 
Exhibit 10.2
 
EXECUTION TEXT
 


 


 


 
INTERCREDITOR AGREEMENT
dated as of May 2, 2008
 
 
among
 
 
ACS 2008-1 LIMITED,
 
as the Borrower
 
ACS AIRCRAFT FINANCE IRELAND 3 LIMITED,
 
as the Guarantor
 
AIRCASTLE ADVISOR, LLC,
 
as the Administrative Agent
 
CALYON NEW YORK BRANCH,
 
as the Facility Agent, the Collateral Agent and the Liquidity Facility Provider
 
and
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as the Operating Bank
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page


Article I DEFINITIONS
1
   
Section 1.01
Definitions
1
Section 1.02
Rules of Construction
37
     
Article II THE SECURITIES
39
   
Section 2.01
Interest Rate; Securities; Terms; Form; Execution and Delivery
39
Section 2.02
Evidence of Debt.
39
Section 2.03
[intentionally omitted]
39
Section 2.04
Method of Payment
40
Section 2.05
[intentionally omitted]
41
Section 2.06
Transfer of Loans
41
Section 2.07
[intentionally omitted]
41
Section 2.08
[intentionally omitted]
41
Section 2.09
Delivery of Remaining Aircraft
41
Section 2.10
[intentionally omitted]
41
Section 2.11
Statements to Holders
41
Section 2.12
Holder Representations and Covenants
43
     
Article III ACCOUNTS; PRIORITY OF PAYMENTS
43
   
Section 3.01
Accounts
43
Section 3.02
Investments of Cash
48
Section 3.03
Closing Date Deposits, Withdrawals and Transfers
49
Section 3.04
Interim Deposits, Transfers and Withdrawals
50
Section 3.05
Withdrawals and Transfers Relating to the  Acquisition of Aircraft and Interim
Deposits and Withdrawals for Aircraft Sales.
52
Section 3.06
Calculation Date Calculations
53
Section 3.07
Payment Date First Step Withdrawals and Transfers
57
Section 3.08
Payment Date Second Step Withdrawals
59
Section 3.09
Certain Repayments; Certain Premiums
63
Section 3.10
Liquidity Facility
64
Section 3.11
Contributions
68
Section 3.12
Conversion Contributions
68
Section 3.13
DSCR Failure
68
     
Article IV DEFAULT AND REMEDIES
69
   
Section 4.01
Events of Default
69
Section 4.02
Acceleration, Rescission and Annulment
71
Section 4.03
Other Remedies
71

 
 
i

--------------------------------------------------------------------------------


 
 
Section 4.04
Waiver; Cure of Existing Defaults
72
Section 4.05
Restoration of Rights and Remedies
72
Section 4.06
Remedies Cumulative
72
Section 4.07
Authority of Courts Not Required
73
Section 4.08
Rights of Holders to Receive Payment
73
Section 4.09
Facility Agent May File Proofs of Claim
73
Section 4.10
Undertaking for Costs
73
Section 4.11
Control by Holders
73
     
Article V REPRESENTATIONS, WARRANTIES AND COVENANTS
74
   
Section 5.01
Representations and Warranties
74
Section 5.02
General Covenants
78
Section 5.03
Operating Covenants
92
Section 5.04
Compliance Through Agents
97
Section 5.05
Consent of Administrative Agent
97
     
Article VI SUBORDINATION
97
   
Section 6.01
Subordination of the Securities and Other Subordinated Obligations
97
Section 6.02
Rights of Subrogation.
99
Section 6.03
Further Assurances of Subordinated Representatives
99
Section 6.04
Enforcement
99
Section 6.05
Continued Effectiveness
99
Section 6.06
Senior Claims and Subordinated Claims Unimpaired
99
Section 6.07
Ranking of the Guarantee
99
     
Article VII GUARANTEE
99
   
Section 7.01
Guarantee
99
Section 7.02
Reinstatement
101
Section 7.03
Unconditional Nature of Guarantee
101
     
Article VIII MISCELLANEOUS
102
   
Section 8.01
Right of Facility Agent to Perform
102
Section 8.02
Waiver
102
Section 8.03
Severability
103
Section 8.04
Restrictions on Exercise of Certain Rights
103
Section 8.05
Notices
103
Section 8.06
Assignments; Third Party Beneficiary
105
Section 8.07
Currency Conversion
106
Section 8.08
Application to Court
107
Section 8.09
Governing Law
107
Section 8.10
Jurisdiction
107
Section 8.11
Integration
108
Section 8.12
Waiver of Jury Trial
108
Section 8.13
Counterparts
108

 
 
ii

--------------------------------------------------------------------------------


 
 
 
Section 8.14
Table of Contents, Headings, Etc.
108
Section 8.15
Compliance with Applicable Anti-Terrorism and Anti-Money Laundering Regulations.
108
Section 8.16
Rights of the Operating Bank.
109

 
 

 
iii

--------------------------------------------------------------------------------


 
 
Schedules


Schedule 1
-
Aircraft
Schedule 2
-
ACS Bermuda Subsidiaries
Schedule 3
-
Initial Appraised Values; Individual Aircraft Commitment Amount; Scheduled
Principal Payment Amount
Schedule 4
-
Initial Leases – Current War Risk Coverage Amounts
Schedule 5
-
Aircraft With Assumed Useful Life of 30 Years
Schedule 6
-
Disclosures
Schedule 7
-
Excluded Aircraft

 
 
Exhibits
 
Exhibit A
-
Form of Note
Exhibit B
-
Intentionally Omitted
Exhibit C
-
Concentration Limits
Exhibit D
-
Insurance Provisions
Exhibit E
-
Form of Monthly Report to Each Holder
Exhibit F
-
Core Lease Provisions
Exhibit G
-
Form of Quarterly Report to Facility Agent





iv

--------------------------------------------------------------------------------


 
This INTERCREDITOR AGREEMENT, dated as of May 2, 2008 (this “Agreement” or this
“Intercreditor Agreement”), is made among ACS 2008-1 LIMITED, a Bermuda exempted
company (the “Borrower”), ACS AIRCRAFT FINANCE IRELAND 3 LIMITED, an Irish
private limited liability company (the “Guarantor”), AIRCASTLE ADVISOR, LLC, in
its capacity as the Administrative Agent, CALYON, a société anonyme organized
under the laws of France, acting through its NEW YORK BRANCH (“Calyon”), in its
capacity as the person accepting appointment as the Facility Agent and in its
capacity as the person accepting appointment as the Collateral Agent under the
Credit Agreement and in its capacity as Liquidity Facility Provider under the
Liquidity Facility Agreement, and DEUTSCHE BANK TRUST COMPANY AMERICAS
(“DBTCA”), in its capacity as the person accepting appointment as the Operating
Bank under the Security Agreement.
 
The parties to this Intercreditor Agreement hereby agree as follows.
 
ARTICLE I
DEFINITIONS
 
Section 1.01         Definitions.  For purposes of this Intercreditor Agreement,
the following terms have the meanings indicated below:
 
“Acceleration” means, with respect to the principal, interest and other amounts
payable in respect of the Loans, such amounts becoming immediately due and
payable by declaration or otherwise.  “Accelerate,” “Accelerated” and
“Accelerating” have meanings correlative to the foregoing.
 
“Acceleration Default” means any Event of Default of the type described in
Section 4.01(f) or 4.01(g) hereof.
 
“Account” means any or, in its plural form, all of the accounts established
pursuant to Section 3.01(a) hereof and any ledger accounts and ledger
subaccounts maintained therein in accordance with this Intercreditor Agreement.
 
“Acquisition Date” means, with respect to any Aircraft Interest (and the ACS
Group Aircraft subject to that Aircraft Interest), the Delivery Date with
respect to such ACS Group Aircraft.
 
“ACS Bermuda Group” means, collectively, the Borrower and each ACS Bermuda
Subsidiary.
 
“ACS Bermuda Group Member” means the Borrower or an ACS Bermuda Subsidiary, as
applicable.
 
“ACS Bermuda Subsidiary” means each subsidiary of the Borrower (including each
trust of which the Borrower or another ACS Bermuda Subsidiary is the holder of
the beneficial interest) listed on Schedule 2 hereto and any other subsidiary
from time to time (including any trust of which the Borrower or another ACS
Bermuda Subsidiary shall be from time to time the holder of the beneficial
interest) of the Borrower.
 
- 1 -

--------------------------------------------------------------------------------


 
“ACS Group” means, collectively, the ACS Ireland Group and the ACS Bermuda
Group.
 
“ACS Group Aircraft” means, collectively, the Aircraft and the Guarantor
Aircraft.
 
“ACS Group Aircraft Agreement” means an Aircraft Agreement or a Guarantor
Aircraft Agreement, as applicable.
 
“ACS Group Aircraft Conversion” means an Aircraft Conversion or a Guarantor
Aircraft Conversion, as applicable.
 
“ACS Group Conversion Payments” means, collectively, Conversion Payments and
Guarantor Conversion Payments.
 
“ACS Group Leases” means, collectively, the Leases and the Guarantor Leases.
 
“ACS Group Loans” means, collectively, the Loans and the Guarantor Loans.
 
“ACS Group Members” means, collectively, the ACS Bermuda Group Members and the
ACS Ireland Group Members.
 
“ACS Group Modification Payments” means, collectively, Modification Payments and
Guarantor Modification Payments.
 
“ACS Group Portfolio” means, as of any date of determination, all ACS Group
Aircraft owned by the ACS Group as of such date.
 
“ACS Group Purchase Agreements” means, collectively, the Purchase Agreement and
the Guarantor Purchase Agreement.
 
“ACS Group Remaining Aircraft” means, collectively, the Remaining Aircraft and
the Guarantor Remaining Aircraft.
 
“ACS Group Subsidiaries” means, collectively, the ACS Bermuda Subsidiaries and
the ACS Ireland Subsidiaries.
 
“ACS Ireland Group” means, collectively, the Guarantor and each ACS Ireland
Subsidiary.
 
“ACS Ireland Group Member” means the Guarantor or an ACS Ireland Subsidiary, as
applicable.
 
“ACS Ireland Subsidiary” means each subsidiary of the Guarantor (including each
trust of which the Guarantor or another ACS Ireland Subsidiary is the holder of
the beneficial interest) listed on Schedule 2 to the Guarantor Intercreditor
Agreement and any other subsidiary from time to time (including any trust of
which the Guarantor or another ACS Ireland Subsidiary shall be from time to time
the holder of the beneficial interest) of the Guarantor.
 
- 2 -

--------------------------------------------------------------------------------


 
“Actual Initial LTV” means the ratio obtained from dividing (i) the Initial
Outstanding Balance of the ACS Group Loans minus the sum of 110% of the
Individual Aircraft Commitment Amounts and Guarantor Individual Aircraft
Commitment Amounts for all ACS Group Remaining Aircraft not acquired by the ACS
Group on or prior to the Delivery Expiry Date by (ii) the sum of the Initial
Appraised Values of all ACS Group Aircraft Delivery which was made to the ACS
Group on or prior to the Delivery Expiry Date.
 
 “Adjusted Appraised Value” means, as of any Payment Date and in respect of any
Aircraft, the lower of (a) the maintenance adjusted current market value of such
Aircraft (plus 75% of amounts on deposit in the Lessee Funded Account or
Maintenance Reserve Account in respect of such Aircraft) and (b) the maintenance
adjusted base value of such Aircraft (plus 75% of amounts on deposit in the
Lessee Funded Account or Maintenance Reserve Account in respect of such
Aircraft), in each case as determined in the most recent annual Appraisal
prepared by the Appraiser in accordance with Section 5.03(i) hereof, as each
such value (but not such deposits) shall be reduced by 0.50% for each full month
since the date of such Appraisal.
 
“Administrative Agency Agreement” means the Administrative Agency Agreement
dated as of the Initial Closing Date among the Administrative Agent, the
Facility Agent, the Collateral Agent and the Borrowers.
 
“Administrative Agent” means the Person acting, at the time of determination, in
the capacity of the administrative agent of the Borrowers and the ACS Group
Subsidiaries under the Administrative Agency Agreement or any replacement
agreement therefor.  The initial Administrative Agent is Aircastle Advisor LLC.
 
“Affiliate” has the meaning given to such term in Section 5.02(b) hereof.
 
“Aggregate Scheduled Principal Payment Amount” means, for any Payment Date, the
sum of (1) the aggregate unpaid Scheduled Principal Payment Amount, if any, with
respect to the previous Payment Dates (less any amounts transferred to the
Securities Account or the Shareholders Account pursuant to Section 3.06(h)
hereof to reimburse the Holders of the Class E Securities, the Shareholders and
the Borrowers for ACS Group Conversion Payments made by the Borrowers in
connection with one or more Conversion Elections) plus (2) the Scheduled
Principal Payment Amount for such Payment Date minus.(3) the excess, if any, of
an amount (not to exceed the sum of the amounts in clauses (1) and (2) above)
equal to the sum of the Supplemental Principal Payment Amounts distributed since
the Initial Closing Date pursuant to Section 3.08 over an amount equal to the
sum of all amounts deducted from Aggregate Scheduled Principal Payment Amounts
since the Initial Closing Date pursuant to this clause (3).
 
“Agreed Currency” has the meaning given to such term in Section 8.07(a) hereof.
 
“Agreed Value Payment” means a payment to be made by or on behalf of a Lessee
under an ACS Group Lease upon or following a Total Loss of an ACS Group Aircraft
with respect to such Total Loss.
 
“Agreement” has the meaning given to such term in the preamble hereof.
 
- 3 -

--------------------------------------------------------------------------------


 
“Aircastle Entity” means, collectively, the Remarketing Servicers, the
Administrative Agent, the Irish Seller and any other Aircastle Related Entity
(other than any ACS Group Member).
 
“Aircastle Related Entity” means Aircastle Limited, any Shareholder or any
Affiliate of any such Person.
 
“Aircraft” means as of any time each of the aircraft identified in Schedule 1
hereto (including any related Engines and Parts and any Remaining Aircraft) and
any Substitute Aircraft, excluding any such aircraft (or related Aircraft
Interest) sold or disposed of (directly or indirectly) by way of a completed
Aircraft Sale and any Remaining Aircraft (i) for which a Substitute Aircraft is
Delivered or (ii) which is not Delivered by the Delivery Expiry Date to the ACS
Group.
 
“Aircraft Agreement” means any lease, sublease, conditional sale agreement,
finance leases, hire purchase agreement or other agreement (other than an
agreement relating to maintenance, modification or repairs) or any purchase
option granted to a Person (other than a Purchase Option granted to an ACS
Bermuda Group Member) to purchase an Aircraft, in each case pursuant to which
any Person acquires or is entitled to acquire legal title, or the economic
benefits of ownership of, such Aircraft.
 
“Aircraft Allocation Amount” with respect to each ACS Group Aircraft, has the
meaning given to such term in the applicable ACS Group Purchase Agreement for
such ACS Group Aircraft.
 
“Aircraft Assets Related Documents” means all ACS Group Leases and related
documents and other contracts and agreements including any side letters,
assignments of warranties or option agreements of ACS Group Members the terms of
which relate to or affect any of the ACS Group Aircraft.
 
“Aircraft Conversion” has the meaning given to such term in Section 5.02(i)
hereof.
 
“Aircraft Conversion Account” has the meaning given to such term in Section
3.01(a) hereof.
 
“Aircraft Interest” means (a) the Ownership Interest or Guarantor Ownership
Interest in any Person, including without limitation a trust, that owns an ACS
Group Aircraft or (b) the Ownership Interest or Guarantor Ownership Interest in
any Person that holds, directly or indirectly, the interest referred to in
clause (a) above.  The acquisition or disposition of all of the Aircraft
Interest with respect to an ACS Group Aircraft constitutes, respectively, the
acquisition or disposition of that ACS Group Aircraft.
 
“Aircraft Purchase Account” has the meaning given to such term in
Section 3.01(a) hereof.
 
“Aircraft Purchase Price”, with respect to any ACS Group Aircraft, means the
“Purchase Price” (as defined in the applicable Purchase Agreement or the
Guarantor Purchase Agreement, as applicable) for the entity owning such ACS
Group Aircraft.
 
- 4 -

--------------------------------------------------------------------------------


 
“Aircraft Sale” means any sale or other disposition of any ACS Group Aircraft,
including by reason of such ACS Group Aircraft suffering a Total Loss.
 
“Allocable Debt Amount” means, on any date of determination thereof and in
respect of any individual Aircraft, an amount obtained by multiplying the
Outstanding Principal Balance of all ACS Group Loans by the ratio obtained from
dividing (i) the Monthly Principal Payment Amount of such individual Aircraft by
(ii) the sum of the Monthly Principal Payment Amounts for the ACS Group
Aircraft.
 
“Allocable Principal Conversion Amount” means, for any Payment Date, with
respect to any ACS Group Aircraft Conversion, an amount equal to product of
65.2% and the lesser of (x) the aggregate ACS Group Conversion Payments made in
respect of such ACS Group Aircraft Conversion and (y) $6,000,000.
 
“Allowed Restructuring” has the meaning given to such term in Section 5.02(e)
hereof.
 
“Annual Report” has the meaning given to such term in Section 2.11(c) hereof.
 
“Anti-Money Laundering Laws” means any laws or regulations relating to money
laundering or terrorist financing, including, without limitation, the Bank
Secrecy Act, 31 U.S.C. sections 5301 et seq.; the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act); Laundering of
Monetary Instruments, 18 U.S.C. section 1956; Engaging in Monetary Transactions
in Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957;
the Financial Recordkeeping and Reporting of Currency and Foreign Transactions
Regulations, 31 C.F.R. Part 103; and any similar laws or regulations currently
in force or hereafter enacted.
 
“Applicable Allocation Percentage” means, as of any Payment Date, in the case of
(i) the Holders of the Class E Securities, a fraction, the numerator of which is
the aggregate Adjusted Appraised Values of the ACS Group Aircraft then owned by
the ACS Ireland Group and the denominator of which is the aggregate Adjusted
Appraised Values of the ACS Group Aircraft then in the ACS Group Portfolio and
(ii) the Shareholders, a fraction, the numerator of which is the aggregate
Adjusted Appraised Values of the ACS Group Aircraft then owned by the ACS
Bermuda Group and the denominator of which is the aggregate Adjusted Appraised
Values of the ACS Group Aircraft then in the ACS Group Portfolio.
 
“Applicable Aviation Authority” means, in relation to any Aircraft, each
governmental or regulatory authority that has responsibility for the supervision
of civil aviation and/or the registration and operations of civil aircraft in
the State of Registration of such Aircraft.
 
“Applicable Governmental Program” has the meaning given to such term in Exhibit
D hereto.
 
“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of governmental regulatory authorities applicable to such Person,
including, without limitation, the regulations of each Applicable Aviation
Authority applicable to such Person or the Aircraft owned or operated by it or
as to which it has a contractual responsibility.
 
- 5 -

--------------------------------------------------------------------------------


 
“Applicable Lending Office” has the meaning given to such term in the Credit
Agreement.
 
 “Applicable Regulations” has the meaning given to such term in Section 8.15
hereof.
 
“Appraisal” means, in respect of any Aircraft, a desktop Base Value and “current
market value” (as defined by the Appraiser) appraisal performed at least once a
year and in no event later than May 31 of each year (commencing in 2009) by the
Appraiser.
 
“Appraiser” means Ascend Limited or, if an Appraiser Event shall have occurred,
upon the request of the Borrower and Guarantor and upon receipt of the consent
of the Lenders having Credit Exposure aggregating more than 66-2/3% of the
aggregate Credit Exposures of all Lenders, any other independent appraiser that
is a member of the International Society of Transport Aircraft Trading or any
similar organization.
 
“Appraiser Event” means, the occurrence of Ascend Limited either (a) being
subject to a proceeding of the type specified in Section 4.01(f) or (g) of this
Intercreditor Agreement or (b) ceasing to conduct the business of appraising
aircraft.
 
“Assignment and Assumption” has the meaning given to such term in the Credit
Agreement.
 
“Available Amount” means, as of any date of determination, an amount equal to
the Liquidity Facility Amount less the aggregate amount of the Liquidity
Facility Drawings theretofore made by the Liquidity Facility Provider under the
Liquidity Facility, prior to such date, which has not been reimbursed as of such
date; provided that, following a Non-Extension Drawing or a Final Drawing, the
Available Amount shall be zero.
 
“Available Collections” means, as of any Calculation Date, amounts on deposit in
the Collections Account.  The Available Collections with respect to any specific
payment to be made therefrom shall be determined after giving effect to all
payments, if any, having priority to such payment under Section 3.08 hereof.
 
“Available Holder Amount” has the meaning given to such term in Section 3.06(g)
hereof.
 
“Available Refinancing Amount” has the meaning given to such term in Section
3.06(h) hereof.
 
“Available Scheduled Principal Amount” has the meaning given to such term in
Section 3.06(h) hereof.
 
“Base Rate” has the meaning given to such term in the Credit Agreement.
 
- 6 -

--------------------------------------------------------------------------------


 
“Base Value” means the value of an ACS Group Aircraft in an open, unrestricted,
stable market environment with a reasonable balance of supply and demand, and
with full consideration of the ACS Group Aircraft’s “highest and best use”,
presuming an arm’s-length, cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable period of time available for marketing, adjusted to account for the
maintenance status of such ACS Group Aircraft (with such assumptions as to use
since the last reported status as may be reasonably stated in the appraisal
setting forth such Base Value).
 
“Bermudian Remarketing Servicer’s Pro Forma Lease” has the meaning given to such
term in Section 5.03(e) hereof.
 
“Bermudian Remarketing Servicer” means the Person acting, at the time of
determination, in the capacity of the remarketing servicer under the Bermudian
Remarketing Services Agreement.  The initial Bermudian Remarketing Servicer is
Aircastle Advisor LLC.
 
“Bermudian Remarketing Services Agreement” means the Remarketing Services
Agreement dated as of the Initial Closing Date among the Bermudian Remarketing
Servicer, the Borrower, the Guarantor, the Facility Agent and the Administrative
Agent.
 
“Bermudian Rental Account” has the meaning given to such term in Section 3.01(a)
hereof.
 
“Bermudian Secretarial Services Provider” means the Person acting, at the time
of determination, in the capacity of the local administrator of the Guarantor
under the local administration agreement with the Guarantor dated as of the
Initial Closing Date (or any successor agreement).  The initial Bermudian
Secretarial Services Provider is Codan Services Limited.
 
“Bermudian Sellers” means Aircastle Investment Holdings 2 Limited and Aircastle
Investment Holdings 3 Limited and “Bermudian Seller” means any one of the
foregoing.
 
“Board” means the board of directors of the Borrower.
 
“Board Resolution” means a copy of a resolution certified as having been duly
adopted by the Board and being in full force and effect on the date of such
certification.
 
“Borrower” has the meaning given to such term in the preamble hereof.
 
“Borrowers” means, collectively, the Borrower and the Guarantor.
 
“Business Day” means a day on which commercial banks and foreign exchange
markets are authorized to be open in New York, New York and Frankfurt, Germany,
and on which U.S. dollar deposits may be dealt in on the London inter-bank
market and, with respect to payments to or withdrawals from the Non-Agent
Accounts, a day on which the financial institution at which such account is
located is open for business.
 
- 7 -

--------------------------------------------------------------------------------


 
“Calculation Date” means the sixth Business Day immediately preceding a Payment
Date.
 
“Calyon” has the meaning given to such term in the preamble hereof.
 
“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and its Protocol on Matters Specific to Aircraft Equipment, concluded
in Cape Town on 16 November 2001.
 
“Charitable Trust” means the charitable trust established under the laws of
Ireland which owns 100% of the issued shares of the Irish Parent.
 
“Charitable Trust Dividend” means, if an annual dividend has been declared by
the Guarantor Board, $1,500 per annum.
 
“Charitable Trustee” means the trustee of the Charitable Trust.
 
“Class E Securities” means, collectively, all securities designated as Class E
Securities pursuant to the Guarantor Intercreditor Agreement.  The aggregate
principal amount of Class E Securities issued pursuant to the Guarantor
Intercreditor Agreement shall not exceed the sum of (a) $23,947,767.78 and (b)
the amount of any Class E Securities issued to fund a Conversion Payment.
 
“Closing Date” means in the case of the ACS Group Loans, the initial Class E
Securities and the ACS Group Aircraft (other than any Remaining Aircraft or
Substitute Aircraft), the Initial Closing Date or, in the case of Class E
Securities issued in connection with a delivery of the Remaining Aircraft, the
applicable Acquisition Date.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Codified Banking Directive” means Directive 2000/12/EC of the European
Parliament and the Council dated 20 March 2000 (as amended).
 
“Collateral” has the meaning given to such term in the Security Agreement.
 
“Collateral Agent” means the Person appointed, at the time of determination, as
the Facility Agent for the benefit of the Secured Parties pursuant to
Section 7.1 of the Credit Agreement.  The initial Collateral Agent is Calyon,
acting through its New York Branch.
 
“Collections” means without duplication (a) Rental Payments and all other
amounts received by any ACS Group Member pursuant to any ACS Group Lease or
Related Collateral Document (including any amount of Maintenance Reserves or
letter of credit proceeds transferred to the Collections Account pursuant to
Section 3.07(l) of this Intercreditor Agreement), (b) amounts transferred from
the Maintenance Reserve Account to the Collections Account pursuant to Section
3.05, (c) amounts received in respect of claims for damages or claims in respect
of any breach of contract, (d) amounts received by an ACS Group Member in
connection with any Aircraft Sale or otherwise received under any ACS Group
Aircraft Agreement, including sale proceeds, Total Loss Proceeds, Agreed Value
Payments, proceeds of
 
- 8 -

--------------------------------------------------------------------------------


 
Repossession Insurance, Requisition Compensation and all Partial Loss Proceeds,
less, in each case, any expenses payable by such ACS Group Member to any Person
that is not an ACS Group Member in connection therewith, (e) amounts received by
any ACS Group Member from insurance with respect to any ACS Group Aircraft,
(f) any amounts transferred from a Lessee Funded Account or from the Security
Deposit Account into the Collections Account in accordance with Section 3.07
hereof, (g) any Hedge Payments, (h) the proceeds of any Investments of the funds
in the Accounts (except (i) to the extent that any such proceeds are required to
be paid over to any Lessee under an ACS Group Lease or (ii) the proceeds of any
Investments of the funds in the Aircraft Purchase Accounts or the Liquidity
Payment Account), (i) any amounts transferred from the Aircraft Purchase Account
into the Collections Account in accordance with Section 3.05 hereof, (j) any
amounts received by an ACS Group Member under an ACS Group Purchase Agreement,
including any loss proceeds and other amounts under the ACS Group Purchase
Agreements, and (k) any other amounts received by any ACS Group Member
(including any amounts received from any other ACS Group Member, whether by way
of distribution, dividend, repayment of a loan or otherwise, and any proceeds
received in connection with any Allowed Restructuring under this Intercreditor
Agreement and the Guarantor Intercreditor Agreement (as defined herein and
therein)); provided that Collections shall not include (i) Segregated Funds
transferred to a Lessee Funded Account, (ii) security deposits under any ACS
Group Lease that are not Segregated Funds transferred to the Security Deposit
Account, (iii) amounts deposited in the Repayment Account in connection with a
Repayment hereunder or a Guarantor Repayment , (iv) except as provided above
with respect to any amounts transferred therefrom to the Collections Account,
amounts in any Maintenance Reserve Account and any Aircraft Purchase Account,
(v) amounts to be paid to any Person not an ACS Group Member or expenses
incurred in connection with the receipt of any Collections or amounts otherwise
not to be included as Collections pursuant to any Related Document, in each case
subject to the restrictions set forth in this Intercreditor Agreement and the
Guarantor Intercreditor Agreement, (vi) payments under the Liquidity Facility
and (vii) any amounts received by an ACS Group Member in connection with an
Excluded Lease.
 
“Collections Account” has the meaning given to such term in Section 3.01(a)
hereof.
 
“Commitment” has the meaning given to such term in the Credit Agreement.
 
“Commitment Letter” means that certain Commitment Letter dated March 31, 2008,
between Calyon New York Branch and Aircastle Limited as the same has been and
from time to time shall have been supplemented.
 
“Company” has the meaning given to such term in the Purchase Agreement.
 
“Competitor” has the meaning given to such term in the Remarketing Services
Agreements.
 
“Concentration Default” means an Event of Default under Section 4.01(e) as a
result of a breach under Section 5.03(a) hereof which would arise if effect were
given to any sale, transfer or other disposition or any purchase or other
acquisition pursuant to an Aircraft Agreement as of the date of such Aircraft
Agreement regardless of whether such sale, transfer or other disposition or
purchase or other acquisition is scheduled or expected to occur after the date
of such Aircraft Agreement.
 
- 9 -

--------------------------------------------------------------------------------


 
“Concentration Limits” has the meaning given to such term in Section 5.03(a)
hereof.
 
“Contracting State” has the meaning given to such term in the Security
Agreement.
 
“Contribution Amounts” has the meaning given to such term in Section 3.11
hereof.
 
“Control” has the meaning given to such term in Section 5.02(b)
hereof.  “Controlled” and “Controlling” have meanings correlative to the
foregoing.
 
“Controlling Party” means, as of any date of determination, the Facility Agent;
provided, that, in the case of the Liquidity Facility Provider, or for any other
Eligible Provider of an Eligible Liquidity Facility if and only if so provided
in the Board Resolution and Guarantor Board Resolution providing for the related
Eligible Liquidity Facility, at any time from and including the date that is 30
months after the earlier to occur of (a) the date on which the entire amount
available under such Eligible Liquidity Facility shall have been drawn (except
as a result of a Non-Extension Drawing not applied to pay expenses, hedge
payments or interest in accordance with the terms hereof) and remain
unreimbursed and (b) the date on which the Loans shall have been Accelerated,
the provider of such Eligible Liquidity Facility shall have the right to elect,
by at least 15 Business Days’ prior Written Notice to the Facility Agent, to
become the Controlling Party, or, if there is more than one such provider, such
providers shall have the right to elect, by at least 15 Business Days’ prior
Written Notice to the Facility Agent, to become the Controlling Party acting
jointly (in each case, in place of the Facility Agent) thereafter but only for
so long as any Liquidity Facility Obligations due to each such provider remain
unpaid. At any time after such 30-month period, if a provider of such Eligible
Liquidity Facility does not elect to be the Controlling Party or if no Liquidity
Facility Obligations remain outstanding, then the Facility Agent shall continue
to be the Controlling Party.
 
“Conversion Agreement” means any agreement entered into from time to time
between the Borrower or Guarantor (or their respective agents) and any
maintenance facility with respect to the conversion of an ACS Group Aircraft to
a freighter or mixed-use aircraft.
 
“Conversion Completion Certificate” means a certificate signed by the Borrower
attaching evidence from the conversion performer of the completion of the
applicable ACS Group Aircraft Conversion.
 
“Conversion Election” has the meaning given to such term in Section 3.06(g)
hereof.
 
“Conversion Payment” has the meaning given to such term in Section 5.02(i)
hereof.
 
“Core Lease Provisions” has the meaning given to such term in Section 5.03(e)
hereof.
- 10 -

--------------------------------------------------------------------------------


 
“Corporate Office” means the Principal Office of the Facility Agent (as such
term is defined in the Credit Agreement).
 
“Costs” means liabilities, obligations, damages, judgments, settlements,
penalties, claims, actions, suits, costs, expenses and disbursements (including,
without limitation, reasonable fees and disbursements of legal counsel and costs
of investigation).
 
“Credit Agreement” means that certain Credit Agreement dated May 2, 2008 among
the Borrower, the Guarantor, the Facility Agent and the “Lenders” referred to
therein.
 
“Credit Exposure” has the meaning given to such term in the Credit Agreement.
 
“Current War Risk Coverage Amount” has the meaning given to such term in Exhibit
D hereto.
 
“DBTCA” has the meaning given to such term in the preamble hereof.
 
“Default” means a condition, event or act that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.
 
“Default Notice” means a notice given pursuant to Section 4.02 hereof, declaring
all outstanding principal of, and accrued and unpaid interest on the Loans and
Class E Securities to be immediately due and payable.
 
“Default Rate” has the meaning given to such term in Section 2.01(b) hereof.
 
“Delivery” means, with respect to any ACS Group Aircraft, the transfer of the
beneficial interest or shares of the ACS Group Member that has title to such ACS
Group Aircraft in accordance with the Purchase Agreement or the Guarantor
Purchase Agreement, as applicable.  The term “Deliver” or “Delivered” used as
verbs have a correlative meaning.
 
“Delivery Date” means, with respect to any ACS Group Aircraft, the date on which
Delivery therefor occurs in accordance with the Purchase Agreement or the
Guarantor Purchase Agreement, as applicable.
 
“Delivery Expiry Date” means, as to the ACS Group Aircraft, the meaning given to
such term in the Purchase Agreement or the Guarantor Purchase Agreement, as
applicable.
 
“Developed Markets” has the meaning determined, from time to time, in accordance
with Note (3) to Exhibit C hereof.
 
“Director” means a member of the board of directors of the Borrower.
 
“DSCR” means, as of any Calculation Date, the amount obtained by dividing (a)
the amount of DSCR Available Cash as of such Calculation Date by (b) the sum of
(i) the DSCR Aggregate Interest Amount for the related Payment Date and (ii) the
DSCR Aggregate Scheduled Principal Amount for such Payment Date.
 
- 11 -

--------------------------------------------------------------------------------


 
“DSCR Aggregate Interest Amount” means, with respect to any Payment Date, the
sum of (a) the Interest Amount on the ACS Group Loans for such Payment Date plus
the net amounts payable (or minus the net amounts receivable) by the Borrower
and the Guarantor under any Hedge Agreement on such Payment Date (whether or not
actually paid or received on such Payment Date) and (b) (without duplication)
the aggregate Interest Amount on the ACS Group Loans for the previous five
Payment Dates plus the net amounts payable (or minus the net amounts receivable)
by the Borrower and the Guarantor under any Hedge Agreement on the related
Payment Date (whether or not actually paid or received on such Payment Date).
 
“DSCR Aggregate Scheduled Principal Amount” means, with respect to any Payment
Date, the sum of (a) the Scheduled Principal Payment Amount for such Payment
Date and (b) (without duplication) the Scheduled Principal Payment Amount for
the previous five Payment Dates.
 
“DSCR Available Cash” means, as of any Calculation Date, an amount equal to the
excess of (a) the sum of the aggregate Rental Payments (not including any
Maintenance Reserves which may be Rental Payments) actually received by the ACS
Group during the six-month period ending on such Calculation Date over (b) the
sum of the aggregate Re-leasing Expenses incurred by the ACS Group during the
six-month period ending on such Calculation Date.
 
“DSCR Failure” means the occurrence on two consecutive Payment Dates, each
occurring after the 12th month after the Initial Closing Date, of the amount of
DSCR for each such Payment Date equaling less than 1.32.
 
“Eligible Account” means (a) a segregated trust account or demand deposit
account maintained on the books and records of an Eligible Institution in the
name of the Collateral Agent as a Securities Account under, and as defined in,
the Security Agreement (except with respect to any demand deposit account, which
shall not be a Securities Account), (b) a deposit or other account maintained on
the books and records of an Eligible Institution in the name of an ACS Bermuda
Group Member as a Non-Agent Account, in compliance with the terms of the
Security Agreement and (c) the Irish VAT Refund Account and the Irish Rental
Account.
 
“Eligible Institution” means (a) Calyon New York Branch; (b) any Irish Bank in
respect of the Irish VAT Refund Account and the Irish Rental Account or other
bank not organized under the laws of the United States of America or any state
thereof or the District of Columbia (or any branch of a foreign bank licensed
under any such laws) so long as it has either (i) a long-term unsecured debt
rating of A or better by Standard & Poor’s or A2 or better by Moody’s or (ii) a
short-term unsecured debt rating of A-1+ by Standard & Poor’s and P-1 by
Moody’s; and (c) Deutsche Bank Trust Company Americas, in its capacity as the
Operating Bank or any bank organized under the laws of the United States of
America or any state thereof, or the District of Columbia (or any branch of a
foreign bank licensed under any such laws) appointed as the Operating Bank in
respect of any Eligible Account, so long as it (i) has either (A) a long-term
unsecured debt rating of AA or better by Standard & Poor’s or Aa2 or better by
 
- 12 -

--------------------------------------------------------------------------------


 
Moody’s by each Rating Agency or (B) a short-term unsecured debt rating of A-l+
by Standard & Poor’s and P-1 by Moody’s and (ii) can act as a securities
intermediary under the New York Uniform Commercial Code, including a Person
providing an Eligible Liquidity Facility so long as such Person shall otherwise
so qualify and shall have waived all rights of set-off and counterclaim with
respect to the account to be maintained as an Eligible Account.
 
“Eligible Liquidity Facility” means (a) the Liquidity Facility or (b) any credit
agreement, letter of credit, guarantee, credit or liquidity enhancement facility
or other liquidity facility provided by, or guaranteed by a further such
liquidity facility provided by, an Eligible Provider in favor of any ACS Group
Member and that is, in any such case, subject to the lien of the Security
Agreement and designated by a Board Resolution and Guarantor Board Resolution as
an Eligible Liquidity.
 
“Eligible Provider” means a Person (other than any ACS Group Member or any
Affiliate thereof) whose credit rating satisfies the Threshold Rating or who is
otherwise designated as an Eligible Provider by the Board and Guarantor Board
subject to the prior written consent of the Facility Agent.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not covered by ERISA and in respect of which
any Guarantor or any Borrower or any of their respective ERISA Affiliates is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Encumbrance” has the meaning given to such term in Section 5.02(b) hereof.
 
“Engine” means each engine installed (or constituting a spare for an engine
installed) on any ACS Group Aircraft, including any engine replacing a
previously installed engine under the relevant ACS Group Lease, and any and all
Parts incorporated in, installed on or attached to any such engine.
 
“Environmental Laws” means any federal, state or local statute, law, ordinance,
code, rule, regulation, order, decree, permit or license regulating, relating
to, or imposing liability or standards of conduct concerning, any environmental
matters or conditions, environmental protection or conservation, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; the Superfund Amendments and Reauthorization
Act of 1986, as amended; the Resource Conservation and Recovery Act, as amended;
the Toxic Substances Control Act, as amended; the Clean Air Act, as amended; the
Clean Water Act, as amended; together with all regulations promulgated
thereunder, and any other “Superfund” or “Superlien” law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.
 
“ERISA Affiliate” means an entity, whether or not incorporated, that is under
common control with any ACS Group Member within the meaning of Section 4001 of
ERISA or is part of a group that includes any ACS Group Member and that is
treated as a single employer within the meaning of Section 414 of the Code.
 
- 13 -

--------------------------------------------------------------------------------


 
“Eurodollar Rate” has the meaning given to such term in the Credit Agreement.
 
“Event of Default” has the meaning, with respect to the Loans or Class E
Securities, given to such term in Section 4.01 hereof.
 
“Excluded Accounts” has the meaning given to such term in the Security
Agreement.
 
“Excluded Aircraft” means each of the aircraft identified in Schedule 7 hereto.
 
“Excluded Leases” has the meaning given to such term in the Security Agreement.
 
“Expense Account” has the meaning given to such term in Section 3.01(a) hereof.
 
“Expenses” means, collectively, any fees, costs or expenses Incurred by an ACS
Group Member in the course of the business activities permitted under
Section 5.02(e), including, without limitation, (i) any fees, expenses and
indemnification amounts (including, without limitation, any and all claims,
expenses, obligations, liabilities, losses, damages and penalties) of, or owing
to, the Facility Agent, any Director, any Guarantor Director, the Collateral
Agent, the Operating Bank, the Charitable Trustee, and any other Service
Provider, (ii) any premiums on the liability insurance required to be maintained
for the benefit of the Directors and the Guarantor Directors, (iii) all Taxes
payable by the ACS Group Members by reason of the business activities permitted
under Section 5.02(e) and the other activities described in and permitted under
the Related Documents, (iv) any Liquidity Facility Expenses, (v) any payment
obligation (including, without limitation, any indemnity payments) or other
amount payable by any ACS Group Member to any lessee pursuant to a Lease, and
(vi) (subject to a limit of 2% of the average monthly Rental Payments with
respect to the relevant ACS Group Aircraft (or other amount approved by a Board
Resolution or Guarantor Board Resolution, as applicable, with the prior written
consent of the Facility Agent with respect thereto) with respect to each ACS
Group Subsidiary entitled thereto), the shortfall between Rental Payments
received by or on behalf of such ACS Group Subsidiary in respect of an ACS Group
Lease of an ACS Group Aircraft and the amount payable by such ACS Group
Subsidiary, as head lease rent with respect of such ACS Group Aircraft, to
another ACS Group Member; provided, however, that, except as expressly provided
herein, Expenses shall not include (i) any amount payable on the ACS Group
Loans, the Class E Securities or under any Hedge Agreement, any Special
Indemnity Payment or any Liquidity Facility Advance Obligations or (ii) to the
extent there would otherwise be a deduction for an Expense of an amount already
deducted in the determination of “Collections”, any expense referred to in
clause (d) of the definition of “Collections”.
 
“Facility Agent” means the Person appointed, at the time of determination, as
the Facility Agent in accordance with the Credit Agreement.  The initial
Facility Agent is Calyon, acting through its New York Branch.
 
“Federal Funds Rate” has the meaning given to such term in the Credit Agreement.
 
“Fee Letter” means the fee letter between Calyon New York Branch and Aircastle
Limited dated March 31, 2008.
 
- 14 -

--------------------------------------------------------------------------------


“Final Drawing” has the meaning given to such term in Section 3.10(h) hereof.
 
“Final Maturity Date” means the seventh anniversary of the Initial Closing Date.
 
“Future Lease” means, with respect to each Aircraft, any aircraft lease
agreement as may be in effect at any time after the relevant Closing Date
between an ACS Bermuda Group Member and a Person not an ACS Bermuda Group Member
(as lessee or purchaser), in each case other than any Initial Lease; provided
that if, under any sub-leasing arrangement with respect to an Aircraft, the
lessor thereof agrees to receive payments or collateral directly from, or is to
make payments directly to, the sub-lessee in any such case to the exclusion of
the related Lessee, then the relevant sub-lease shall constitute the “Lease”,
and the sub-lessee shall constitute the related “Lessee” with respect to such
Aircraft, but only to the extent of the provisions of such sub-lease agreement
relevant to such payments and collateral and to the extent agreed by the
relevant lessor.
 
“Governmental Authority” means any Federal, state, municipal, national or other
government (whether foreign or domestic and including the European Union) or
governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or local government of the U.S., the U.S., or a foreign
entity or foreign government.
 
“guarantee” has the meaning given to such term in Section 5.02(f) hereof.
 
“Guarantee” has the meaning given to such term in Section 7.01 hereof.
 
“Guaranteed Obligations” has the meaning given to such term in Section 7.01
hereof.
 
“Guaranteed Parties” has the meaning given to such term in Section 7.01 hereof.
 
“Guarantor” has the meaning given to such term in the preamble hereof.
 
“Guarantor Aircraft” means as of any time each of the aircraft identified in
Schedule 1 to the Guarantor Intercreditor Agreement (including any related
Engines and Parts and any Guarantor Remaining Aircraft) and any Substitute
Aircraft, excluding any such aircraft (or related Aircraft Interest) sold or
disposed of (directly or indirectly) by way of a completed Aircraft Sale and any
Guarantor Remaining Aircraft (i) for which a Substitute Aircraft is Delivered or
(ii) which is not Delivered by the Delivery Expiry Date to the Guarantor.
 
“Guarantor Aircraft Agreement” means any lease, sublease, conditional sale
agreement, finance lease, hire purchase agreement or other agreement (other than
an agreement relating to maintenance, modification or repairs) or any purchase
option (other than a Purchase Option granted to an ACS Ireland Group Member) to
purchase a Guarantor Aircraft, in each case pursuant to which any Person
acquires or is entitled to acquire legal title to, or the economic benefits of
ownership of, such Guarantor Aircraft.
 
- 15 -

--------------------------------------------------------------------------------


 
“Guarantor Aircraft Conversion” has the meaning given to “Aircraft Conversion”
in Section 5.02(i) of the Guarantor Intercreditor Agreement.
 
“Guarantor Board” means the board of directors of the Guarantor.
 
“Guarantor Board Resolution” means a copy of a resolution certified as having
been duly adopted by the Guarantor Board and being in full force and effect on
the date of such certification.
 
“Guarantor Conversion Payments” has the meaning given to “Conversion Payments”
in Section 5.02(i) of the Guarantor Intercreditor Agreement.
 
“Guarantor Director” means a member of the board of directors of the Guarantor.
 
“Guarantor Future Lease” means, with respect to each Guarantor Aircraft, any
aircraft lease agreement as may be in effect at any time after the relevant
Closing Date between an ACS Ireland Group Member and a Person not an ACS Ireland
Group Member (as lessee or purchaser), in each case other than any Guarantor
Initial Lease; provided that if, under any sub-leasing arrangement with respect
to a Guarantor Aircraft, the lessor thereof agrees to receive payments or
collateral directly from, or is to make payments directly to, the sub-lessee in
any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Guarantor Lease”, and the sub-lessee shall
constitute the related “Lessee” with respect to such Guarantor Aircraft, but
only to the extent of the provisions of such sub-lease agreement relevant to
such payments and collateral and to the extent agreed by the relevant lessor.
 
“Guarantor Individual Aircraft Commitment Amount” means, with respect of any
Aircraft, the “Commitment Amount” specified for such Aircraft on Schedule 3 to
the Guarantor Intercreditor Agreement.
 
“Guarantor Initial Lease” means, with respect to each Guarantor Aircraft, each
aircraft lease agreement, conditional sale agreement, hire purchase agreement or
other similar arrangement subject to a written agreement with respect to such
Guarantor Aircraft in existence as of the date of this Intercreditor Agreement
that is listed in Schedule 7 to the Guarantor Purchase Agreement or with respect
to any Substitute Aircraft, each aircraft lease agreement, conditional sale
agreement, hire purchase agreement or other similar arrangement subject to a
written agreement with respect to such Substitute Aircraft in existence as of
the relevant Acquisition Date with respect to such Substitute Aircraft, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time.
 
“Guarantor Intercreditor Agreement” means the intercreditor agreement dated as
of the Initial Closing Date among the Guarantor as borrower of the Guarantor
Loans issued thereunder, the Borrower, as guarantor of the Guarantor Loans
issued thereunder, Aircastle Advisor LLC as the Administrative Agent, Calyon,
acting through its New York Branch as the Facility Agent, the Collateral Agent
and the Liquidity Facility Provider, DBTCA as the Operating Bank.
 
- 16 -

--------------------------------------------------------------------------------


 
“Guarantor Leases” means the Guarantor Initial Leases and the Guarantor Future
Leases.
 
“Guarantor Loans” means all Loans advanced to the Guarantor pursuant to Section
2.1 of the Credit Agreement.
 
“Guarantor Modification Payments” has the meaning given to “Modification
Payments” in Section 5.02(i) of the Guarantor Intercreditor Agreement.
 
“Guarantor Ownership Interest” has the meaning given to “Ownership Interest” in
Section 5.02(b) of the Guarantor Intercreditor Agreement.
 
“Guarantor Purchase Agreement” means the purchase agreement dated as of the
Initial Closing Date between the Irish Seller and the Guarantor.
 
“Guarantor Remaining Aircraft” has the meaning given to such term in the
Purchase Agreement or the Guarantor Purchase Agreement, as applicable.
 
“Guarantor Repayment” has the meaning given to “Repayment” in Section 3.09(a) of
the Guarantor Intercreditor Agreement.
 
“Guarantor Repayment Date” means the date, which shall in each case be a Payment
Date, on which Guarantor Loans are repaid pursuant to Section 3.09 of the
Guarantor Intercreditor Agreement.
 
“Guarantor Repayment Price” has the meaning given to “Repayment Price” in the
Guarantor Intercreditor Agreement.
 
“Hazardous Material” means and includes any pollutant, contaminant, or
hazardous, toxic or dangerous waste, substance or material (including without
limitation petroleum products, asbestos-containing materials and lead), the
generation, handling, storage, transportation, disposal, treatment, release,
discharge or emission of which is subject to any Environmental Law.
 
“Hedge Agreement” means any interest rate or currency hedge, swap, cap, floor,
Swaption, or other interest rate or currency hedging agreement between the
applicable ACS Group Member and any Hedge Provider existing on the Initial
Closing Date (including the Initial Hedge Agreements) or entered into in
accordance with Section 5.02(e)(iv) hereof.
 
“Hedge Breakage Costs” means any amounts payable by any ACS Group Member to a
Hedge Provider as a result of any early termination (however described or
defined therein) of any Hedge Agreement.
 
“Hedge Guarantee” has the meaning given to such term in any Hedge Agreement.
 
“Hedge Payment” means a net payment to be made by a Hedge Provider into the
Collections Account under a Hedge Agreement and includes any such payment made
by a guarantor under any related Hedge Guarantee or any termination payment
received from any counterparty to a Hedge Agreement.
 
- 17 -

--------------------------------------------------------------------------------


 
 
“Hedge Provider” means any counterparty to any ACS Group Member under any Hedge
Agreement.
 
“Hedge Termination Payments” means any amounts payable by any ACS Group Member
to a Hedge Provider (including Hedge Breakage Costs) due to an early termination
of the related Hedge Agreement.
 
“Holder” means (a) in the case of any ACS Group Loan any Person in whose name an
ACS Group Loan is registered from time to time in the Register for such
Indebtedness and (b) in the case of any Class E Security, any Person who is the
holder of such Class E Security.
 
“Incur” has the meaning given to such term in Section 5.02(f) hereof.
 
“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (d) all the obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of purchasing such property or
service or taking delivery and title thereto or the completion of such services,
and payment deferrals arranged primarily as a method of raising finance or
financing the acquisition of such property or service, (e) all obligations of
such Person under a lease of (or other agreement conveying the right to use) any
property (whether real, personal or mixed) that is required to be classified and
accounted for as a capital lease obligation under U.S. GAAP, (f) all
Indebtedness of other Persons secured by a lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person, and (g) all
Indebtedness of other Persons guaranteed by such Person.
 
“Independent Director” means a Person that is not at the time of his appointment
or at any time when such Person is serving as an Independent Director and has
not been for the five years prior to its appointment as an Independent Director
(i) an employee, officer, director, consultant, customer or supplier, or the
beneficial holder (directly or indirectly) of more than 5% of any Ownership
Interest, of any Aircastle Related Entity; provided, however, that any such
Person may serve as a trustee, manager or director of another special purpose
vehicle that is an Affiliate of the Borrower or Aircastle Limited, or
(ii) except in the case of Joe Clarkin, a spouse of, or Person related to (but
not more remote than first cousins), a Person referred to in (i) above.
 
“Individual Aircraft Commitment Amount” means, with respect of any Aircraft, the
“Commitment Amount” specified for such Aircraft on Schedule 3 to this
Intercreditor Agreement.
 
“Initial Appraised Value” means, with respect to each Aircraft, the “Initial
Appraised Value” set forth on Schedule 3 of this Intercreditor Agreement and, in
the case of any Substitute Aircraft, the Base Value established by the Appraiser
for such Substitute Aircraft as of a date not more than six months prior to the
date of the delivery of such Substitute Aircraft.
 
- 18 -

--------------------------------------------------------------------------------


 
“Initial Closing Date” means the Closing Date (as such  term is defined in the
Credit Agreement).
 
“Initial Expenses” means Expenses related to the issuance of the ACS Group
Loans, the Class E Securities and the acquisition of the ACS Group Aircraft
(other than Expenses related to the acquisition of the Remaining Aircraft
incurred after the Initial Closing Date).
 
“Initial Hedge Agreements” means each initial ISDA Master Agreement in form and
substance reasonably satisfactory to the Facility Agent between the Borrower and
an initial Hedge Provider.
 
“Initial Hedge Schedule” means the Schedule to each initial ISDA 2002 Master
Agreement in form and substance reasonably satisfactory to the Facility Agent
between an initial Hedge Provider and the Borrower.
 
“Initial Holders” means (a) the “Lenders” party to the Credit Agreement and
(b) each Person whose name a Class E Security is initially registered in the
Class E Security Authenticator.
 
“Initial Lease” means, with respect to each Aircraft, each aircraft lease
agreement, conditional sale agreement, hire purchase agreement or other similar
arrangement subject to a written agreement with respect to such Aircraft that is
in existence as of the date of this Intercreditor Agreement listed in Schedule 7
to the Purchase Agreement or with respect to any Substitute Aircraft , each
aircraft lease agreement, conditional sale agreement, hire purchase agreement or
other similar arrangement subject to a written agreement with respect to such
Substitute Aircraft in existence as of the relevant Acquisition Date with
respect to such Substitute Aircraft, as such agreement or arrangement may be
amended, modified, extended, supplemented, assigned or novated from time to
time.
 
“Initial Outstanding Balance” means, (a) with respect to the Loans,
$713,769,142.07, (b) with respect to the Guarantor Loans, $72,365,857.93, and
(c) with respect to the Class E Securities the initial Outstanding Principal
Balance thereof on the date of issuance of such Class E Securities.
 
“Insolvency Proceeding” means any proceeding of the type referred to in
Section 4.01(f) or (g) hereof in respect of the Borrower.
 
“Intercompany Loan” has the meaning given to such term in Section 5.02(f)(vi)
hereof.
 
“Intercreditor Agreement” has the meaning given to such term in the preamble
hereof.
 
“Interest Amount” means, with respect to the ACS Group Loans, on any Payment
Date, (a) the amount of interest accrued and unpaid to such Payment Date at the
Stated Rate of Interest with respect to the ACS Group Loans for the Interest
Period ending on such Payment Date, plus (b) the amount of interest accrued to
such Payment Date at the Default Rate on any Interest Amount due but not paid on
any prior Payment Date.
 
- 19 -

--------------------------------------------------------------------------------


 
“Interest Period” means, each of the following periods: (a) the period
commencing on (and including) the Initial Closing Date and ending on (but
excluding) the first Payment Date thereafter and (b) each successive period
beginning on (and including) a Payment Date and ending on (but excluding) the
next succeeding Payment Date; provided that the final “Interest Period” with
respect to the ACS Group Loans or the Class E Securities, as the case may be,
shall end on but exclude the date such ACS Group Loans or the Class E
Securities, as the case may be, are repaid in full.  Account balances with
respect to each “Interest Period” ending on a Payment Date shall be determined
by reference to the balances of funds on deposit in the Accounts as of the close
of business on the Calculation Date immediately preceding such Payment Date.
 
“Investment” has the meaning given to such term in Section 5.02(c) hereof.
 
“Investment Earnings” means investment earnings on funds on deposit in any
Account net of losses and investment expenses of the Administrative Agent in
making such investments.
 
“Irish Account Charge” has the meaning given to such term in Section 3.01(a)
hereof.
 
“Irish Bank” means any bank duly authorized under the laws of Ireland.
 
“Irish Parent” means Rogallo Limited, a holding company incorporated under the
laws of Ireland which beneficially owns 95% of the issued shares of the
Borrower.
 
“Irish Remarketing Servicer” means the Person acting, at the time of
determination, in the capacity of the remarketing servicer under the Irish
Remarketing Services Agreement.  The initial Irish Remarketing Servicer is
Aircastle Advisor (Ireland) Limited.
 
“Irish Remarketing Services Agreement” means the Remarketing Services Agreement
dated as of the Initial Closing Date among the Irish Remarketing Servicer, the
Borrower, the Guarantor, the Facility Agent and the Administrative Agent.
 
“Irish Rental Account” has the meaning given to such term in Section 3.01(a)
hereof.
 
“Irish Secretarial Services Provider” means the Person providing, at the time of
determination, secretarial services to the Guarantor under the secretarial
services letter with the Guarantor dated as of the Initial Closing Date (or any
successor agreement).  The initial Irish Secretarial Services Provider is
Goodbody Secretarial Limited.
 
“Irish Seller” means Aircastle Ireland No. 1 Limited.
 
“Irish VAT Refund Account” has the meaning given to such term in Section 3.01(a)
hereof.
 
- 20 -

--------------------------------------------------------------------------------


 
“Leases” means the Initial Leases and the Future Leases.
 
“Lender” has the meaning given to such term in the Credit Agreement.
 
“Lessee” means each Person who is the lessee of an ACS Group Aircraft from time
to time leased from an ACS Group Member pursuant to an ACS Group Lease.
 
“Lessee Funded Account” has the meaning given to such term in Section 3.01(a)
hereof.
 
“Letter Agreement” means the letter agreement dated as of the Initial Closing
Date among Aircastle Limited, Aircastle Holding Corporation Limited, Aircastle
Ireland Holding Limited and Aircastle Investment Holdings 2 Limited, as
consented to and agreed to by the Borrower, the Guarantor and the Facility
Agent.
 
“LIBOR Break Costs” has the meaning given to such term in the Credit Agreement.
 
“Liquidity Facility” means the revolving credit agreement dated as of the
Initial Closing Date among the Liquidity Facility Provider, the Borrower, the
Guarantor and the Administrative Agent, as amended, supplemented or otherwise
modified from time to time in accordance with its terms and as so replaced and
so designated pursuant to Section 3.10(e)(iii) hereof.
 
“Liquidity Facility Advance Obligations” means all Liquidity Facility
Obligations other than (i) Liquidity Facility Expenses and (ii) Special
Indemnity Payments.
 
“Liquidity Facility Amount” means, on the Closing Date, $15,804,200 and for any
date of determination thereafter, an amount equal to 2% of the then Outstanding
Principal Balance of the ACS Group Loans.
 
“Liquidity Facility Drawing” has the meaning given to such term in Section
3.10(a) hereof.
 
“Liquidity Facility Event of Default” has the meaning given to such term in the
Liquidity Facility.
 
“Liquidity Facility Expenses” means all Liquidity Facility Obligations other
than (i) the principal amounts under, or the principal amount of any drawings
under, any Eligible Liquidity Facility, (ii) interest accrued on Liquidity
Facility Obligations and (iii) Special Indemnity Payments to the Liquidity
Facility Provider.
 
“Liquidity Facility Interest Shortfall” has the meaning given to such term in
Section 3.06(f) hereof.
 
“Liquidity Facility Non-Consent Event” means the occurrence of the following:
(i) the termination of the Liquidity Facility and (ii) the payment of all
Liquidity Facility Obligations owed to the Liquidity Facility Provider in full.
 
- 21 -

--------------------------------------------------------------------------------


 
“Liquidity Facility Obligations” means all principal, interest, fees and other
amounts (including indemnity payments or expenses or costs incurred by the
providers of Eligible Liquidity Facilities) owing to the providers of Eligible
Liquidity Facilities.
 
“Liquidity Facility Provider” means Calyon, acting through its New York Branch
or any provider of an Eligible Liquidity Facility so designated by a Board
Resolution and a Guarantor Board Resolution.
 
“Liquidity Facility Reserve Account” has the meaning given to such term in
Section 3.01(a) hereof.
 
“Liquidity Payment Account” has the meaning given to such term in Section
3.01(a) hereof.
 
“Loans” means, collectively, all Loans advanced to the Borrower pursuant to
Section 2.1 of the Credit Agreement.  The aggregate principal amount of Loans
advances pursuant to the Credit Agreement shall not exceed the Total Credit
Commitment.
 
“Loans Account” has the meaning given to such term in Section 3.01(a) hereof.
 
“Maintenance Reimbursement Expenditure” means any expenditure in respect of
which Maintenance Reserves, lessor airworthiness directive cost sharing amounts,
or other lessor maintenance contributions are payable under a Lease of a
Delivered Aircraft and which is not, under the terms of the relevant Lease, to
be paid out of Segregated Funds.
 
“Maintenance Reserve Account” has the meaning given to such term in Section
3.01(a).
 
“Maintenance Reserves” means rent (whether called maintenance reserves,
additional rent, supplemental rent, utilization rent or any similar term) that
is in addition to a base rent for the Aircraft (regardless of how such base rent
is calculated) payable under a Lease based on hours or cycles of operation of
the airframe, engines, life-limited engine parts, landing gear and/or auxiliary
power unit of an Aircraft, with respect to maintenance of which the lessor under
the Lease customarily has a maintenance contribution obligation measured in part
by or with reference to such Maintenance Reserves.
 
“Material Adverse Effect” means a material adverse effect on (i) the ability of
the ACS Group Members, taken as a whole, to pay or perform their respective
obligations, liabilities and Indebtedness under the Related Documents as such
payment or performance becomes due in accordance with the terms thereof, or
(ii) the rights, powers and remedies of the Facility Agent or any Holder of any
Loan under any Related Document or the validity, legality or enforceability
thereof.


 
“Material Hedge Agreement Terms” means events of default, termination events,
additional termination events, Facility Agent consent rights to amendments,
assignments and transfers, provisions relating to the obligation of the Hedge
Provider to any ACS Group Member to post collateral, find a replacement
counterparty or take other remedial action upon a downgrade in its credit rating
(together with the associated ratings thresholds) and any provision stating that
the Facility Agent is an intended third-party beneficiary.
 
- 22 -

--------------------------------------------------------------------------------


 
“Maximum Commitment” has the meaning given to such term in the Liquidity
Facility.
 
“Modification Payment” has the meaning given to such term in Section 5.02(i)
hereof.
 
“Monthly Principal Payment Amount” means, in respect of each Aircraft, the
amount set forth under “Monthly Principal Payment Amount” opposite the
description of such Aircraft on Schedule 3.
 
“Monthly Report” has the meaning given to such term in Section 2.11(a) hereof.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means an Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA to which any ACS Group Member or
any ERISA Affiliate thereof is making, or is accruing an obligation to make,
contributions or has made, or been obligated to make, contributions within the
preceding six (6) Fiscal Years.
 
“Net Allocation Amount” means, for any Remaining Aircraft, an amount equal to
the Aircraft Allocation Amount for such Remaining Aircraft less the aggregate
amount of any Monthly Principal Payment Amounts previously transferred pursuant
to Section 3.07(j) hereof.
 
“Net Maintenance Reserves Amount” means, with respect to any ACS Group Aircraft,
an amount equal to the difference (if positive) between the aggregate of all
payments constituting Maintenance Reserves from the applicable Lessee in respect
of such Aircraft paid to the relevant Seller on or after the Initial Closing
Date and the amount of Maintenance Reimbursement Expenditures paid by the
relevant Seller on or after the Initial Closing Date.
 
“Net Sale Proceeds” means, with respect to any sale or other disposition of any
assets, the aggregate amount of cash received by or on behalf of the seller on
or prior to the date of such sale or other disposition in connection with such
transaction after deducting therefrom (without duplication) (a) reasonable and
customary brokerage commissions and other similar fees and commissions
(including fees received by the Bermudian Remarketing Servicer under the
Bermudian Remarketing Services Agreement) and (b) the amount of Taxes payable in
connection with or as a result of such transaction, in each case to the extent,
but only to the extent, that the amounts so deducted are, at the time of receipt
of such cash, actually paid to a Person that is not an Affiliate of the seller
and are properly attributable to such transaction or to the asset that is the
subject thereof.
 
“Non-Agent Account” has the meaning given to such term in Section 3.01(g)
hereof.
 
“Non-Delivery Event” has the meaning given to such term in Section 3.05(b)
hereof.
 
- 23 -

--------------------------------------------------------------------------------


 
“Non-Extended Facility” has the meaning given to such term in Section 3.10(c)
hereof.
 
“Non-Extension Drawing” has the meaning given to such term in Section 3.10(c)
hereof.
 
“Non-Significant Subsidiary” means a direct or indirect subsidiary of the
Borrower or Guarantor with respect to which an order or decree described in
Section 4.01(f) has been entered or an event described in Section 4.01(g) or
4.01(h) has occurred if, as of the date of the entry of such order or decree or
of such event, as the case may be, such subsidiary does not own or lease any ACS
Group Aircraft.
 
“Note” means each note evidencing a Loan issued pursuant to Section 2.02(a)
hereof.
 
“Notices” has the meaning given to such term in Section 8.05 hereof.
 
“Obligations” means the Secured Obligations and payments to be made to either
the Borrower or any Holder of a Class E Security or any Shareholder under
Section 3.08 hereof.
 
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
 
“OFAC Laws” means any laws, regulations, and Executive Orders relating to the
economic sanctions programs administered by OFAC, including without limitation,
the International Emergency Economic Powers Act, 50 U.S.C. sections 1701 et
seq.; the Trading with the Enemy Act, 50 App. U.S.C. sections 1 et seq.; and the
Office of Foreign Assets Control, Department of the Treasury Regulations, 31
C.F.R. Parts 500 et seq. (implementing the economic sanctions programs
administered by OFAC).
 
“OFAC SDN List” means the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC.
 
“OFAC Violation” has the meaning assigned to such term in Section 5.02(t)(v)
hereof.
 
“Officer’s Certificate” means a certificate signed by, with respect to the
Borrower, any Director and, with respect to any other Person, any authorized
officer, director, executive, trustee or equivalent representative.
 
“Operating Bank” means the Person acting, at the time of determination, as the
Operating Bank under the Security Agreement.  The initial Operating Bank is
DBTCA.
 
“Optional Repayment” means a whole or partial Repayment of Loans pursuant to
Section 3.09(a) hereof.
 
- 24 -

--------------------------------------------------------------------------------


 
“Outstanding” means on any date of determination (a) with respect to the ACS
Group Loans, all or a portion of such ACS Group Loans that remain unpaid and (b)
with respect to the Class E Securities, all Class E Securities theretofore
authenticated and delivered by the Facility Agent, except any such Class E
Securities cancelled by, or delivered for cancellation to, the Facility Agent.
 
“Outstanding Principal Balance” means, (a) with respect to any ACS Group Loans,
the total principal amount of such ACS Group Loans unpaid and outstanding at any
time as determined in accordance with Section 3.06 hereof and Section 3.06 of
the Guarantor Intercreditor Agreement and (b) with respect to any Class E
Securities, the total principal amount evidenced by such Class E Securities
unpaid and outstanding at any time as determined in accordance with Section 3.06
of the Guarantor Intercreditor Agreement.
 
“Ownership Interest” has the meaning given to such term in Section 5.02(b)
hereof.
 
“Part” means any part, component, appliance, accessory, instrument or other item
of equipment (other than any Engine) installed in or attached to (or
constituting a spare for any such item installed in or attached to) any ACS
Group Aircraft (other than any Engine).
 
“Partial Loss” means, with respect to any ACS Group Aircraft, any event or
occurrence of loss, damage, destruction or the like which is not a Total Loss.
 
“Partial Loss Proceeds” means, with respect to any ACS Group Aircraft, the total
proceeds of the insurance or reinsurance (other than in respect of liability
insurance) paid in respect of any Partial Loss to any ACS Group Member.
 
“Payment Date” means the 10th day of each month, commencing on June 10, 2008;
provided that (a) if any Payment Date would otherwise fall on a day that is not
a Business Day, such Payment Date shall be the first following day that is a
Business Day and (b) the Payment Date in May 11, 2015 shall be the Final
Maturity Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.
 
“Permitted Account Investments” means, in each case, book-entry securities,
negotiable instruments or securities in bearer or registered form that evidence:
 
(a)  direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America (having original maturities of no more
than 365 days, or such lesser time as is required for the distribution of
funds);
 
(b)  demand deposits, time deposits or certificates of deposit of the Operating
Bank or of depository institutions or trust companies organized under the laws
of the United States of America or any state thereof, or the District of
Columbia (or any domestic branch of a foreign bank) (i) having original
maturities of no more than 365 days, or such lesser time as is required for the
distribution of funds; provided that at the time of Investment or contractual
commitment to invest therein, the short-term debt rating of such depository
institution or trust
 
- 25 -

--------------------------------------------------------------------------------


 
company shall be at least A-1 by Standard & Poor’s, P-1 by Moody’s or
(ii) having maturities of more than 365 days and, at the time of the Investment
or contractual commitment to invest therein, a rating of AA by Standard & Poor’s
and Aa2 by Moody’s; provided that, during any applicable period, not more than
20% of the Borrowers’ aggregate Permitted Account Investments may be made in
investments described under this clause (b);
 
(c)  corporate or municipal debt obligations (including, without limitation,
commercial paper) (i) having remaining maturities of no more than 365 days, or
such lesser time as is required for the distribution of funds, having, at the
time of the Investment or contractual commitment to invest therein, a rating of
at least A-1+ or AA by Standard & Poor’s and P-1 or Aa2 by Moody’s or
(ii) having maturities of more than 365 days and, at the time of the Investment
or contractual commitment to invest therein, a rating of AA by Standard & Poor’s
and Aa2 by Moody’s;
 
(d)  Investments in money market funds (including funds in respect of which the
Facility Agent or the Operating Bank or any of their Affiliates is investment
manager or advisor) having a rating of at least AA by Standard & Poor’s and Aa2
by Moody’s; or
 
(e)  notes or bankers’ acceptances (having original maturities of no more than
365 days, or such lesser time as is required for the distribution of funds)
issued by any depository institution or trust company referred to in (b) above;
 
provided, however, that no Investment shall be made in any obligations of any
depository institution or trust company which has a contractual right to set off
and apply any deposits held, and other indebtedness owing, by any ACS Group
Member to or for the credit or the account of such depository institution or
trust company; provided further that if, at any time, the rating of any of the
foregoing investments falls below “BBB” by Standard & Poor’s or “Baa2” by
Moody’s, such downgraded investment shall no longer constitute a “Permitted
Account Investment”.
 
“Permitted Accruals” has the meaning given to such term in Section 3.08(a)
hereof and in Section 3.08(a) of the Guarantor Intercreditor Agreement.
 
“Permitted Encumbrance” has the meaning given to such term in Section 5.02(b)
hereof.
 
“Permitted Maintenance Reimbursement Expenditure Accrual” means, with respect to
any Payment Date, the amount of any Maintenance Reimbursement Expenditures that
the Remarketing Servicer reasonably anticipates to be payable by any ACS Group
Member before the third succeeding Payment Date the accrual of which the
Remarketing Servicer reasonably believes to be prudent in light of (i) the size
and timing of such Maintenance Reimbursement Expenditure and (ii) the amount of
Maintenance Reserves in, and expected to be collected in, the Maintenance
Reserve Account.
 
“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any political subdivision thereof or
any other legal entity, including public bodies.
 
- 26 -

--------------------------------------------------------------------------------


 
“Pledged Beneficial Interest” has the meaning given to such term in the Security
Agreement.
 
“Pledged Debt” has the meaning given to such term in the Security Agreement.
 
“Pledged Share” has the meaning given to such term in the Security Agreement.


 “PMREA Shortfall” has the meaning given to such term in Section 3.06(f).
 
“Post-Petition Interest” has the meaning given to such term in Section 6.01(f)
hereof.
 
“Precedent Lease” has the meaning given to such term in Section 5.03(e) hereof.
 
“Premium” means in respect of any Loan being repaid in an Optional Repayment on
any date, the Premium indicated for such Security with respect to such date in
the table below:



 
Repayment Date
Loans
           
On or after the Initial Closing Date but prior to the date 12 months after the
Initial Closing Date
1%
   
On or after the date that is 12 months after the Initial Closing Date but prior
to the date 24 months after the Initial Closing Date
0.5%
   
On or after the date that is 24 months after the Initial Closing Date
0%
         

 
“Primary Expenses” means all Expenses other than ACS Group Modification
Payments.
 
“Prior Ranking Amounts” has the meaning given to such term in Section 3.08(a)
hereof.
 
“Prohibited Country” has the meaning determined, from time to time, in
accordance with Section 5.03(a) hereof.
 
“Purchase Agreement” means the Purchase Agreement dated as of the Initial
Closing Date between the Bermudian Sellers and the Borrower.
 
“Purchase Option” means a contractual option granted by the lessor or owner
under an ACS Group Aircraft Agreement (including pursuant to a conditional sale
agreement) as to the purchase of the applicable ACS Group Aircraft.
 
“Qualifying Lender” means a Lender, which is beneficially entitled to the
interest payable on a Loan and which is:
 
 
- 27 -

--------------------------------------------------------------------------------


 
(a)           an entity which is, pursuant to Section 9 of the Central Bank Act,
1971 of Ireland, licensed to carry on banking business in Ireland and is located
in Ireland and which is carrying on a bona fide banking business in Ireland for
the purposes of Section 246(3)(a) of the Taxes Act except where such interest is
paid to that entity in connection with a trade or business which is carried on
outside Ireland by the entity through a branch or agency; or
 
(b)           an authorized credit institution under the terms of the Codified
Banking Directive that has duly established a branch in Ireland or has made all
necessary notifications to its home state competent authorities required
thereunder in relation to its intention to carry on banking business in Ireland
and carries on a bona fide banking business in Ireland for the purposes of
Section 246(3)(a) of the Taxes Act and is located in Ireland and the lending is
made through the branch of the authorized credit institution in Ireland; or
 
(c)           a company (within the meaning of Section 4 of the Taxes Act) which
is a resident of a territory (other than Ireland) with which Ireland has a
double taxation treaty (under the terms of that treaty) or which is resident in
a member state of the European Communities (other than Ireland) (as residency is
defined under the laws of that member state) provided such company does not
provide its Commitment through or in connection with a branch or agency in
Ireland and provided further that where the Lender is:
 
(i)           a company incorporated under United States law or in a State of
the United States and where the Lender has provided written confirmation to the
Borrower that it is incorporated in the United States and taxed in the United
States on its worldwide income; or
 
(ii)           an LLC established under the laws of a State of the United States
where the ultimate recipients of the interest have provided written confirmation
to the Borrower that they themselves would qualify for exemption from
withholding tax in respect of the payment of such interest under Section
246(3)(ccc) or 246(3)(h) of the Taxes Act and that the business is conducted
through the LLC for market reasons and not for tax avoidance purposes; or
 
(d)           a company (within the meaning of Section 4 of the Taxes Act):
 
(i)           which advances money in the ordinary course of a trade which
includes the lending of money, and
 
(ii)           in whose hands any interest payable in respect of monies so
advanced is taken into account in computing the trading income of such Borrower;
 
(iii)           which has made the appropriate notifications under Section
246(5)(a) of the Taxes Act to the Irish Revenue Authorities and the Company; or
 
- 28 -

--------------------------------------------------------------------------------


 
(e)           a qualifying company within the meaning of Section 110 of the
Taxes Act where such Lender has given written confirmation of the foregoing to
the Borrower.
 
“Quarter” has the meaning given to such term in the Administrative Agency
Agreement.
 
“Quarterly Report” has the meaning given to such term in Section 2.11(b) hereof.
 
“Received Currency” has the meaning given to such term in Section 8.07(a)
hereof.
 
“Receiver” means any Person or Persons appointed as (and any additional Person
or Persons appointed or substituted as) administrative receiver, receiver,
manager or receiver and manager.
 
“Register” has the meaning given to such term in the Credit Agreement.
 
“Regulation” has the meaning given to such term in Section 2.13 hereof.
 
“Related Collateral Document” means any letter of credit, third-party or bank
guarantee or cash collateral provided by or on behalf of a Lessee to secure such
Lessee’s obligations under an ACS Group Lease.
 
“Related Documents” means the Administrative Agency Agreement, the Credit
Agreement, each Eligible Liquidity Facility, this Intercreditor Agreement, the
Guarantor Intercreditor Agreement, each Class E Security, each Security
Document, each Note, the Commitment Letter, the Fee Letter, the Remarketing
Services Agreements, the ACS Group Purchase Agreements, the Warehouse
Intercreditor Agreement, the Letter Agreement, any Hedge Agreements and any
Hedge Guarantees.
 
“Re-leasing Expenses” means, with respect to any period, all out-of-pocket costs
and expenses incurred by the ACS Group in connection with the re-leasing of ACS
Group Aircraft during such period, including but not limited to the following:
 
(a)     storage, maintenance, test flight, navigation, landing, ferry flights,
shipping, fuel, reconfiguration, modification, refurbishment and repair expenses
incurred in connection with the re-leasing of such ACS Group Aircraft during
such period;
 
(b)     insurance premiums, fees and expenses incurred by or on behalf of the
ACS Group for possessed hull and liability insurance while such ACS Group
Aircraft is off-lease during such period;
 
(c)     expenses incurred in connection with the acceptance of delivery, and in
connection with the transition of such ACS Group Aircraft, to such re-lease
during such period; and
 
(d)     outside legal counsel fees and expenses and other professional fees and
 
- 29 -

--------------------------------------------------------------------------------


 
expenses, and all court costs, filing fees, bonding costs and other expenses,
and other governmental fees and costs related to any re-lease of such ACS Group
Aircraft during such period; provided that Re-leasing Expenses shall not include
those expenses against which, under leases that require Maintenance Reserves to
be paid, lessees customarily pay Maintenance Reserves.
 
“Relevant Information” means any information provided to the Administrative
Agent by any Service Provider or any other service provider retained from time
to time by an ACS Group Member pursuant to the Related Documents.
 
“Remaining Aircraft” has the meaning given to such term in the Purchase
Agreement or the Guarantor Purchase Agreement, as applicable.
 
“Remaining Aircraft Allocation Amount” has the meaning given to such term in
Section 2.09 hereof.
 
“Remarketing Servicers” means, collectively, the Irish Remarketing Servicer and
the Bermudian Remarketing Servicer.
 
“Remarketing Services Agreements” means, collectively, the Irish Remarketing
Services Agreement and the Bermudian Remarketing Services Agreement.
 
“Renewal Lease” has the meaning given to such term in Section 5.03(e) hereof.
 
“Rental Account” has the meaning given to such term in Section 3.01(a) hereof.
 
“Rental Payments” means all rental payments and other amounts equivalent to a
rental payment payable by or on behalf of a Lessee under an ACS Group Lease,
including payments under any Purchase Option.
 
“Repayment” has the meaning given to such term in Section 3.09(a) hereof.
 
“Repayment Account” has the meaning given to such term in Section 3.01(a)
hereof.
 
“Repayment Date” means the date, which shall in each case be a Payment Date, on
which the Loans are repaid in whole or in part pursuant to Section 3.09(a)
hereof.
 
“Repayment Price” means an amount (determined as of the Calculation Date for the
Repayment Date for any Repayment pursuant to Section 3.09(a) hereof) equal to:
 
(a)  with respect to any Loans being repaid in part the Outstanding Principal
Balance being repaid plus an amount equal to, the product of the applicable
Premium and the portion of the Outstanding Principal Balance being repaid
 
(b)  with respect to any Loans being repaid in whole the Outstanding Principal
Balance being repaid plus an amount equal to, the product of the applicable
Premium and the portion of the Outstanding Principal Balance;
 
- 30 -

--------------------------------------------------------------------------------


 
(c)  with respect to any Loans being repaid under Section 3.09(a) hereof after
the giving of a Default Notice or the Acceleration of any of the Loans, the then
Outstanding Principal Balance thereof together with all other amounts then due
and payable.
 
“Replacement Liquidity Facility” means, for the Liquidity Facility, an
irrevocable revolving credit agreement (or agreements) in substantially the form
of the Liquidity Facility, including reinstatement provisions, or in such other
form or forms acceptable to the Facility Agent in a face amount equal to the
then Maximum Commitment for the replaced Liquidity Facility and issued by an
Eligible Provider.  Without limitation of the form that a Replacement Liquidity
Facility otherwise may have pursuant to the preceding sentence, a Replacement
Liquidity Facility may have a stated expiration date earlier than 15 days after
the Final Maturity Date of the ACS Group Loans so long as such Replacement
Liquidity Facility provides for a Non-Extension Drawing as contemplated by
Section 3.10(c).
 
“Replacement Liquidity Facility Provider” means a Liquidity Facility Provider
who issues a Replacement Liquidity Facility.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder with respect to a Single Employer Plan, other than
those events as to which the thirty day notice period has been waived.
 
“Repossession Insurance” has the meaning given to such term in Section 5.03(g)
hereof and Section 5.03(g) of the Guarantor Intercreditor Agreement.
 
“Required Amount” means, (a) initially with respect to the Liquidity Facility,
zero; provided that, if a Non-Extension Drawing or (for the purposes of
Section 3.10(e)(ii) hereof and Article II of the Liquidity Facility only) a
Final Drawing shall have occurred, the “Required Amount” shall be the Maximum
Commitment, and (b) thereafter, on any Payment Date, with respect to any other
Eligible Liquidity Facility, such amounts as designated in a Board Resolution
and Guarantor Board Resolution (and for which the prior written consent of the
Facility Agent and Liquidity Facility Agent has been obtained).
 
“Required Conditions Precedent” means in respect of the relevant ACS Group
Aircraft (or related Aircraft Interest) receipt (in form and substance
reasonably acceptable) by the Facility Agent of (a) an insurance
certificate,  (b) a lessee notice and acknowledgment, and (c) an opinion from
counsel in the jurisdiction in which the lessee is domiciled or the State of
Registration, whichever is applicable.
 
“Required Expense Amount” means, with respect to each Payment Date, and the
Initial Closing Date, the amount of Expenses of the ACS Group due and payable on
the Calculation Date relating to such Payment Date or reasonably anticipated to
become due and payable before the next succeeding Payment Date, the accrual of
which would be prudent in light of the size and timing of such Expenses to the
extent such Expenses consist of (a) Primary Expenses, and (b) any ACS Group
Modification Payments in respect of which a Permitted Accrual was previously
effected by a deposit in the Expense Account (whether or not any such deposit
has been previously used to pay any other Primary Expense but excluding any
portion of such deposit previously used to pay any ACS Group Modification
Payments) in each case after
 
- 31 -

--------------------------------------------------------------------------------


 
giving effect to any withdrawal from any Lessee Funded Account or any drawing
upon a Related Collateral Document that is then available for the payment of any
such Expense; provided, however, that the Required Expense Amount shall not
include any Initial Expenses or any amounts required to pay Maintenance
Reimbursement Expenditures.
 
“Required Expenses Shortfall” has the meaning given to such term in Section
3.06(f) hereof.
 
“Required Lenders” has the meaning given to such term in the Credit Agreement.
 
“Required LTV” means the product of (a) 75% and (b) the Actual Initial LTV
divided by 65.2%.
 
“Requisition Compensation” means all monies or other compensation receivable by
any ACS Group Member from any government, whether civil, military or de facto,
or public or local authority in relation to an ACS Group Aircraft in the event
of its requisition for title, confiscation, restraint, detention, forfeiture or
compulsory acquisition or seizure or requisition for hire by or under the order
of any government or public or local authority.
 
“Responsible Officer” means (a) with respect to the Facility Agent, any officer
within the Corporate Office, including any Vice President, Managing Director,
Assistant Vice President, Director or any other officer of the Facility Agent
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer's knowledge and
familiarity with the particular subject, (b) with respect to the Borrower, any
Director and (c) with respect to any Person providing an Eligible Liquidity
Facility, the Facility Agent, the Administrative Agent or any other Service
Provider, any authorized officer of such Person.
 
“Scheduled Principal Payment Amount”  means, with respect to the ACS Group
Loans, as of any Payment Date the sum of (a) an amount equal to the sum of the
Monthly Principal Payment Amounts, for each ACS Group Aircraft, (b) an amount
equal to 110% the Allocable Debt Amount for any ACS Group Aircraft subject to an
Aircraft Sale since the Calculation Date with respect to the Payment Date
immediately preceding such Payment  Date and (c) in the case of the Payment Date
immediately following the occurrence of a Non-Delivery Event in respect of any
ACS Group Aircraft, an amount equal to 110% of the Allocable Debt Amount for
such Aircraft.
 
“Secured Obligations” has the meaning given to such term in the Security
Agreement.
 
“Secured Parties” has the meaning given to such term in the Security Agreement.
 
“Securities Account” has the meaning given to such term in Section 3.01(a)
hereof.
 
“Securities Act” means the Securities Act of 1933.
 
- 32 -

--------------------------------------------------------------------------------


 
“Security Agreement” means the Security Agreement dated as of the Initial
Closing Date, among the Borrowers, the Collateral Agent, the Administrative
Agent, the Operating Bank and each other party thereto.
 
“Security Deposit Account” has the meaning given to such term in Section 3.01(a)
hereof.
 
“Security Documents” means the Security Agreement and any document executed
pursuant thereto, or otherwise, for the purpose of granting a security interest
in any Collateral to the Collateral Agent for the benefit of the Secured Parties
or for the purpose of perfecting such security interest.
 
“Security Interests” means the security interests granted or expressed to be
granted in the Collateral pursuant to the Security Agreement.
 
“Segregated Funds” means, with respect to each ACS Group Lease, (a) all security
deposits provided for under such ACS Group Lease that have been received from
the relevant Lessee or pursuant to the relevant ACS Group Purchase Agreement
with respect to such ACS Group Lease, (b) any security deposit pledged to the
relevant Lessee by an ACS Group Member and (c) all other funds, including any
Maintenance Reserves, received from the relevant Lessee or pursuant to the
relevant ACS Group Purchase Agreement with respect to such ACS Group Lease and
in each case of clause (a), (b) and (c) not permitted, pursuant to the terms of
such ACS Group Lease, to be commingled with the funds of the ACS Group.
 
“Sellers” means the Irish Seller and the Bermudian Sellers and any Affiliates
thereof that are sellers of a Company or U.S. Trust to an ACS Group Member.
 
“Senior Claim” means, with respect to any Obligations (other than Expenses), all
other Obligations the payment of which constitutes a Prior Ranking Amount with
respect thereto.
 
“Senior Claimant” means the holder of a Senior Claim.
 
“Senior Class” means (a) with respect to the Obligations of the Borrower, (i) so
long as any Loans are Outstanding, the Loans and (b) with respect to the
Obligations of the Guarantor, so long as any Guarantor Loans are Outstanding,
the Guarantor Loans and (ii) after the Guarantor Loans have been paid in full,
the Class E Securities.
 
“Senior Hedge Payment” means, on any Payment Date, a net payment to a Hedge
Provider by any ACS Group Member, other than any Hedge Termination Payment.
 
“Senior Hedge Payments Shortfall” has the meaning given to such term in Section
3.06(f) hereof.
 
“Service Provider” means each of the Operating Bank, the Remarketing Servicers,
the Facility Agent, the Collateral Agent, the Administrative Agent, the
Bermudian Secretarial Services Provider and the Irish Secretarial Services
Provider.
 
“Servicer Termination Event” means a “Servicer Termination Event” under either
the Remarketing Services Agreement, Guarantor Remarketing Servicer Agreement or
the Administrative Agency Agreement.
 
- 33 -

--------------------------------------------------------------------------------


 
 
“Shareholders” means the holder(s) of the shares of the Borrower as shall be
notified from time to time by the Borrower to the Facility Agent.
 
“Shareholders Account” has the meaning given to such term in Section 3.01(a)
hereof.
 
“Single Employer Plan” means any Employee Benefit Plan covered by Title IV of
ERISA that is maintained by any Credit Party (as defined in the Credit
Agreement) or any ERISA Affiliate, other than a Multiemployer Plan.
 
“Special Indemnity Payments” means (a) any increased cost, indemnity or other
amounts owing at any time and from time to time by the Borrower or Guarantor to
the Holders pursuant to Sections 4.1, 4.4, 4.5 and 4.6 of the Credit Agreement,
to the Remarketing Servicer under Section 12.01 of the applicable Remarketing
Services Agreement or to the Liquidity Facility Provider under Sections 3.01 and
3.09 of the Liquidity Facility Agreement, (b) any other indemnity amounts owing
at any time and from time to time to any other Person party to a Related
Document which arise from violations of the Securities Act, the U.S. Securities
Exchange Act of 1934, as amended or any other securities law and (c) any
indemnification payment owed to any Seller under the ACS Group Purchase
Agreements.
 
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
 
“State of Registration” means, in relation to an Aircraft at any time, the
country or state on whose national register such Aircraft is registered at that
time under the laws of such country or state in accordance with the applicable
provisions of any Lease relating to such Aircraft or, in the absence of any such
provisions, Applicable Law.
 
“Stated Expiration Date” has the meaning given to such term in Section 3.10(c)
hereof.
 
“Stated Rate of Interest” means, with respect to any Interest Period, (a) with
respect to any Loan accruing interest at the Base Rate, the Base Rate and (b)
with respect to any Loan accruing interest at the Eurodollar Rate, the
Eurodollar Rate.
 
“Subordinated Claim” means a claim that is subordinate in right of payment to
each Senior Claim as provided in Section 3.08 hereof.
 
“Subordinated Claimant” means the holder of a Subordinated Claim.
 
“Subordinated Representative” means the Facility Agent with respect to any
Subordinated Claim consisting of any Loans.
 
“Substitute Aircraft” has the meaning given to such term in the Purchase
Agreement or the Guarantor Purchase Agreement, as applicable, and that has been
approved by
the Facility Agent.
 
- 34 -

--------------------------------------------------------------------------------


 
“Supplemental Principal Payment Amount” means, with respect to any Payment Date
occurring after the twelfth Payment Date following the Initial Closing Date, an
amount equal to the excess of (a) the sum of the Outstanding Principal Balance
of the ACS Group Loans (assuming that the Aggregate Scheduled Principal Payment
Amount for such Payment Date has been paid) plus the aggregate outstanding
principal amount under any Eligible Liquidity Facility over (b) the Required LTV
of the sum of the Adjusted Appraised Values of all ACS Group Aircraft as of such
Payment Date minus any amounts transferred to the Securities Account or the
Shareholders Account pursuant to Section 3.06(h) to reimburse the Holders of the
Class E Securities, the Shareholders and the Borrowers for ACS Group Conversion
Payments made by the Borrowers in connection with one or more Conversion
Elections.
 
“Swaption” means any option agreement with respect to a Hedge Agreement.
 
“Taxes” mean any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties, loss,
damage, liability, expense, additions to tax and additional amounts or costs
Incurred or imposed with respect thereto) imposed or otherwise assessed by any
Governmental Authority, including, without limitation:  taxes or other charges
on or with respect to income, franchises, windfall or other profits, gross
receipts, property, sales, use, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation, or net worth and
similar charges; taxes or other charges in the nature of excise, withholding, ad
valorem, stamp, transfer, value added, taxes on goods and services, gains taxes,
license, registration and documentation fees, customs duties, tariffs, and
similar charges.
 
“Taxes Act” means the Taxes Consolidation Act 1997.
 
“Termination Event” means:  (i) a “Reportable Event”; (ii) the filing, pursuant
to Section 412 of the Code or Section 302 of ERISA of an application for a
waiver of the minimum funding standard with respect to any Single Employer Plan,
the failure to make by its due date a required installment with respect to any
Single Employer Plan, or the failure by any ACS Group Member or any of its ERISA
Affiliates to make any required contribution to a Multiemployer Plan; (iii) the
incurrence by any ACS Group Member or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Single
Employer Plan; (iv) the receipt by any ACS Group Member or any of its ERISA
Affiliates from the PBGC of any notice relating to an intention to terminate any
Single Employer Plan or to appoint a trustee to administer any Single Employer
Plan under Section 4042 of ERISA or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a Trustee to administer, such Single Employer Plan;
(v) the provision by the plan administrator of any Single Employer Plan of a
notice of intent to terminate such Single Employer Plan, pursuant to Section
4041(a)(2) of ERISA; (vi) the conditions for imposition of a Encumbrance under
Section 303(k) of ERISA shall have been met with respect to any Single Employer
Plan; (vii) a determination that any Single Employer Plan is, or is expected to
be, in “at risk” status (within the meaning of Title IV of ERISA); (viii) the
incurrence by any ACS Group Member or any of its ERISA Affiliates of any
liability with respect to the partial or complete withdrawal from any Single
Employer Plan or Multiemployer
 
- 35 -

--------------------------------------------------------------------------------


 
Plan; or (ix) the receipt by any ACS Group Member or any of its ERISA Affiliates
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent, in
Reorganization or in endangered or critical status, within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA.
 
“Termination Notice” has the meaning given to such term in the Liquidity
Facility.
 
“Third Party Event” has the meaning given to such term in Section 5.03(b)
hereof.


“Threshold Rating” means the short-term issuer credit rating of A-1 by Standard
& Poor's (or, in the absence of a short-term issuer credit rating by Standard &
Poor's, a long-term issuer credit rating of A+ by Standard & Poor's) and a
short-term unsecured debt rating of P-1 by Moody's (or, in the absence of a
short-term unsecured debt rating by Moody's, a long-term unsecured debt rating
of A1 by Moody's).


“Total Credit Commitment” has the meaning given to such term in the Credit
Agreement.
 
“Total Loss” means, with respect to any ACS Group Aircraft (a) if the same is
subject to an ACS Group Lease, a Casualty Occurrence, Total Loss or Event of
Loss (each as defined in such ACS Group Lease) or the like (however so defined);
or (b) if the same is not subject to an ACS Group Lease, (i) its actual,
constructive, compromised, arranged or agreed total loss, (ii) its destruction,
damage beyond repair or being rendered permanently unfit for normal use for any
reason whatsoever, (iii) its requisition for title, confiscation, restraint,
detention, forfeiture or any compulsory acquisition or seizure or requisition
for hire (other than a requisition for hire for a temporary period not exceeding
180 days) by or under the order of any government (whether civil, military or de
facto) or public or local authority or (iv) its hijacking, theft or
disappearance, resulting in loss of possession by the owner or operator thereof
for a period of 30 consecutive days or longer.  A Total Loss with respect to any
ACS Group Aircraft shall be deemed to occur on the date on which such Total Loss
is deemed pursuant to the relevant ACS Group Lease to have occurred or, if such
Lease does not so deem or the relevant ACS Group Aircraft is not subject to an
ACS Group Lease, (A) in the case of an actual total loss or destruction, damage
beyond repair or being rendered permanently unfit, the date on which such loss,
destruction, damage or rendering occurs (or, if the date of loss or destruction
is not known, the date on which the relevant ACS Group Aircraft was last heard
of); (B) in the case of a constructive, compromised, arranged or agreed total
loss, the earlier of (1) the date 30 days after the date on which notice
claiming such total loss is issued to the insurers or brokers and (2) the date
on which such loss is agreed or compromised by the insurers; (C) in the case of
requisition for title, confiscation, restraint, detention, forfeiture,
compulsory acquisition or seizure, the date on which the same takes effect; (D)
in the case of a requisition for hire, the expiration of a period of 180 days
from the date on which such requisition commenced (or, if earlier, the date upon
which insurers make payment on the basis of a Total Loss); or (E) in the case of
clause (iv) above, the final day of the period of 30 consecutive days referred
to therein.
 
“Total Loss Proceeds” means, in relation to an ACS Group Aircraft, the total net
proceeds of the insurance and reinsurance paid in respect of a Total Loss
thereof and includes, in
 
- 36 -

--------------------------------------------------------------------------------


 
the case of a Total Loss of an airframe which does not involve the Total Loss of
all Engines or Parts installed thereon at the time when such Total Loss
occurred, the net sale proceeds of any such surviving Engines or Parts.
 
“Undelivered Aircraft” means, with respect to any Payment Date occurring on or
prior to the Delivery Expiry Date, any Aircraft that has yet to be acquired by
an ACS Group Member as of such Payment Date.
 
“U.S.” means the United States of America.
 
“U.S. GAAP” means generally accepted accounting principles in the United States.
 
“U.S. Trust” has the meaning given to such term in the Purchase Agreement.
 
“Warehouse Intercreditor Agreement” shall have the meaning given to such term in
the Credit Agreement.
 
“War Risk Coverage” has the meaning given to such term in Exhibit D hereto.
 
“Written Notice” means, with reference to the Borrower, the Facility Agent, the
Administrative Agent, the Operating Bank or the provider of any Eligible
Liquidity Facility, a written instrument executed by a Responsible Officer of
such Person.
 
Section 1.02         Rules of Construction.  Unless the context otherwise
requires:
 
(a)              A term has the meaning assigned to it and an accounting term
not otherwise defined has the meaning assigned to it in accordance with U.S.
GAAP.
 
(b)              The terms “herein”, “hereof” and other words of similar import
refer to this Intercreditor Agreement as a whole and not to any particular
Article, Section or other subdivision.
 
(c)              Unless otherwise indicated in context, all references to
Articles, Sections, Schedules or Exhibits refer to an Article or Section of, or
a Schedule or Exhibit to, this Intercreditor Agreement.
 
(d)              Words of the masculine, feminine or neuter gender shall mean
and include the correlative words of other genders, and words in the singular
shall include the plural, and vice versa.
 
(e)              The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.
 
(f)              References in this Intercreditor Agreement to any Note includes
the Loans made by the applicable Holder pursuant to the Credit Agreement
evidenced by such Note.
 
- 37 -

--------------------------------------------------------------------------------


 
(g)              References in this Intercreditor Agreement to an agreement or
other document (including this Intercreditor Agreement) include references to
such agreement or document as amended, replaced or otherwise modified (without,
however, limiting the effect of the provisions of this Intercreditor Agreement
with regard to any such amendment, replacement or modification), and the
provisions of this Intercreditor Agreement apply to successive events and
transactions.  References to any Person shall include such Person’s successors
in interest and permitted assigns.
 
(h)              References in this Intercreditor Agreement to Section 3.01
through Section 3.08 and Section 3.10 through Section 3.13 shall include
reference to the equivalent Section 3.01 through Section 3.08 and Section 3.10
through Section 3.13 of the Guarantor Intercreditor Agreement.
 
(i)              References in this Intercreditor Agreement to any statute or
other legislative provision shall include any statutory or legislative
modification or re-enactment thereof, or any substitution therefor, and
references to any governmental Person shall include reference to any
governmental Person succeeding to the relevant functions of such Person.
 
(j)              References in this Intercreditor Agreement to the Loans or
Class E Securities include the conditions applicable to such Loans or Class E
Securities; and any reference to any amount of money due or payable by reference
to the Loans or Class E Securities shall include any sum covenanted to be paid
by the Borrower under this Intercreditor Agreement.
 
(k)              References in this Intercreditor Agreement to any action,
remedy or method of judicial proceeding for the enforcement of the rights of
creditors or of security shall be deemed to include, in respect of any
jurisdiction other than the State of New York, references to such action, remedy
or method of judicial proceeding for the enforcement of the rights of creditors
or of security available or appropriate in such jurisdiction as shall most
nearly approximate such action, remedy or method of judicial proceeding
described or referred to in this Intercreditor Agreement.
 
(l)              Where any payment is to be made, funds applied or any
calculation is to be made hereunder on a day which is not a Business Day, unless
any Related Document otherwise provides, such payment shall be made, funds
applied and calculation made on the next succeeding Business Day, and payments
shall be adjusted accordingly.
 
(m)              Where the Bermudian Remarketing Servicer or any replacement
remarketing servicer or the Administrative Agent or any replacement
administrative agent are performing or may perform lease management and/or
remarketing services pursuant to a Related Document in relation to one or more
different Aircraft at the same time, a reference in this Intercreditor Agreement
to the “Remarketing Servicer” or the “Administrative Agent”, as applicable,
shall be construed as a reference to each of the Bermudian Remarketing Servicer
or replacement remarketing servicer, as the case may be, or Administrative Agent
or replacement administrative agent, as applicable, and the rights and
obligations of the parties hereto shall be construed accordingly.
 
- 38 -

--------------------------------------------------------------------------------


 
ARTICLE II
THE SECURITIES
 
Section 2.01         Interest Rate; Securities; Terms; Form; Execution and
Delivery.
 
(a)              The Borrower shall pay interest on the unpaid principal amount
of the Loan owing to each Holder from the date of such Loan until such principal
amount shall be repaid in full, at a rate per annum equal at all times during
each Interest Period to the Stated Rate of Interest for such Loan then in
effect, payable in arrears on the last day of such Interest Period and on the
date such Loan shall be paid in full.
 
(b)              The Borrower shall pay Scheduled Principal Payment Amount and
Supplemental Principal Payment Amount on each Payment Date to the extent that
there are, on such Payment Date, amounts available to pay such amounts (and all
Prior Ranking Amounts) in the Collections Account.  Any unpaid principal of the
Loans on the Final Maturity Date shall become due and payable on the Final
Maturity Date.  The Borrower shall pay interest on the interest that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, at a rate per annum equal at all times to 2% per annum above the Stated
Rate of Interest (the “Default Rate”).
 
(c)              Upon the occurrence and during the continuance of a Default
under Section 4.01(b), the Borrower shall pay interest on the Aggregate
Scheduled Principal Payment Amount and Supplemental Principal Payment Amount not
paid when due, from the date of such Default until such amount shall be paid in
full, at a rate per annum equal at all times to the Default Rate.
 
(d)              Upon the occurrence and during the continuance of an Event of
Default under Section 4.01(c) or the issuance of a Default Notice, the Borrower
shall pay interest on all amounts not paid as of the Final Maturity Date, from
the Final Maturity Date until such amount shall be paid in full, at a rate per
annum equal at all times to the Default Rate.
 
Section 2.02         Evidence of Debt.  Each Holder of a Loan shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Holder resulting from the Loan owing to
such Holder, including the amounts of principal and interest payable and paid to
such Holder from time to time hereunder.  The Borrower agrees that upon notice
by any Holder to the Borrower (with a copy of such notice to the Facility Agent)
to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Holder to evidence (whether for
purposes of pledge, enforcement or otherwise) the Loan owing to, or to be made
by, such Holder, the Borrower shall promptly execute and deliver to such Holder,
with a copy to the Facility Agent, a Note in substantially the form of Exhibit A
hereto, respectively, payable to the order of such Holder in a principal amount
equal to the Commitment of such Holder.
 
Section 2.03         [intentionally omitted]
 
- 39 -

--------------------------------------------------------------------------------


 
Section 2.04         Method of Payment
.  i)On each Payment Date the Borrower shall make each payment hereunder and
under the other Relevant Documents to the extent of the Available Collections
therefor, irrespective of any right of counterclaim or set-off, in U.S. dollars
to the Facility Agent for the account of the Holders of each ACS Group Loan, by
credit to the Loans Account in same day funds.  The Facility Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the other Relevant Documents to more
than one such Holder, to such Holders for the account of their respective
Applicable Lending Offices ratably in accordance with the amounts of such
respective Obligations then payable to such Holders and (ii) if such payment by
the Borrower is in respect of any Obligation then payable hereunder to one such
Holder, to such Holder for the account of its Applicable Lending Office, in each
case to be applied in accordance with the terms of this Intercreditor Agreement
and the other Related Documents.  Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 8.1 of the Credit Agreement, from and after the effective
date of such Assignment and Assumption, the Facility Agent shall make all
payments hereunder and under the other Relevant Documents in respect of the
interest assigned thereby to the assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
 
(b)              All computations of interest based on the Eurodollar Rate and
of fees shall be made by the Facility Agent on the basis of a year of 360 days,
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable.
 
(c)              All computations of interest based on the Base Rate and of fees
shall be made by the Facility Agent on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed (including the first day but
excluding the last day).  Each determination by the Facility Agent of an
interest rate or fee hereunder and under clause (b above shall be conclusive and
binding for all purposes, absent manifest error.
 
(d)              Whenever any payment hereunder or under the other Related
Documents shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
commitment or letter of credit fee or commission, as the case may be; provided,
however, that, if such extension would cause payment of interest on or principal
of Loans bearing interest at the Eurodollar Rate to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(e)              Unless the Facility Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Holder hereunder
that the Borrower will not make such payment in full, the Facility Agent may
assume that the Borrower has made such payment in full to the Facility Agent on
such date and the Facility Agent may, in reliance upon such assumption, cause to
be distributed to each such Holder on such due date an amount equal to the
amount then due to such Holder.  If and to the extent the Borrower shall not
have so made
 
- 40 -

--------------------------------------------------------------------------------


 
such payment in full to the Facility Agent, each such Holder shall repay to the
Facility Agent forthwith on demand such amount distributed to such Holder
together with interest thereon, for each day from the date such amount is
distributed to such Holder until the date such Holder repays such amount to the
Facility Agent, at the greater of the Federal Funds Rate and a rate determined
by the Facility Agent in accordance with banking industry practices on interbank
compensation.
 
(f)              If the Facility Agent receives funds for application to the ACS
Group Loans of the Borrower and the Guarantor under or in respect of the Related
Documents under circumstances for which the Related Documents do not specify the
Loans to which, or the manner in which, such funds are to be applied, the
Facility Agent may, but shall not be obligated to, elect to distribute such
funds to each of the Holders in accordance with such Holder’s pro rata share of
the sum of the aggregate principal amount of all Loans outstanding at such time,
in repayment or prepayment of such of the outstanding Loans or other Obligations
then owing to such Holder for application to such principal repayment
installments thereof, as the Facility Agent shall direct.
 
Section 2.05         [intentionally omitted]
 
Section 2.06         Transfer of Loans.  Any assignment or participation of a
Loan shall be made only to a Qualifying Lender and otherwise in accordance with
Section 8.1 of the Credit Agreement.
 
Section 2.07         [intentionally omitted]
 
Section 2.08         [intentionally omitted]
 
Section 2.09         Delivery of Remaining Aircraft.  Upon receipt by the
Facility Agent of a certificate executed by a Director stating (i) that a
Remaining Aircraft has been delivered under and in accordance with the Purchase
Agreement, (ii) that no waiver of the conditions specified in Clauses 3.1.1,
3.1.2, 3.1.3, 3.2, 13.2 and 13.3 of the Purchase Agreement has occurred with
respect to such Remaining Aircraft (or the relevant Company) without the receipt
of the prior written consent of the Facility Agent and the Liquidity Facility
Provider and (iii) the amount of cash payable from the Aircraft Purchase Account
allocable to such Remaining Aircraft, equal to the Net Allocation Amount for
such Remaining Aircraft, net of the amounts provided for in the Purchase
Agreement (any such amount, a “Remaining Aircraft Allocation Amount”), and wire
instructions for the payment of such funds, the Facility Agent shall transfer
funds in the amount of the Remaining Aircraft Allocation Amount for such
Remaining Aircraft from the relevant Aircraft Purchase Account in the amount so
certified and in accordance with the written instructions provided by the
Administrative Agent in accordance with Section 3.05(a).
 
Section 2.10         [intentionally omitted]
 
Section 2.11         Statements to Holders.  (a)  On the second Business Day
before each Payment Date, the Borrowers shall distribute or make available to
the Facility Agent, the Directors, the Liquidity Facility Provider and each
Holder of record with respect to such Payment Date which may be delivered by
posting such report on an agreed
 
- 41 -

--------------------------------------------------------------------------------


 
website, a report substantially in the form attached as Exhibit E hereto
prepared by the Administrative Agent and setting forth the information described
therein after giving effect to such payment (each, a “Monthly Report”) in
respect of the Calculation Date immediately preceding such Payment Date and the
month then ended.
 
(b)              No later than 30 days after the Calculation Date occurring in
March, June, September and December the Borrowers shall deliver to the Facility
Agent, the Liquidity Facility Provider, the Directors and each Holder of record
of any Obligations as of such date (which delivery may occur by posting such
report on an agreed website) a report substantially in the form attached as
Exhibit H hereto prepared by the Administrative Agent and setting forth the
information described therein (each, a “Quarterly Report”).  Commencing with the
first full fiscal Quarter after the Initial Closing Date, no later than 75 days
after the end of each of the first three fiscal Quarters in any year, the
Borrower shall cause the Administrative Agent to deliver (which delivery may
occur by posting such statement on an agreed website) to the Facility Agent, the
Liquidity Facility Provider, the Directors and each Holder of record of any
Obligations as of such date consolidated unaudited financial statements of the
Borrower and Guarantor for such Quarter.
 
(c)              No later than 150 days after the end of each calendar year, the
Borrower shall cause the Administrative Agent to deliver (which delivery may
occur by posting such statement or report on an agreed website) to the Facility
Agent, the Liquidity Facility Provider, the Directors and each Holder of record
of any Obligations as of such date: (A) consolidated audited financial
statements and reports of each of the Borrower and the Guarantor for such year
together with (B) a report containing the following: (x) a statement setting
forth an analysis of the Collections Account activity for the year ended on the
Calculation Date occurring in the immediately preceding January, (y) a
discussion and analysis of such activity and of any significant developments
affecting the ACS Group in such year and (z) updated information with respect to
the ACS Group Aircraft in the ACS Group Portfolio as of the end of such year
(each, an “Annual Report”).  Each Annual Report shall contain a listing of the
ACS Group Aircraft that are not subject to any ACS Group Lease.
 
(d)              After the end of each calendar year but not later than the
latest date permitted by law, the Borrower shall cause the Administrative Agent
to deliver (which delivery may occur by posting such statement on an agreed
website) to the Facility Agent, the Liquidity Facility Provider, the Directors
and each Person who at any time during such calendar year was a Holder of record
of any Obligations a statement prepared by the Administrative Agent containing
the sum of the amounts determined pursuant to Exhibit E hereto with respect to
the type of Obligations for such calendar year or, in the event such Person was
a Holder of record of any class during only a portion of such calendar year, for
the applicable portion of such calendar year, and such other items as are
readily available to the Administrative Agent and which a Holder shall
reasonably request as necessary for the purpose of such Holder’s preparation of
its U.S. federal income or other tax returns.
 
(e)              Ten Business Days after each Calculation Date the Borrowers
shall distribute or make available to the Facility Agent, the Directors, the
Liquidity Facility Provider and each Holder of record with respect to such
Payment Date (which delivery may occur by posting such report on an agreed
website) a copy of the monthly report provided to the Borrower pursuant to
Section 6.01 of Schedule 3.01(a) to the Remarketing Services Agreement.
 
- 42 -

--------------------------------------------------------------------------------


 
Section 2.12         Holder Representations and Covenants.  (a)  Each Holder and
beneficial owner of a Loan, by the making or holder of such Loan or beneficial
interest therein, covenants and agrees that it will treat such Loan as
indebtedness for all purposes and will not take any action contrary to such
characterization, including, without limitation, filing any tax returns or
financial statements inconsistent therewith.
 
(b)              On the Initial Closing Date (or, in respect of any Holder other
than an Initial Holder, on the date such Holder acquires a Loan) each such
Holder represents and warrants that it is (a) a Qualifying Lender and (b) not a
Competitor (nor does it have any direct or indirect subsidiaries who are a
Competitor) of Aircastle Limited.
 
ARTICLE III
ACCOUNTS; PRIORITY OF PAYMENTS
 
Section 3.01         Accounts.
 
(a)              Establishment of Accounts.  The Collateral Agent shall direct
the Operating Bank in writing to establish and maintain on its books and records
in the name of the Collateral Agent the following non-interest bearing accounts:
(i) a collections account (the “Collections Account”), a rental account for the
Borrower (the “Bermudian Rental Account”), an aircraft purchase account (each,
an “Aircraft Purchase Account”) with respect to each ACS Group Aircraft not
acquired on the Initial Closing Date, a maintenance reserve account (the
“Maintenance Reserve Account”), an aircraft conversion account (the “Aircraft
Conversion Account”), a security deposit account (the “Security Deposit
Account”), an expense account (the “Expense Account”), one loan account for the
ACS Group Loans (a “Loans Account”), an account for the Shareholders (the
“Shareholders Account”), an account for the Class E Securities (the “Securities
Account”) a liquidity reserve account (the “Liquidity Facility Reserve Account”)
and a payment account for the Liquidity Facility (the “Liquidity Payment
Account”) in each case on or before the Initial Closing Date and (ii) one or
more rental accounts (each (including the Bermudian Rental Account and the Irish
Rental Account (defined below)), a “Rental Account” and collectively, the
“Rental Accounts”), one or more lessee funded accounts (each, a “Lessee Funded
Account”), a Repayment Account (the “Repayment Account”), and any other Account
the establishment of which is set forth in a Board Resolution or Guarantor Board
Resolution, as applicable, delivered to the Facility Agent, the Collateral Agent
and the Administrative Agent, in each case at such time as is set forth in this
Section 3.01 or in such Board Resolution or such Guarantor Board
Resolution.  The Guarantor shall establish a rental account (the “Irish Rental
Account”) and an Irish collections account (the “Irish VAT Refund Account”) in
its name at an Eligible Institution.  Each Account shall be established and
maintained as an Eligible Account in accordance with the terms of the Security
Agreement (or, in the case of the Irish VAT Refund Account and the Irish Rental
Account, a charge over bank account  governed by Irish law with respect thereto
(the “Irish Account Charge”)) so as to create, perfect and establish the
priority of the security interest of the Collateral Agent in such Account and
all cash, Investments and other property therein under the Security Agreement
(or, in the case of the Irish Rental Account and the Irish VAT Refund Account,
the Irish Account Charge) and otherwise to effectuate the
 
- 43 -

--------------------------------------------------------------------------------


 
Security Agreement (or, in the case of the Irish Rental Account and Irish VAT
Refund Account, the Irish Account Charge).  Each new Account established
pursuant to Section 2.03(c) of the Administrative Agency Agreement shall, when
so established, be the Account of such name and purposes for all purposes of
this Intercreditor Agreement.
 
(b)              Withdrawals and Transfers Generally.  Any provision of this
Intercreditor Agreement relating to any deposit to, withdrawal from, or any
transfer to or from, any Account by the Administrative Agent shall mean any such
deposit, withdrawal or transfer effected by the Operating Bank at the Written
Notice of the Administrative Agent (such direction to be provided to the
Operating Bank by 1:00 p.m. (New York City time) on the date of such deposit,
transfer or withdrawal) given in accordance with the terms of this Intercreditor
Agreement, the Administrative Agency Agreement and, where applicable, the
Security Agreement.  Each such Written Notice to the Operating Bank shall be
also communicated in computer file format or in such other form as the
Administrative Agent, the Operating Bank, the Facility Agent and the Collateral
Agent agree, provided that, in the case of communication in computer file format
or any other form other than a written tangible form, a written tangible form
thereof shall promptly thereafter be sent to the Operating Bank.  No deposit to,
withdrawal from or transfer from or to any Account shall be made except in
accordance with the terms of this Intercreditor Agreement, the Security
Agreement and the Administrative Agency Agreement or by any Person other than
the Administrative Agent (or, upon the written direction of the Administrative
Agent, the Operating Bank) or, in the case of the Loans Accounts, the Facility
Agent  (or, upon the written direction of the Facility Agent, the Operating
Bank, in which respect the Facility Agent or the Operating Bank, as applicable,
agrees it is acting as the agent of the Collateral Agent).  Each of the parties
to this Intercreditor Agreement acknowledges that the terms of this
Intercreditor Agreement contemplate that the Administrative Agent will receive
certain information from other parties to this Intercreditor Agreement and the
Related Documents in order for the Administrative Agent to be able to perform
all or any part of its obligations hereunder, that the Administrative Agent will
be able to perform its obligations hereunder only to the extent such information
is provided to the Administrative Agent by the relevant parties and that the
Administrative Agent may conclusively rely, absent manifest error, on such
information as it receives without undertaking any independent verification of
that information.  The Administrative Agent agrees that if it does not receive
any such information expected to be received by it, it will promptly notify the
Facility Agent that it has not received such information and which party who was
to provide such information of such failure.
 
(c)              Collections Account.  All Collections (including amounts
transferred from the Rental Accounts) shall be, when received, deposited in the
Collections Account, and all cash, Investments and other property in the
Collections Account shall be transferred from the Collections Account in
accordance with the terms of this Intercreditor Agreement.
 
(d)              Lessee Funded Account.  Any Segregated Funds received from time
to time from any Lessee or pursuant to any Purchase Agreement shall be
transferred by the Operating Bank at the written direction of the Administrative
Agent from the Collections Account into the related Lessee Funded Account.  The
Administrative Agent shall not make any withdrawal from, or transfer from or to,
any Lessee Funded Account in respect of (i) any portion of the Segregated Funds
therein consisting of a security deposit except, upon the termination of the
related ACS Group Lease, as provided in such ACS Group Lease or (ii) any
Segregated
 
- 44 -

--------------------------------------------------------------------------------


 
Funds that is contrary to the requirements of the respective ACS Group Leases as
to Segregated Funds and the requirements of the Security Agreement (including
the agreement of the Collateral Agent that it designate on its account records
that it holds its interest in each Lessee Funded Account for the benefit of the
respective Lessee in respect of whom such Segregated Funds are held).  Without
limiting the foregoing, no cash, Investment and other property in a Lessee
Funded Account may be used to make payments, other than as permitted under
Section 3.07 hereof, in respect of the ACS Group Loans or the Class E Securities
at any time, including after the delivery of a Default Notice.  Any Segregated
Funds relating to an expired ACS Group Lease that remain in a Lessee Funded
Account after expiration or termination of such ACS Group Lease and that are not
due and owing to the relevant Lessee under such expired or terminated ACS Group
Lease shall, if so required under the terms of a subsequent ACS Group Lease, if
any, relating to such ACS Group Aircraft, be credited in a Lessee Funded Account
or the Security Deposit Account for the benefit of the next Lessee of the
relevant ACS Group Aircraft to the extent required under the terms of such
subsequent ACS Group Lease and, to the extent not so required, transferred to
the Collections Account.  When and as provided in the Administrative Agency
Agreement the Administrative Agent shall cause to be established such additional
Lessee Funded Accounts as requested by the Administrative Agent and as are
provided for in accordance with Section 3.01(a) hereof.
 
(e)              Security Deposit Account.  Any cash security deposits received
from time to time from any Lessee or pursuant to any Purchase Agreement (other
than any cash security deposit required to be Segregated Funds, which shall be
deposited in the related Lessee Funded Account) shall be transferred by the
Operating Bank at the written direction of the Administrative Agent from the
Collections Account into the Security Deposit Account.  No cash, Investment and
other property in the Security Deposit Account may be used to make payments,
other than as permitted under Section 3.07 hereof, in respect of the ACS Group
Loans or the Class E Securities at any time.  Any security deposits relating to
an expired ACS Group Lease that remain in the Security Deposit Account after
expiration or termination of such ACS Group Lease and that are not due and owing
to the relevant Lessee under such expired or terminated ACS Group Lease shall,
if so required under the terms of a subsequent ACS Group Lease, if any, relating
to such ACS Group Aircraft, be credited in the Security Deposit Account or a
Lessee Funded Account for the benefit of the next Lessee of the relevant ACS
Group Aircraft and, to the extent not so required, transferred to the
Collections Account.
 
(f)              Expense Account.  On each Payment Date, such amounts as are
provided in Section 3.08 hereof in respect of the Required Expense Amount and
Permitted Accruals shall be deposited into the Expense Account from the
Collections Account.  Expenses shall be paid from the Expense Account as
provided in Section 3.04 hereof.
 
(g)              Rental Accounts.  Unless the Administrative Agent reasonably
determines that for tax, regulatory or legal reasons or if a Lessee has
requested that such amounts shall be deposited into another Rental Account
(including any Non-Agent Account), with respect to any ACS Group Aircraft held
by the ACS Bermuda Group, all Rental Payments, Maintenance Reserves that are not
Segregated Funds and other amounts received pursuant to any Related Collateral
Document related to such ACS Group Aircraft shall be deposited into the Bermuda
Rental Account and, with respect to any ACS Group Aircraft held by the ACS
Ireland Group, all Rental Payments, Maintenance Reserves that are net Segregated
Funds and other amounts
 
- 45 -

--------------------------------------------------------------------------------


 
received pursuant to any Related Collateral Document related to such ACS Group
Aircraft shall be deposited into the Irish Rental Account.  Except with respect
to amounts, if any, that for local tax or other regulatory or legal reasons must
be retained on deposit or as to the transfer of which the Administrative Agent
determines there is any substantial uncertainty all amounts shall be transferred
to the Collections Account within three Business Days of their receipt (or, with
respect to any Non-Agent Account or the Irish Rental Account, within three
Business Days of their receipt).  If the Administrative Agent determines that,
for any tax or other regulatory or legal reason, any such Collections may not be
deposited into an account in the name of the Collateral Agent, or if a Lessee
has requested that all Payments be made to an account in the name of the
applicable ACS Group Member, then, notwithstanding the requirements of
Section 3.01(a) hereof, the relevant ACS Group Member may establish one or more
Rental Accounts (each, a “Non-Agent Account”), for such Collections in its own
name or in the name of a nominee or Facility Agent acting on its behalf (but
subject to the direction and control of the Administrative Agent on behalf of
the Collateral Agent) at any Eligible Institution provided that the ACS Group
Member that is the lessor under the relevant Lease is or becomes a party to a
Security Document with respect to such Account.  Notwithstanding anything to the
contrary set forth in this Section 3.01(g), if any ACS Group Member receives any
“Rent Payment” or “Maintenance Payment” (as defined in the Purchase Agreement)
attributable to the period prior to the Initial Closing Date, the Administrative
Agent shall take appropriate actions so that the amount so attributable is paid
to the applicable Seller.
 
(h)              Repayment Account.  Upon notice to it that any ACS Group Loans
or any Class E Securities are to be wholly or partially repaid pursuant to
Section 3.09 hereof or of the Guarantor Intercreditor Agreement, the
Administrative Agent shall cause the Operating Bank to establish and maintain a
Repayment Account pursuant to Section 3.01(a) hereof or of the Guarantor
Intercreditor Agreement in the name of the Collateral Agent for the benefit of
the Holders.  All amounts received for the purpose of any such repayment shall
be deposited in the Repayment Account.
 
(i)              Aircraft Purchase Accounts.  As and to the extent provided in
Section 3.04 hereof, an amount equal to the Aircraft Allocation Amount for each
Remaining Aircraft acquired on the relevant Acquisition Date will be transferred
from the Collections Account out of the proceeds of the ACS Group Loans and the
Class E Securities to the Aircraft Purchase Account for such ACS Group
Aircraft.  The amount so deposited will be invested in Permitted Account
Investments until applied as provided in Section 3.04 or 3.05 hereof.  On each
Payment Date an amount equal to the Monthly Principal Payment Amount and
Investment Earnings for each Remaining Aircraft that is not part of the ACS
Group Portfolio as of such Payment Date will be transferred to the Collections
Account by the Operating Bank at the written direction of the Administrative
Agent. The Borrower or the Guarantor, as applicable, shall notify the Collateral
Agent and the Administrative Agent of the satisfaction or waiver (specifying
which) of all conditions for the payment of the Aircraft Purchase Price of any
ACS Group Aircraft not acquired on a Closing Date.
 
(j)              Aircraft Conversion Account.  As and to the extent provided in
Section 3.04(h), Section 3.06(g) and Section 5.02(i) hereof, an amount equal to
any expected ACS Group Conversion Payment (or in the case of a Conversion
Election, a portion thereof) will be transferred from the Collections Account
(i) from the Available Holder Amount (or a portion
 
- 46 -

--------------------------------------------------------------------------------


 
thereof), or (ii) out of contributions by the Holders of the Class E Securities
or Shareholders pursuant to Section 3.12 or the proceeds of additional Class E
Securities, in each case to the Aircraft Conversion Account.  The amount so
deposited will be held in the Aircraft Conversion Account and invested in
Permitted Account Investments until applied as provided in Section 3.04 or 3.08
hereof and upon payment of all ACS Group Conversion Payments required for such
Aircraft Conversion or upon a determination by the Borrowers that it no longer
intends to proceed with the contemplated Aircraft Conversion, any remaining
amounts in the Aircraft Conversion Account relating to the Aircraft that shall
have undergone such Aircraft Conversion or contemplated Aircraft Conversion
shall be promptly transferred (A) in the case of an Aircraft Conversion, to the
Securities Account for the Holders of the Class E Securities, and (B) in the
case of an Guarantor Aircraft Conversion, to the Shareholders Account to be
available, subject to corporate formalities, to fund a dividend or distribution
to the Shareholders.
 
(k)              Maintenance Reserve Account.  Pursuant to Section 3.01(g), all
amounts consisting of Maintenance Reserves on deposit in any Rental Account
shall be transferred to the Maintenance Reserves Account in the manner set forth
in such section by the Operating Bank at the written direction of the
Administrative Agent.  In addition, amounts shall be transferred from the
Collections Account to the Maintenance Reserve Account as provided in Section
3.07(k).  In addition, if the Administrative Agent (after consultation with the
Remarketing Servicer) reasonably determines as of any Business Day that a
Maintenance Reimbursement Expenditure is due and payable, the Administrative
Agent shall direct the Operating Bank in writing on such Business Day to
withdraw from the Maintenance Reserve Account the lesser of (A) an amount equal
to such Maintenance Reimbursement Expenditure and (B) the collected credit
balance of such Account, and distribute to the applicable Person the amount so
withdrawn in payment of such Maintenance Reimbursement Expenditure.
 
(l)              Shareholders Account.  Upon the transfer of any amounts to the
Shareholders Account for the Shareholders in accordance with Section 3.08
hereof, the Facility Agent on the same day shall pay all such amounts to the
Shareholders.
 
(m)              Irish VAT Refund Account.  All payments of refunds with respect
to Irish value-added Tax and any similar amounts related to Irish Tax payments
payable to the Borrowers or any ACS Group Subsidiary shall be, when received,
deposited in the Irish VAT Refund Account.  Funds held in the Irish VAT Refund
Account shall be converted into U.S. dollars with a recognized foreign exchange
dealer or foreign commercial bank (which may be the bank where the Irish VAT
Refund Account is located or the Facility Agent or an affiliate).  The
conversion of currency into U.S. dollars shall be pursuant to the conversion
procedures set forth in Section 8.07.  Upon conversion and receipt of U.S.
dollars, the Administrative Agent shall cause such amounts to be deposited from
the Irish VAT Refund Account to the Collections Account as soon as
administratively practicable.  The cost and expense of any such conversion shall
be added to and reflected in the rate obtained for conversion and in no event
shall the Administrative Agent or any of its affiliates be liable in respect of
the exchange rate obtained for any such conversion or any related cost or
expense.
 
All amounts held in the Irish VAT Refund Account from time to time shall remain
uninvested pending conversion to U.S. dollars and transfer to the Collections
Account.
 
- 47 -

--------------------------------------------------------------------------------


 
(n)              Liquidity Facility Reserve Account.  Following the funding of
the Liquidity Facility Reserve Account with a Final Drawing or a Non-Extension
Drawing, if the Administrative Agent reasonably determines on any Calculation
Date, after all withdrawals and transfers are made with respect to the Payment
Date related to such Calculation Date, there will be insufficient funds in the
Collections Account (w) to transfer to the Maintenance Reserve Account an amount
equal to the Permitted Maintenance Reimbursement Expenditure Accrual for such
Payment Date, (x) to transfer to the Expense Account an amount such that the
amount on deposit therein is equal to the Required Expense Amount for such
Payment Date, (y) to pay Senior Hedge Payments to each applicable Hedge Provider
and (z) to pay the Interest Amount for the ACS Group Loans, in each case as
provided in Section 3.08 hereof, the Operating Bank shall withdraw from the
Liquidity Facility Reserve Account on such Payment Date the lesser of the amount
equal to the shortfall in making the payments set forth in clauses (w), (x), (y)
and (z) above and the amount on deposit therein in accordance with the written
direction of the Administrative Agent.  The amount so withdrawn shall be applied
in the following manner: first, in no order of priority inter se, but pro rata,
(A) to the Expense Account an amount such that the amount on deposit therein is
at least equal to the Required Expense Amount for such Payment Date and (B) to
the Maintenance Reserve Account, an amount equal to the Permitted Maintenance
Reimbursement Expenditure Accrual for such Payment Date, and second, in no order
of priority inter se, but pro rata, (A) to the Loans Accounts for the ACS Group
Loans, the Interest Amount on each such class of ACS Group Loans in no order of
priority inter se, but pro rata according to the amount of accrued and unpaid
interest on the ACS Group Loans and (B) pro rata, to any Hedge Provider, an
amount equal to any Senior Hedge Payment due from any ACS Group Member pursuant
to any Hedge Agreement.
 
(o)              Guarantor Intercreditor Agreement.  For the avoidance of doubt,
(a) references to this Section 3.01 shall include reference to the equivalent
Section 3.01 in the Guarantor Intercreditor Agreement and (b) the Accounts under
this Intercreditor Agreement shall be the same accounts, with such names and for
such purposes, as the “Accounts” under the Guarantor Intercreditor Agreement.
 
(p)              Loans Account.  Upon the transfer of amounts to the Loans
Account for the Lenders, the Facility Agent on the same day shall pay all such
amounts to the Lenders.

 
Section 3.02         Investments of Cash.
 
(a)              For so long as any ACS Group Loans remain Outstanding, the
Administrative Agent, on behalf of the Collateral Agent, shall, or shall direct
the Operating Bank in writing to, invest and reinvest, at the written direction
of the Borrowers, the funds on deposit in the Accounts in Permitted Account
Investments; provided, however, that the Liquidity Facility Provider shall be
entitled to direct the Administrative Agent to invest the amounts standing (if
any) in the Liquidity Facility Reserve Account in Permitted Account Investments;
provided further that following the giving of a Default Notice or during the
continuance of an Acceleration Default, the Administrative Agent shall invest
such amount at the written direction of the Collateral Agent in Permitted
Account Investments described in clause (d) of the definition thereof (but in
the case of a Lessee Funded Account only to the extent any such
 
- 48 -

--------------------------------------------------------------------------------


 
investment credited to such Lessee Funded Account is permitted by the ACS Group
Lease pursuant to which such funds were received) from the time of receipt
thereof until such time as such amounts are required to be distributed pursuant
to the terms of this Intercreditor Agreement and the Guarantor Intercreditor
Agreement.  The Administrative Agent shall make such investments and
reinvestments, and the Borrower, the Liquidity Facility Provider and/or the
Collateral Agent as specified in the immediately preceding sentence shall
provide such direction, in accordance with the terms of the following
provisions:
 
(i)              the Permitted Account Investments shall have maturities and
other terms such that sufficient funds shall be available to make required
payments pursuant to this Intercreditor Agreement and the Guarantor
Intercreditor Agreement (A) before the next Payment Date after which such
investment is made, in the case of investments of funds on deposit in the
Collections Account, the Maintenance Reserve Account and the Expense Account, or
(B) in accordance with a Written Notice provided by the Administrative Agent,
the requirements of the relevant ACS Group Lease or ACS Group Aircraft
Agreement, in the case of investments of funds on deposit in the Lessee Funded
Accounts or the Security Deposit Account; provided that an investment maturing
within one year of the date of investment shall nevertheless be a Permitted
Account Investment if it has been acquired with funds which are not reasonably
anticipated, at the discretion of the Administrative Agent  to be required to be
paid to any other Person or otherwise transferred from the applicable Account
prior to such maturity;
 
(ii)              if any funds to be invested are not received in the Accounts
by 1:00 p.m. (New York City time) on any Business Day, such funds shall, if
possible, be invested in overnight Permitted Account Investments described in
clause (d) of the definition thereof; provided that none of the Facility Agent
or the Collateral Agent shall be liable for any losses Incurred in respect of
the failure to invest funds not thereby received; and
 
(iii)              if required by the terms of an ACS Group Lease as set forth
in a Written Notice from the Administrative Agent to the Administrative Agent,
any investments of funds on deposit in a Lessee Funded Account or the Security
Deposit Account shall be made on behalf of the relevant Lessee in such
investments as may be required thereunder.
 
(b)              In no event shall the Administrative Agent be liable for the
selection of investments or for investment losses incurred thereon.  The
Administrative Agent shall have no liability in respect of losses incurred as a
result of the liquidation of any investment prior to its stated maturity or the
failure of Borrowers to provide timely written investment direction.
 
Section 3.03         Closing Date Deposits, Withdrawals and Transfers.  The
Administrative Agent shall, on the Initial Closing Date, at the written
direction of the Borrower, upon the Operating Bank’s receipt thereof, make, or
direct the Operating Bank in writing to make, the following deposits and
transfers to the Accounts:
 
(a)              (i) deposit in the Collections Account the proceeds of the ACS
Group Loans and Class E Securities issued on the Initial Closing Date and the
Net Maintenance Reserve Amount received pursuant to the terms of the relevant
ACS Group Purchase Agreement, (ii)
 
- 49 -

--------------------------------------------------------------------------------


 
deposit in the relevant Lessee Funded Accounts the amount of the initial
Segregated Funds, if any, received or deemed to have been received pursuant to
the terms of the relevant ACS Group Purchase Agreements and (iii) deposit in the
Security Deposit Account the amount of the initial security deposits that are
not Segregated Funds received or deemed to have been received pursuant to the
terms of the relevant ACS Group Purchase Agreements,
 
(b)              after making the deposits required by clause (a) above and in
the following order (i) transfer from the Collections Account to the Expense
Account, an amount equal to the Required Expense Amount for the initial Interest
Period, (ii) pay from the Collections Account to each relevant Seller an amount
equal to the respective Aircraft Allocation Amount for each ACS Group Aircraft,
if any, being acquired from such Seller on the Initial Closing Date pursuant to
the Purchase Agreement or the Guarantor Purchase Agreement, as applicable, minus
the amount of any security deposits that are not Segregated Funds held by an ACS
Group Member, minus the amount equal to any basic rent received by an ACS Group
Member attributable to the period after the Initial Closing Date minus the Net
Maintenance Reserve Amount (if any) required to be paid by each relevant Seller
to the Borrower, (iii) transfer from the Collections Account to the Maintenance
Reserve Account an amount equal to the Net Maintenance Reserve Amount paid by
each relevant Seller, and (iv) retain in the Collections Account the balance, if
any, remaining after making the foregoing transfers,
 
(c)              transfer to each applicable Aircraft Purchase Account from the
Collections Account any Aircraft Allocation Amount as to each ACS Group Aircraft
not acquired on the Initial Closing Date, and
 
(d)              withdraw from the Expense Account such amount as is needed to
discharge any Expenses due and payable on the Initial Closing Date and pay such
amount to the appropriate payees thereof as specified in a Written Notice of the
Administrative Agent.
 
Section 3.04         Interim Deposits, Transfers and Withdrawals.  On any
Business Day the Administrative Agent, upon the Operating Bank’s receipt
thereof, may make, or direct the Operating Bank in writing to make, without
duplication, the following deposits, transfers and withdrawals for the following
purposes, in each case after Written Notice from the Administrative Agent to the
Facility Agent (which Written Notice shall set forth the amounts of such
deposits, withdrawals and transfers), identifying the basis for such deposit,
transfer or withdrawal in reasonable detail:
 
(a)              withdraw from a Lessee Funded Account or the Security Deposit
Account to the extent that funds on deposit therein or available thereunder may
be withdrawn or drawn pursuant to the terms of the related ACS Group Lease for
payment thereof, to discharge any Expense then due and payable pursuant to such
ACS Group Lease and pay such amount to the appropriate payees thereof;
 
(b)              withdraw from the Expense Account (to the extent of funds on
deposit therein) such amount as is needed to discharge (i) any Primary Expenses
and (ii) any ACS Group Modification Payments in respect of which a Permitted
Accrual was previously effected by a deposit in the Expense Account (whether or
not any such deposit has been previously used to pay any other Primary Expense
but excluding any portion of such deposit previously used to pay any ACS Group
Modification Payments) then due and payable and pay such amount to the
appropriate payees thereof;
 
- 50 -

--------------------------------------------------------------------------------


 
(c)              transfer from the Collections Account from time to time (but in
no event upon less than one Business Day’s prior Written Notice to the Facility
Agent (unless such one Business Day’s notice requirement is waived by the
Facility Agent)), other amounts from the Collections Account to the Expense
Account, in each case only to the extent that such funds are to be applied to
Primary Expenses that become due and payable during such Interest Period and for
the payment of which there are insufficient funds in the Expense Account;
provided that no such transfer from the Collections Account in respect of
Primary Expenses shall be made prior to the next succeeding Payment Date if, in
the reasonable judgment of the Administrative Agent, such transfer would have a
material adverse effect on the ability of the Borrowers to make payments of
accrued and unpaid interest on the ACS Group Loans on the next Payment Date
therefor in accordance with Section 3.08 hereof;
 
(d)              transfer from the Collections Account from time to time (but in
no event upon less than one Business Day’s prior Written Notice to the Facility
Agent (unless such one Business Day’s notice requirement is waived by the
Facility Agent)), other amounts from the Collections Account to the Maintenance
Reserve Account, only to the extent that such funds are to be applied to
Maintenance Reimbursement Expenditures that are projected to become due and
payable during such Interest Period and for the payment of which there are
insufficient funds in the Maintenance Reserve Account; provided that no such
transfer from the Collections Account in respect of Maintenance Reserves shall
be made prior to the next succeeding Payment Date if, in the reasonable judgment
of the Administrative Agent, such transfer would have a material adverse effect
on the ability of the Borrowers to make payments of accrued and unpaid interest
on the ACS Group Loans on the next Payment Date therefor in accordance with
Section 3.08 hereof;
 
(e)              withdraw Segregated Funds from a Lessee Funded Account or
security deposits from the Security Deposit Account or draw under or cause to be
drawn under any applicable Related Collateral Document, in any case to the
extent required by or necessary in connection with an ACS Group Lease or any
documents related thereto and the Related Collateral Documents, for deposit in
the Collections Account to satisfy any default in Rental Payments under any
related ACS Group Lease;
 
(f)              transfer any Segregated Funds from the Collections Account to a
Lessee Funded Account in accordance with the terms of the relevant ACS Group
Lease;
 
(g)              transfer any security deposits that are not Segregated Funds
from the Collections Account to the Security Deposit Account;
 
(h)              subject to Section 5.02(i) hereof, withdraw from the Aircraft
Conversion Account an amount equal to all or a portion of the ACS Group
Conversion Payment for any ACS Group Aircraft Conversion, to the extent the
relevant ACS Group Conversion Agreement requires payment on that or the next
Business Day;
 
- 51 -

--------------------------------------------------------------------------------


 
(i)              transfer to the Collections Account, or any other applicable
Account, any Contribution Amounts;
 
(j)              withdraw from the Maintenance Reserve Account to the extent
that funds on deposit therein or available thereunder such amount as is needed
to discharge any Maintenance Reimbursement Expenditures then due and payable and
pay such amount to the appropriate payees thereof;
 
(k)             withdraw from the Conversion Account to the extent that funds on
deposit therein or available thereunder such amount as is needed to discharge
any ACS Group Conversion Payments then due and payable and pay such amount to
the appropriate payees thereof; and
 
(l)              transfer from the Conversion Account to the Securities Account
and Shareholders Account such amounts as provided for in Section 3.01(j).
 
Section 3.05         Withdrawals and Transfers Relating to the  Acquisition of
Aircraft and Interim Deposits and Withdrawals for Aircraft Sales.
 
(a)              Acquisition.  On the Acquisition Date (other than the Initial
Closing Date) with respect to an ACS Group Aircraft, the Administrative Agent
may, following confirmation from the Facility Agent of its satisfaction that the
Required Conditions Precedent for such ACS Group Aircraft (or related Aircraft
Interest) have been satisfied, make, or direct the Operating Bank in writing to
make, the following deposits, withdrawals and transfers to the Accounts, in each
case as specified in a Written Notice of the Administrative Agent to the
Facility Agent, the Collateral Agent and the Operating Bank stating that (i) the
conditions to payment for an ACS Group Aircraft (or related Aircraft Interest)
specified in the applicable ACS Group Purchase Agreement have been fulfilled and
(ii) setting forth the amounts of such deposits, withdrawals and transfers:
 
(i)              deposit into the relevant Lessee Funded Account, the amount of
any Segregated Funds received in respect of such ACS Group Aircraft under the
applicable ACS Group Purchase Agreement;
 
(ii)              pay out of the Aircraft Purchase Account for such ACS Group
Aircraft to the applicable Seller the Net Allocation Amount for such ACS Group
Aircraft plus Investment Earnings, if any, remaining in such Aircraft Purchase
Account, minus the amount of any security deposits that are not Segregated Funds
held by an ACS Group Subsidiary as lessor under the Lease with respect to such
ACS Group Aircraft minus the Net Maintenance Reserve Amount with respect to the
Lease associated with such ACS Group Aircraft;
 
(iii)             transfer from the Aircraft Purchase Account for such ACS Group
Aircraft to the Security Deposit Account the amount of any security deposits
that are not Segregated Funds held by an ACS Group Subsidiary as lessor under
the ACS Group Lease with respect to such ACS Group Aircraft; and
 
- 52 -

--------------------------------------------------------------------------------


 
(iv)              transfer from the Aircraft Purchase Account for such ACS Group
Aircraft to the Maintenance Reserves Account an amount equal to the Net
Maintenance Reserves Amount with respect to the Lease associated with such ACS
Group Aircraft.
 
(b)              Delivery Expiry Date.  Upon Written Notice of the
Administrative Agent to the Facility Agent, the Collateral Agent and the
Operating Bank that the Borrower or Guarantor, as applicable, is no longer
required, pursuant to the terms of the applicable ACS Group Purchase Agreement,
to purchase any ACS Group Aircraft (whether by reason of the passing of the
Delivery Expiry Date, the exercise by the Borrower of any termination right
under that ACS Group Purchase Agreement or otherwise (any such event, a
“Non-Delivery Event”)), the Administrative Agent shall direct the Operating Bank
in writing to (i) transfer from the Aircraft Purchase Account for each ACS Group
Aircraft so affected to the Collections Account (for application in accordance
with Section 3.08 hereof) the Net Allocation Amount for such ACS Group Aircraft,
(ii) transfer to the Collections Account, an amount equal to the Investment
Earnings remaining (if any) in the Aircraft Purchase Account for such ACS Group
Aircraft.
 
(c)              Aircraft Sales. The Administrative Agent shall cause the
Operating Bank to deposit any and all proceeds received in respect of any
Aircraft Sale by any ACS Group Member (including any loss proceeds and any other
amounts under the relevant ACS Group Purchase Agreement), in each case in the
Collections Account (other than in connection with any sale of all or
substantially all of the assets of the ACS Bermuda Group or ACS Ireland Group,
as applicable, in which case the Administrative Agent shall deposit any and all
proceeds of any thereof (together with any Premium into the Repayment Account in
connection with the repayment of the Loans or Guarantor Loans, as applicable),
in each case as specified in a Written Notice of the Administrative Agent to the
Facility Agent, the Collateral Agent and the Operating Bank.  Any funds then on
deposit in a Lessee Funded Account, the Security Deposit Account or the
Maintenance Reserve Account related to the ACS Group Aircraft subject to such
sale or other disposition shall be applied on a basis consistent with the terms
of the Lease related to such ACS Group Aircraft, if any, or as otherwise
provided by the relevant agreements related to such sale or other
disposition.  To the extent that any amount on deposit in a Lessee Funded
Account, the Security Deposit Account or the Maintenance Reserve Account is
retained by the ACS Group following such sale and application as provided in the
preceding sentence, such amounts shall be deposited into the Collections
Account.
 
(d)              Aircraft Conversions.  In the case of (x) a Closing Date for
any Class E Securities issued to finance any ACS Group Aircraft Conversion or
(y) any contribution made by the Holder of a Class E Security or any Shareholder
pursuant to Section 3.12, the Administrative Agent shall cause the Operating
Bank to transfer from the Collections Account to the Aircraft Conversion Account
such amounts so received in connection with such issuance or contribution.
 
Section 3.06         Calculation Date Calculations.
 
(a)              Calculation of Required Amounts.  The Administrative Agent
shall determine, as soon as practicable after each Calculation Date, but in no
event later than two Business Days preceding the immediately succeeding Payment
Date, based on information known to the Administrative Agent or Relevant
Information received by the Administrative Agent no later than 10:00 a.m. (New
York City time) on the day after such Calculation Date
 
- 53 -

--------------------------------------------------------------------------------


 
setting forth the amounts required for the calculations in such clauses provided
to the Administrative Agent, the Collections received during the period
commencing on the close of business on the preceding Calculation Date and ending
on the close of business on such Calculation Date and calculate the following
amounts:
 
(i)              the balance of funds on deposit in the Accounts on the
Calculation Date and the amount available under all Eligible Liquidity
Facilities on such Calculation Date;
 
(ii)              the amount of Maintenance Reserves received from Lessees since
the next preceding Calculation Date (less amounts transferred during such period
pursuant to Section 3.04(d)) to be transferred from the Collections Account to
the Maintenance Reserve Account;
 
(iii)             after giving effect to the amount calculated pursuant to
Section 3.06(a)(ii) which are to be transferred pursuant to Section 3.07(k)(i)
the balance of funds on deposit in the Maintenance Reserve Account and any
amounts on deposit in the Maintenance Reserve Account available to be
transferred to the Collections Account on such Calculation Date;
 
(iv)             the Required Expense Amount and any amount to be deposited in
respect of Permitted Accruals as of such Calculation Date as set forth in the
Monthly Report prepared by the Administrative Agent and provided to the
Operating Bank;
 
(v)             the Available Collections on such Calculation Date (separately
listing any amounts scheduled to be received from a Hedge Provider on such
Payment Date) (provided that, in making such determination, the Administrative
Agent may assume that any amount from a Hedge Provider to be paid on such
Payment Date pursuant to any Hedge Agreement will be paid on such Payment Date);
 
(vi)            the net Segregated Funds on deposit in any Lessee Funded Account
and any amounts on deposit in the Security Deposit Account available to be
transferred into the Collections Account on such Calculation Date;
 
(vii)            any amounts to be transferred in respect of Eligible Liquidity
Facilities under clause (iii) of Section 3.08(a) hereof, clause (iii) of
Section 3.08(b) hereof or clause (iii) of Section 3.08(c) hereof;
 
(viii)           any amount to be transferred from any Aircraft Purchase Account
to the Collections Account as provided in Section 3.05(b) hereof; and
 
(ix)            the Contribution Amounts, if any, made prior to such Calculation
Date.
 
(b)              Calculation of Interest Amounts and fees of Liquidity Facility
Provider.  The Administrative Agent shall, not later than four Business Days
prior to each Payment Date, make the following calculations or determinations
with respect to Interest Amounts and fees of the Liquidity Facility Provider due
on such Payment Date:
 
- 54 -

--------------------------------------------------------------------------------


 
(i)              based on Relevant Information provided to it by the Facility
Agent, the applicable interest rate on the ACS Group Loans;
 
(ii)             the Interest Amount in respect of ACS Group Loans on such
Payment Date;
 
(iii)             the DSCR Aggregate Interest Amount for such Payment Date; and
 
(iv)            any fees and Investment Earnings due and owing to the Liquidity
Facility Provider on such Payment Date.
 
(c)              Calculation of Principal Payment and Other Amounts.  The
Administrative Agent shall, not later than five Business Days prior to each
Payment Date, calculate or determine the following with respect to principal
payments due on such Payment Date and certain other amounts in respect of such
Payment Date:
 
(i)              the Outstanding Principal Balance of the ACS Group Loans and
Class E Securities on such Payment Date immediately prior to any principal
payment on such date;
 
(ii)              the DSCR Available Cash on such Payment Date;
 
(iii)             the Scheduled Principal Payment Amount and Aggregate Scheduled
Principal Payment Amount on such Payment Date with respect to the ACS Group
Loans;
 
(iv)            the Supplemental Principal Payment Amount on such Payment Date
with respect to the ACS Group Loans;
 
(v)             the Monthly Principal Payment Amount for each Undelivered
Aircraft for such Payment Date;
 
(vi)            the DSCR Aggregate Scheduled Principal Amount with respect to
such Payment Date;
 
(vii)            the DSCR on such Payment Date;
 
(viii)           the Applicable Allocation Percentage; and
 
(ix)            the Available Scheduled Principal Amount and the Available
Refinancing Amount.
 
(d)              Calculation of Repayment Amounts.  The Administrative Agent
shall, not later than five Business Days prior to each Payment Date on which a
Repayment or Guarantor Repayment of the ACS Group Loans or Class E Securities is
scheduled to occur, perform the calculations necessary to determine the
Repayment Price and Guarantor Repayment Price of and the accrued and unpaid
interest on such Obligations together with all other amounts then due.
 
- 55 -

--------------------------------------------------------------------------------


 
(e)              Application of the Available Collections.  The Administrative
Agent shall, not later than 1:00 p.m. (New York City time) on the Business Day
prior to each Payment Date, determine the amounts to be applied on such Payment
Date to make each of the payments contemplated by Section 3.08(a), 3.08(b) or
3.08(c) (as applicable) hereof setting forth separately, the amount to be
applied on such Payment Date pursuant to each clause of Section 3.08(a), 3.08(b)
or 3.08(c) (as applicable) hereof.
 
(f)              Calculations in respect of Liquidity Facility Drawings.  As
soon as practicable after each Calculation Date, but in no event later than
12:00 p.m. (New York City time) on the date which is the fourth Business Day
prior to the related Payment Date, the Administrative Agent shall determine
(after giving effect to the application of Available Collections in accordance
with the applicable payment priorities set forth in Section 3.08 hereof),
whether a shortfall exists as of such Calculation Date in Available Collections
(w) to pay on the next succeeding Payment Date the Required Expense Amount due
on such Payment Date (any such shortfall in respect of the Required Expense
Amount, a “Required Expenses Shortfall”), (x) to transfer to the Maintenance
Reserve Account on such Payment Date an amount equal to the Permitted
Maintenance Reimbursement Expenditure Accrual for such Payment Date (any such
shortfall in respect of the Permitted Maintenance Reimbursement Expenditure
Accruals, a “PMREA Shortfall” therefor), (y) to pay in full the Senior Hedge
Payments to each applicable Hedge Provider due on such Payment Date (any such
shortfall of Senior Hedge Payments, the “Senior Hedge Payments Shortfall”), and
(z) to pay the Interest Amount due on the ACS Group Loans on such Payment Date
(any such shortfall in respect of the Interest Amount due with respect to the
ACS Group Loans, a “Liquidity Facility Interest Shortfall”).
 
(g)              Notification of Conversion Election; Calculations in respect of
Available Holder Amounts. If on or prior to the third Business Day prior to the
related Payment Date and so long as a Default Notice has not been issued, an
Acceleration Default has not occurred and a DSCR Failure has not occurred and
will not occur on the next succeeding Payment Date, each of the Borrower and
Guarantor have advised the Administrative Agent that an ACS Group Aircraft will
undergo an ACS Group Aircraft Conversion and the conditions set forth in Section
5.02(i) have been satisfied (such event, a “Conversion Election”), the
Administrative Agent shall provide notice to the Borrower and the Guarantor of
its calculations of the amount (the “Available Holder Amount”) available (after
giving effect to all Prior Ranking Amounts) to pay the Holder of the Class E
Securities and the Shareholders in accordance with Section 3.08(a) for such
Payment Date and whether such Available Holder Amount (after giving effect to
any prior transfers to the Aircraft Conversion Account of Available Holder
Amounts or contributions from the Holders of the Class E Securities or the
Shareholders in respect of such ACS Group Aircraft Conversion and amounts in the
Maintenance Reserve Account attributable to such ACS Group Aircraft) is
sufficient to fund the obligations in respect of such ACS Group Aircraft
Conversion in full.  As soon as practicable after receipt of such calculations,
but in no event later than 12:00 p.m. (New York City time) on the date which is
the second Business Day prior to the related Payment Date, each of the Borrower
and the Guarantor shall advise the Administrative Agent as to whether the
Available Holder Amount should be paid to the Holders of the Class E Securities
and the Shareholders pro rata according to the Applicable Allocation Percentage
for such Payment Date or should, in lieu of such payment, be transferred in
whole or in part to the Aircraft Conversion Account to discharge any obligations
in respect of such ACS Group Aircraft Conversion. In the absence of a Conversion
Election, the Available Holder Amount shall not be transferred to the Aircraft
Conversion Account and shall be applied in accordance with the payment
priorities set forth in Section 3.08(a) hereof.
 
- 56 -

--------------------------------------------------------------------------------


 
(h)              Notification of Calculations in respect of Available Scheduled
Principal Amounts.  Subject to the consent of the Required Lenders to the
applicable ACS Group Aircraft Conversion, (x) following the delivery to the
Facility Agent of a Conversion Completion Certificate and (y) so long as a
Default Notice has not been issued, an Acceleration Default has not occurred and
a DSCR Failure has not occurred and will not occur on the next succeeding
Payment Date, as soon as practicable after the applicable Calculation Date, but
in no event later than 12:00 p.m. (New York City time) on the date which is the
third Business Day prior to the related Payment Date, the Administrative Agent
shall provide notice to the Borrower, the Guarantor and the Facility Agent of
its calculations of (i) the amount (the “Available Scheduled Principal Amount”)
available (after giving effect to all Prior Ranking Amounts) to pay the
Scheduled Principal Payment Amount and the Supplemental Principal Payment Amount
for the ACS Group Loans (for application in accordance with Section 3.08(a)) for
such Payment Date, and (ii) an amount (the “Available Refinancing Amount”) equal
to the Allocable Principal Conversion Amount with respect to the costs of such
ACS Group Aircraft Conversion.  On such Payment Date, the Available Scheduled
Principal Amount should be paid first, (A) in the case of an Guarantor Aircraft
Conversion, to the Securities Account for the Holders of the Class E Securities,
an amount equal to such Available Refinancing Amount, and (B) in the case of an
Aircraft Conversion, to the Shareholders Account to be available, subject to
corporate formalities, to fund a dividend or distribution to the Shareholders an
amount equal to such Available Refinancing Amount, and second, as set forth in
Section 3.08(a) towards the Scheduled Principal Payment Amount and Supplemental
Principal Payment Amount payable for such Payment Date.  In the absence of the
satisfaction of the conditions set forth in clause (x) and (y) above, the
Available Scheduled Principal Amount shall not be transferred to the Securities
Account or the Shareholders Account, as applicable, and shall be applied in
accordance with the payment priorities set forth in Section 3.08(a) hereof.  To
the extent that the Available Scheduled Principal Amount is less than the
Available Refinancing Amount on any Payment Date, such deficiency shall be paid
to the Holders of the Class E Securities or the Shareholders (as applicable) on
subsequent Payment Dates pursuant to this Section 3.06(h).
 
(i)              Calculation of Permitted Maintenance Reimbursement Expenditure
Accrual.  As soon as practicable after each Calculation Date, but in no event
later than the close of business on the date which is the fourth Business Day
prior to the immediately following Payment Date, the Administrative Agent shall,
after consultation with the Servicer, determine the Permitted Maintenance
Reimbursement Expenditure Accrual in respect of the Payment Date immediately
following such Calculation Date.
 
Section 3.07         Payment Date First Step Withdrawals and Transfers.  Two
Business Days prior to each Payment Date, the Administrative Agent shall make or
direct the Operating Bank in writing to make (such direction to be communicated
in computer file format or in such other form as the Administrative Agent, the
Operating Bank, the Facility Agent and the Collateral Agent agree, provided
that, in the case of communication in computer file format or any other form
other than a written tangible form, a written tangible form thereof shall
promptly thereafter be sent to the Operating Bank), on such
 
- 57 -

--------------------------------------------------------------------------------


 
Payment Date, the following withdrawals from and transfers to the Accounts in
each case as specified in a Written Notice of the Administrative Agent to the
Facility Agent, the Collateral Agent and the Operating Bank:
 
(a)              transfer any amounts on deposit in the Repayment Account in
respect of any Repayment or Guarantor Repayment to the Loans Account or
Securities Account, as applicable;
 
(b)              transfer from each Lessee Funded Account to the Security
Deposit Account or the Collections Account, as applicable, any available
Segregated Funds that are no longer required to be maintained in a segregated
account under the applicable ACS Group Leases;
 
(c)              transfer from the Security Deposit Account to the Collections
Account any security deposits relating to an expired or terminated ACS Group
Lease that are not required under the terms of a subsequent ACS Group Lease to
be retained in the Security Deposit Account;
 
(d)              transfer from the Collections Account to the relevant Lessee
Funded Accounts the amount of any Segregated Funds then on deposit in the
Collections Account;
 
(e)              transfer from the Collections Account to the Security Deposit
Account the amount of any security deposits that are not Segregated Funds then
on deposit in the Collections Accounts;
 
(f)               transfer from any Account (other than the Collections Account,
the Liquidity Facility Reserve Account, the Liquidity Payment Account, and the
Aircraft Conversion Account) to the Collections Account the amount of Investment
Earnings, if any, on investments of funds on deposit therein during the
preceding Interest Period, except that earnings on any portion of the funds on
deposit in any Account required under the terms of the related Lease to be
repaid to the related Lessee shall be retained therein;
 
(g)              after the giving of a Default Notice, during the continuation
of an Acceleration Default or following the Interest Period in which an Aircraft
Sale occurs with respect to the last remaining ACS Group Aircraft, transfer any
amounts remaining in the relevant Lessee Funded Account (other than amounts
required to be maintained in such account pursuant to the terms of the related
ACS Group Lease or ACS Group Aircraft Agreement) and the Security Deposit
Account into the Collections Account;
 
(h)              transfer from the Collections Account to the Aircraft
Conversion Account any amounts required to be transferred pursuant to Section
3.06(g) on such date in connection with a Conversion Election;
 
(i)               after payment in full of all ACS Group Conversion Payments to
be made for any ACS Group Aircraft Conversion or upon notice from the Borrower
to the Administrative Agent and the Facility Agent that it no longer intends to
proceed with the contemplated ACS Group Aircraft Conversion, transfer any
balance of the amount originally deposited in the Aircraft Conversion Account in
respect of such ACS Group Aircraft Conversion or contemplated
 
- 58 -

--------------------------------------------------------------------------------


 
ACS Group Aircraft Conversion from the Aircraft Conversion Account (A) in the
case of an Guarantor Aircraft Conversion, to the Securities Account for the
Holders of the Class E Securities, and (B) in the case of an Aircraft
Conversion, to the Shareholders Account to be available, subject to corporate
formalities, to fund a dividend or distribution to the Shareholders;
 
(j)                transfer from the Aircraft Purchase Account to the
Collections Account an amount equal to the sum of the Monthly Principal Payment
Amounts for all Undelivered Aircraft as of such Payment Date;
 
(k)               (i) transfer from the Collections Account to the Maintenance
Reserve Account the aggregate amount of Maintenance Reserves received from
Lessees since the previous Calculation Date (less amounts previously transferred
during such period pursuant to Section 3.04(d)) and (ii) after taking into
account the amounts transferred pursuant to clause (i), transfer from the
Collections Account to the Maintenance Reserve Account such additional amount
equal to the Permitted Maintenance Reimbursement Expenditure;
 
(l)                make transfers from the Maintenance Reserve Account in
accordance with Sections 3.01(k) and 3.05(c); and
 
(m)              withdraw and transfer, as necessary, any funds deposited in
error by any Lessee or Service Provider.
 
Section 3.08         Payment Date Second Step Withdrawals.
 
(a)               On each Payment Date, after the withdrawals and transfers
provided for in Section 3.07 hereof have been made, the Administrative Agent
shall distribute from the Collections Account (or retain in the Collections
Account, if so indicated in the relevant clause below), or direct the Operating
Bank in writing to do the same (such direction to be communicated in computer
file format or in such other form as the Administrative Agent, the Operating
Bank, the Facility Agent and the Collateral Agent agree; provided that, in the
case of communication in computer file format or any other form other than a
written tangible form, a written tangible form thereof shall promptly thereafter
be sent to the Operating Bank), at least two Business Days prior to such Payment
Date the amounts set forth below in the order of priority set forth below but,
in each case, only to the extent that all amounts then required to be paid (or
retained in the Collections Account, as applicable) ranking prior thereto
(“Prior Ranking Amounts”) have been paid in full (provided that the amount to be
paid shall be reduced in inverse order of priority by the amount of any payment
by a Hedge Provider under a Hedge Agreement that was assumed pursuant to
Section 3.06(a)(v) to be, but has not in fact been, paid on such Payment
Date).  All payments of Available Collections to be made to or for the account
of Holders of any ACS Group Loans, pursuant to this Section 3.08 shall be made
through a direct transfer of funds to the Loans Account.  All payments of
Available Collections to be made to or for the account of Holders of any Class E
Securities, pursuant to this Section 3.08 shall be made through a direct
transfer of funds to the Securities Account.  Payments shall be made in the
following order of priority:
 
(i)              to the Expense Account, an amount such that the amount on
deposit therein is at least equal to the Required Expense Amount;
 
- 59 -

--------------------------------------------------------------------------------


 
(ii)              in no order of priority inter se, but pro rata as to the
amounts described in clauses (A) and (B) as follows: (A) to the Loans Accounts
for the ACS Group Loans, the Interest Amount on the ACS Group Loans less the
amount of any Liquidity Facility Drawing in respect of the Interest Amount due
on the ACS Group Loans paid on or before such Payment Date to the extent not
theretofore reimbursed to the Liquidity Facility Provider as of such Payment
Date; and (B)  to any Hedge Provider, an amount equal to any Senior Hedge
Payment due from any ACS Group Member pursuant to any Hedge Agreement;
 
(iii)             (A) first, to the Liquidity Facility Reserve Account (if
applicable), such amount so that the amount on deposit in such Account is equal
to the Required Amount therefor and (B) second, to any Persons providing any
Eligible Liquidity Facilities, any Liquidity Facility Advance Obligations
payable to such Persons under the terms of their respective Eligible Liquidity
Facilities;
 
(iv)            except as otherwise set forth in Section 3.06(h), to the Loans
Accounts for the ACS Group Loans, an amount equal to the Aggregate Scheduled
Principal Payment Amount of the ACS Group Loans for such Payment Date and;
 
(v)             except as otherwise set forth in Section 3.06(h), to the Loans
Accounts for the ACS Group Loans, an amount equal to the Supplemental Principal
Payment Amount of the ACS Group Loans for such Payment Date;
 
(vi)             payments to Hedge Providers, pro rata inter se, that are Hedge
Termination Payments;
 
(vii)            payments to the applicable party, pro rata inter se, of Special
Indemnity Payments;
 
(viii)           to the Expense Account, such amount as an accrual (the
“Permitted Accruals”) in respect of any ACS Group Modification Payments as the
Administrative Agent shall determine;
 
(ix)            to the Irish Parent, the Charitable Trust Dividend, if any;
 
(x)             in no order of priority inter se but pro rata, not on account of
any obligation or debt (A) to the Securities Account for the Holders of the
Class E Securities, an amount equal to the reimbursement to the Holders of the
Class E Securities of the Contribution Amounts (if any) made by such Holders,
and (B) to the Shareholders Account to be available, subject to corporate
formalities, to fund a dividend or distribution, an amount equal to the
reimbursement to the Shareholders of the Contribution Amounts (if any) made by
the Shareholders with respect to the Shares; and
 
(xi)            the balance, in no order of priority inter se but pro rata in
accordance with the Applicable Allocation Percentages, to the Securities Account
for the Holders of the Class E Securities and to the Shareholders Account for
the Shareholders.
 
- 60 -

--------------------------------------------------------------------------------


 
(b)              Anything to the contrary contained in Section 3.08(a) hereof
notwithstanding, (A) for any Payment Date following the fifth anniversary of the
Initial Closing Date or (B) during the occurrence and continuance of either a
DSCR Failure or a Servicer Termination Event, the allocation of payments
described in Section 3.08(a) hereof shall not apply and the Administrative Agent
shall direct the Operating Bank in writing (such direction to be communicated in
computer file format or in such other form as the Administrative Agent, the
Operating Bank, the Facility Agent, and the Collateral Agent agree, provided
that, in the case of communication in computer file format or any other form
other than a written tangible form, a written tangible form thereof shall
promptly thereafter be sent to the Operating Bank) to cause all amounts on
deposit in the Collections Account and the Expense Account to be applied on each
Payment Date in the following order of priority:
 
(i)              to the Expense Account, an amount such that the amount on
deposit therein is at least equal to the Required Expense Amount;
 
(ii)             in no order of priority inter se, but pro rata as to the
amounts described in clauses (A) and (B) as follows, (A) to the Loans Accounts
for the ACS Group Loans, the Interest Amount on the ACS Group Loans less the
amount of any Liquidity Facility Drawing in respect of the Interest Amount due
on the ACS Group Loans paid on or before such Payment Date to the extent not
theretofore reimbursed to the Eligible Liquidity Facility Provider as of such
Payment Date; and (B) to any Hedge Provider, an amount equal to any Senior Hedge
Payment due from any ACS Group Member pursuant to any Hedge Agreement;
 
(iii)            (A) first, to the Liquidity Facility Reserve Account (if
applicable), such amount so that the amount on deposit in such Account is equal
to the Required Amount therefor and (B) second, to any Persons providing any
Eligible Liquidity Facilities, any Liquidity Facility Advance Obligations
payable to such Persons under the terms of their respective Eligible Liquidity
Facilities;
 
(iv)            to the Loans Account, an amount equal to the Aggregate Scheduled
Principal Payment Amount of the ACS Group Loans for such Payment Date;
 
(v)             to the Loans Account, an amount equal to the Supplemental
Principal Payment Amount of the ACS Group Loans for such Payment Date;
 
(vi)            payments to Hedge Providers, pro rata inter se, that are Hedge
Termination Payments;
 
(vii)            to the Loans Accounts for the ACS Group Loans, the Outstanding
Principal Balance of the ACS Group Loans together with all other amounts then
due and payable in connecting with such ACS Group Loans;
 
(viii)           payments to the applicable party, pro rata inter se, of Special
Indemnity Payments;
 
(ix)            to the Irish Parent, the Charitable Trust Dividend, if any;
 
- 61 -

--------------------------------------------------------------------------------


 
(x)             in no order of priority inter se but pro rata, not on account of
any obligation or debt (A) to the Securities Account for the Holders of the
Class E Securities, an amount equal to the reimbursement to the Holders of the
Class E Securities of the Contribution Amounts (if any) made by such Holders,
and (B) to the Shareholders Account as a dividend or distribution, an amount
equal to the reimbursement to the Shareholders of the Contribution Amounts (if
any) made by the Shareholders with respect to the Shares; and
 
(xi)            the balance, in no order of priority inter se but pro rata in
accordance with the Applicable Allocation Percentages, to the Securities Account
for the Holders of the Class E Securities and to the Shareholders Account for
the Shareholders.
 
(c)              Anything to the contrary contained in Section 3.08(a) or
3.08(b) hereof notwithstanding during the occurrence and continuance of an Event
of Default the allocation of payments described in Section 3.08(a) or 3.08(b)
hereof shall not apply and the Administrative Agent shall direct the Operating
Bank in writing (such direction to be communicated in computer file format or in
such other form as the Administrative Agent, the Operating Bank, the Facility
Agent, and the Collateral Agent agree, provided that, in the case of
communication in computer file format or any other form other than a written
tangible form, a written tangible form thereof shall promptly thereafter be sent
to the Operating Bank) to cause all amounts on deposit in the Collections
Account and the Expense Account to be applied on each Payment Date or any other
date specified by the Facility Agent in the following order of priority:
 
(i)              to the Expense Account, an amount such that the amount on
deposit therein is at least equal to the Required Expense Amount;
 
(ii)             payments to the applicable party, pro rata inter se, of Special
Indemnity Payments (other than Special Indemnity Payments of the type specified
in clause (c) of the definition thereof);
 
(iii)            to any Persons providing any Eligible Liquidity Facilities, any
Liquidity Facility Advance Obligations payable to such Persons under the terms
of their respective Eligible Liquidity Facilities;
 
(iv)            in no order of priority inter se, but pro rata as to the amounts
described in clauses (A) and (B) as follows, (A) to the Loans Accounts for the
ACS Group Loans, the Interest Amount on the ACS Group Loans less the amount of
any Liquidity Facility Drawing in respect of the Interest Amount due on the ACS
Group Loans paid on or before such Payment Date to the extent not theretofore
reimbursed to the Eligible Liquidity Facility Provider as of such Payment Date;
and (B)  to any Hedge Provider, an amount equal to any Senior Hedge Payment due
from any ACS Group Member pursuant to any Hedge Agreement;
 
(v)             to the Loans Account, an amount equal to the Aggregate Scheduled
Principal Payment Amount of the ACS Group Loans for such Payment Date;
 
(vi)            to the Loans Account, an amount equal to the Supplemental
Principal Payment Amount of the ACS Group Loans for such Payment Date;
 
- 62 -

--------------------------------------------------------------------------------


 
(vii)            payments to Hedge Providers, pro rata inter se, that are Hedge
Termination Payments;
 
(viii)           to the Loans Accounts for the ACS Group Loans, the Outstanding
Principal Balance of the ACS Group Loans together with all other amounts then
due and payable in connection with such ACS Group Loan;
 
(ix)            to the Irish Parent, the Charitable Trust Dividend, if any;
 
(x)             in no order of priority inter se, but pro rata as to the amounts
described in clauses (A), (B) and (C) as follows (A) to the applicable party,
pro rata inter se, of Special Indemnity Payments of the type specified in clause
(c) of the definition thereof, (B) to the Securities Account for the Holders of
the Class E Securities, an amount equal to the reimbursement to the Holders of
the Class E Securities of the Contribution Amounts (if any) made by such
Holders, and (C) to the Shareholders Account as a dividend or distribution, an
amount equal to the reimbursement to the Shareholders of the Contribution
Amounts (if any) made by the Shareholders with respect to the Shares; and
 
(xi)            the balance, in no order of priority inter se but pro rata in
accordance with the Applicable Allocation Percentages, to the Securities Account
for the Holders of the Class E Securities and to the Shareholders Account for
the Shareholders.
 
Section 3.09         Certain Repayments; Certain Premiums.
 
(a)              Optional Repayment.  On any Payment Date the Borrower may elect
to repay (such event, a “Repayment”) the ACS Group Loans (subject to the last
sentence of this Section 3.09(a)) in whole or in part (but in no event less than
an amount equal to $5,000,000 for any individual Repayment), out of amounts
available in the Repayment Account for such purpose, if any, other than, in
either such case, any funds constituting part of the Available Collections, at
the Repayment Price plus any accrued and unpaid interest (after giving effect to
any payment thereof on such Repayment Date under Section 3.08 hereof) together
with any LIBOR Break Costs on the Loans to be repaid to the Repayment Date and
after the giving of a Default Notice or the Acceleration of any Loans, the Loans
may be repaid only in whole but not in part pursuant to this Section 3.09(a);
provided further that Written Notice of any such Repayment shall be given by the
Borrower (or the Administrative Agent on its behalf) to the Facility Agent not
less than 5 Business Days prior to such Repayment.
 
(b)              Method of Repayment.  Upon receipt of notice from the Borrower
or the Administrative Agent under Section 3.09(a) hereof, the Facility Agent
shall give Written Notice in respect of any such Repayment to each Holder of
Loans affected, at least 5 Business Days before the Repayment Date for such
Repayment.  The Facility Agent shall not deliver any notice under this
Section 3.09(b) unless and until the Facility Agent shall have received
certification that all conditions precedent to such Repayment have been
satisfied and evidence satisfactory to it that the amounts required to be
deposited pursuant to this Section 3.09(b) hereof are, or will on or before the
Repayment Date be, deposited in the Repayment Account.  Each notice in respect
of a Repayment given pursuant to this Section 3.09(b) shall state (i) the
applicable Repayment Date, (ii) the Repayment Price or the Outstanding Principal
Balance of the Loans to be repaid,
 
- 63 -

--------------------------------------------------------------------------------


 
and all accrued and unpaid interest, and (iii) in the case of a Repayment of the
Loans in whole, that, unless the Borrower defaults in the payment of the
Repayment Price and any accrued and unpaid interest on the Loans to be repaid,
interest on the Loans shall cease to accrue on and after the Repayment Date.
 
(c)              Loans Payable on Repayment Date.  After notice has been given
under Section 3.09(a) hereof, the Outstanding Principal Balance of the Loans to
be repaid on such Repayment Date shall become due and payable; provided that the
Borrower may rescind any such notice at any time prior to 2:00 p.m. (New York
City time) on such Repayment Date subject to the obligations of the Borrower to
pay any LIBOR Break Costs.  The Repayment Price or the Outstanding Principal
Balance (as applicable) of such Loan, together with accrued and unpaid interest
as well as all other amounts then due and payable thereof on such Loan shall be
paid as provided for in this Section 3.09.  If any Loan to be repaid shall not
be so paid upon, the amount in respect thereof shall continue to bear interest
until paid from the Repayment Date at the Stated Rate of Interest.
 
Section 3.10         Liquidity Facility.
 
(a)              Liquidity Facility Drawings.  If the Administrative Agent
determines in accordance with Section 3.06(f) hereof that after making all
withdrawals (after any withdrawals from the Liquidity Facility Reserve Account)
and transfers to be made with respect to the applicable Payment Date, there is
(w) a PMREA Shortfall, (x) a Required Expenses Shortfall, (y) a Senior Hedge
Payments Shortfall and/or (z) a Liquidity Facility Interest Shortfall, in each
case as calculated in Section 3.06(f) hereof, the Administrative Agent shall so
notify the Facility Agent in writing and shall, no later than 1:00 p.m. (New
York City time) three Business Days prior to such Payment Date, request a
drawing (each such drawing, a “Liquidity Facility Drawing”) under the Liquidity
Facility, to be paid on or prior to such Payment Date, in an amount equal to the
lesser of (a) the aggregate amount of the shortfall from clauses (w), (x), (y)
and (z) above and (b) the Available Amount under the Liquidity Facility.
 
(b)              Application of Liquidity Facility Drawings. The proceeds of any
Liquidity Facility Drawing shall be deposited into the Liquidity Payment Account
and withdrawn by the Operating Bank, upon receipt of Written Notice from the
Administrative Agent, for application on the applicable Payment Date in the
following manner: first, in no order of priority inter se, but pro rata, (1) to
the Expense Account, an amount such that the amount on deposit therein is at
least equal to the Required Expense Amount for such Payment Date and (2) to the
Maintenance Reserve Account, an amount equal to the Permitted Maintenance
Reimbursement Expenditure Accrual for such Payment Date and  second, in no order
of priority inter se, but pro rata, (1) to the Loans Accounts for the ACS Group
Loans, the amount of accrued and unpaid interest on the ACS Group Loans with
respect to the applicable Payment Date in no order of priority inter se, but pro
rata; and (2) pro rata, to any Hedge Provider, an amount equal to any Senior
Hedge Payment due from any ACS Group Member pursuant to any Hedge Agreement.
 
(c)              Non-Extension Drawings.  If the Liquidity Facility is scheduled
to expire on a date (the “Stated Expiration Date”) prior to the date that is 15
days after the Final Maturity Date with respect to the ACS Group Loans, then, no
earlier than the 60th day and no later than the 30th day prior to the applicable
Stated Expiration Date then in effect, the Administrative
 
- 64 -

--------------------------------------------------------------------------------


 
Agent shall request that the Liquidity Facility Provider extend the Stated
Expiration Date until the earlier of (i) the date which is 15 days after the
Final Maturity Date with respect to the ACS Group Loans and (ii) the date that
is immediately preceding the 364th day occurring after the Stated Expiration
Date then in effect (unless the obligations of the Liquidity Facility Provider
under the Liquidity Facility are earlier terminated in accordance with the
Liquidity Facility).  If on or before the date which is 10 days prior to the
Stated Expiration Date, (A) the Liquidity Facility shall not have been replaced
in accordance with Section 3.10(d) hereof or (B) the Liquidity Facility Provider
fails irrevocably and unconditionally to advise the Administrative Agent that
such Stated Expiration Date then in effect shall be so extended (whether or not
the Administrative Agent has in fact requested an extension), the Administrative
Agent shall immediately, in accordance with the terms of the Liquidity Facility
(a “Non-Extended Facility”), request a drawing under such Liquidity Facility
(such drawing, a “Non-Extension Drawing”) for the Available Amount
thereunder.  Amounts drawn pursuant to a Non-Extension Drawing shall be
deposited into the Liquidity Facility Reserve Account.
 
(d)              Issuance of Replacement Liquidity Facility.
 
(i)              If the Liquidity Facility Provider shall determine not to
extend the Liquidity Facility in accordance with Section 3.10(c) hereof, then
either the Liquidity Facility Provider, the Borrower or the Guarantor may, at
their respective options, arrange for a Replacement Liquidity Facility to
replace the Liquidity Facility during the period no earlier than 35 days and no
later than 10 days prior to the then effective Stated Expiration Date.
 
(ii)              (A)  At any time after the then Stated Expiration Date of the
Liquidity Facility which has been extended for a period in excess of a 364-day
period, the Liquidity Facility Provider may, at its option, arrange for a
Replacement Liquidity Facility to replace the Liquidity Facility.
 
(B)           No Replacement Liquidity Facility arranged by the Liquidity
Facility Provider or the Borrower or the Guarantor in accordance with
clauses (d)(i) and (d)(ii)(A) above shall become effective and no such
Replacement Liquidity Facility shall be deemed an Eligible Liquidity Facility
under this Intercreditor Agreement, unless and until (y) each of the conditions
referred to in subclause (C) below shall have been satisfied, and (z) in the
case of a Replacement Liquidity Facility arranged by the Liquidity Facility
Provider, such Replacement Liquidity Facility is acceptable to the Borrower and
the Guarantor.
 
(C)           In connection with the issuance of each Replacement Liquidity
Facility, (x) the Administrative Agent shall, prior to the issuance of such
Replacement Liquidity Facility, direct the Operating Bank pursuant to a Written
Notice of the Administrative Agent setting forth the amount of Liquidity
Facility Obligations then owing to the replaced Liquidity Facility Provider to
pay to the replaced Liquidity Facility Provider all Liquidity Facility
Obligations then owing to the replaced Liquidity Facility Provider and upon
receipt of such Written Notice, the Operating Bank shall pay such amount to the
Liquidity Facility Provider (which payment shall be made first from available
funds in the Liquidity Facility Reserve Account, and thereafter from any other
available source,
 
- 65 -

--------------------------------------------------------------------------------


 
including, without limitation, a drawing under the Replacement Liquidity
Facility) and (z) the issuer of the Replacement Liquidity Facility shall deliver
the Replacement Liquidity Facility to the Administrative Agent, together with a
legal opinion opining that such Replacement Liquidity Facility has been duly
authorized, executed and delivered by, and is an enforceable obligation of, such
Replacement Liquidity Facility Provider, such legal opinion to be reasonably
satisfactory to the Facility Agent unless the legal opinion of counsel to the
Replacement Liquidity Facility Provider is in form and substance substantially
the same as the legal opinion of counsel to the Liquidity Facility Provider
delivered on the Initial Closing Date.
 
(D)           Upon satisfaction of the conditions set forth in clauses (B) and
(C) of this Section 3.10(d)(ii) with respect to a Replacement Liquidity
Facility, (w) the replaced Liquidity Facility shall terminate, (x) the
Administrative Agent shall, if and to the extent so requested by the Borrower or
the Guarantor or the Liquidity Facility Provider being replaced, execute and
deliver any certificate or other instrument furnished to it required in order to
terminate the replaced Liquidity Facility, shall surrender the replaced
Liquidity Facility to the Liquidity Facility Provider being replaced and shall
execute and deliver the Replacement Liquidity Facility, (y) each of the parties
hereto shall enter into any amendments to this Intercreditor Agreement, the
Guarantor Intercreditor Agreement and any other Related Documents necessary to
give effect to (1) the replacement of the applicable Liquidity Facility Provider
with the applicable Replacement Liquidity Facility Provider and (2) the
replacement of the applicable Liquidity Facility with the applicable Replacement
Liquidity Facility and (z) such Replacement Liquidity Facility Provider shall be
deemed to be an Eligible Provider with the rights and obligations of the
Liquidity Facility Provider hereunder and under the other Related Documents and
such Replacement Liquidity Facility shall be deemed to be an Eligible Liquidity
Facility (and, if so designated by a Board Resolution and Guarantor Board
Resolution, deemed to be the Liquidity Facility) hereunder and under the other
Related Documents.
 
(e)              Liquidity Facility Reserve Account; Withdrawals;
Investments.  All amounts drawn under the Liquidity Facility by the
Administrative Agent pursuant to Section 3.10(c) or 3.10(h) hereof shall be
deposited by the Administrative Agent into the Liquidity Facility Reserve
Account.  All amounts on deposit in the Liquidity Facility Reserve Account,
including any amount deposited in accordance with clause (iii) of
Section 3.08(a) hereof, shall be invested and reinvested in accordance with
Section 3.02 hereof.  Upon a request by the Liquidity Facility Provider, the
Administrative Agent shall provide the Liquidity Facility Provider with the
amount of Investment Earnings held in the Liquidity Facility Reserve Account as
of the applicable date of determination.  On each Payment Date, the
Administrative Agent shall direct the Operating Bank in writing to pay to the
Liquidity Facility Provider all Investment Earnings on amounts on deposit in the
Liquidity Facility Reserve Account.  Amounts on deposit in the Liquidity
Facility Reserve Account shall be withdrawn by or at the direction of the
Administrative Agent under the following circumstances:
 
(i)              in accordance with Section 3.01(n) hereof;
 
(ii)             on any Payment Date, if the amount in the Liquidity Facility
Reserve Account exceeds the Required Amount therefor, then the Administrative
Agent shall
 
- 66 -

--------------------------------------------------------------------------------


 
direct the Operating Bank to withdraw, upon Written Notice from the
Administrative Agent, from the Liquidity Facility Reserve Account such excess
and pay such amount to the Liquidity Facility Provider;
 
(iii)             if a Replacement Liquidity Facility is established following
the date on which funds have been deposited into the Liquidity Facility Reserve
Account, the Administrative Agent shall direct the Operating Bank to withdraw,
upon Written Notice from the Administrative Agent, all amounts on deposit in the
Liquidity Facility Reserve Account and shall pay such amounts to the replaced
Liquidity Facility Provider in an amount not exceeding that of all Liquidity
Facility Obligations owed to such Person, and shall deposit any remaining amount
in the Collections Account;
 
(iv)             upon the payment in full of the Outstanding Principal Balance
of, and accrued and unpaid interest on, the ACS Group Loans, the Administrative
Agent shall direct the Operating Bank to withdraw, upon Written Notice from the
Administrative Agent, all amounts from the Liquidity Facility Reserve Account
and pay such amounts to the Liquidity Facility Provider in an amount not
exceeding that of all Liquidity Facility Obligations owed to such Liquidity
Facility Provider, and shall deposit any remaining amount in the Collections
Account; and
 
(v)             15 days after the Final Maturity Date with respect to the ACS
Group Loans, the Operating Bank shall withdraw, upon receipt of Written Notice
from the Administrative Agent, all amounts on deposit in the Liquidity Facility
Reserve Account and pay such amounts to the Liquidity Facility Provider in an
amount not exceeding that of all Liquidity Facility Obligations owed to such
Person, and shall deposit any remaining amount in the Collections Account.
 
(f)              Reinstatement.  With respect to any Liquidity Facility Drawing
under the Liquidity Facility, upon the repayment to the Liquidity Facility
Provider in full or in part of the amount of such Liquidity Facility Drawing,
together with any accrued interest thereon, the Available Amount of the
Liquidity Facility shall be reinstated by an amount equal to the amount of such
Liquidity Facility Drawing so repaid to the Liquidity Facility Provider but not
to exceed the Maximum Commitment; provided, however, that the Liquidity Facility
shall not be so reinstated in part or in full at any time if (x) a Liquidity
Facility Event of Default shall have occurred and be continuing or (y) a
Non-Extension Drawing or Final Drawing shall have occurred.
 
(g)              Reimbursement.  The amount of each Liquidity Facility Drawing
under the Liquidity Facility and any amounts withdrawn from the Liquidity
Facility Reserve Account following a Non-Extension Drawing or a Final Drawing
shall be due and payable, together with interest thereon, on the dates and at
the rates, respectively, provided in the Liquidity Facility but only to the
extent that Available Collections are sufficient to pay such amounts in the
order of priority set forth in Section 3.08 hereof.
 
(h)              Final Drawing.  Upon receipt from the Liquidity Facility
Provider of a Termination Notice with respect to the Liquidity Facility, the
Administrative Agent shall, not later than the date specified in such
Termination Notice, in accordance with the terms of the
 
- 67 -

--------------------------------------------------------------------------------


 
Liquidity Facility, request a drawing under the Liquidity Facility of the
Available Amount thereunder (a “Final Drawing”).  Proceeds of a Final Drawing
shall be deposited into the Liquidity Facility Reserve Account for application
in accordance with Section 3.10(e) hereof.
 
(i)              Liquidity Facility Provider Consent.  To the extent that the
Liquidity Facility Provider’s consent or approval (including with respect to any
amendment) is required under this Intercreditor Agreement, the Guarantor
Intercreditor Agreement or any other Related Document, such consent is not
required in the event that (x) no ACS Group Loans are Outstanding and (y) no
Liquidity Facility Advance Obligations are due and owing to the Liquidity
Facility Provider.
 
Section 3.11         Contributions.  In the event that the amounts available for
distribution under Section 3.08 hereof and from any Eligible Liquidity Facility
are insufficient to pay in full any of the Secured Obligations or any other
Obligations, the Borrower or Guarantor may, out of funds provided to it by a
Holder of a Class E Security or a Shareholder (and not out of any amounts in the
Collections Account or any other Account or any other Collateral), pay such
shortfall with respect to such Obligations on the applicable Payment Date by
giving Written Notice of its intention to do so (specifying the amount thereof)
to the Administrative Agent and the Facility Agent at least two Business Days
prior to such Payment Date by transferring funds in such amount (the
“Contribution Amounts”) to the Facility Agent one Business Day prior to such
Payment Date for deposit into the applicable Account; provided that the
Shareholders or Holders of Class E Securities may exercise its right under this
Section 3.11 and Section 3.11 of the Guarantor Intercreditor Agreement to
discharge the Borrower or Guarantor’s obligations in respect of the Aggregate
Scheduled Principal Payment Amount or the Supplemental Principal Amount only
once.  All Contribution Amounts so deposited shall (a) be paid out of such
Account to the applicable Person or transferred to the applicable Account
notwithstanding Section 3.08 hereof, Article VI hereof or anything else to the
contrary contained in this Intercreditor Agreement or the Security Agreement and
(b) not constitute an obligation or debt of the Borrower.
 
Section 3.12         Conversion Contributions.  In the event that a Conversion
Election is in effect and there are insufficient amounts in the Aircraft
Conversion Account to discharge all obligations then due and payable in respect
of such ACS Group Aircraft Conversion, then the Borrower or Guarantor may, out
of funds provided to it by a Holder of a Class E Security or a Shareholder,
deposit in the Aircraft Conversion Account up to an amount that would enable the
Borrower or Guarantor, as applicable, to discharge such obligations.  Any such
amounts should not constitute an obligation or debt of the Borrower.
 
Section 3.13         DSCR Failure.  In the event that the Administrative Agent
determines, in accordance with Section 3.06(c) hereof, that a DSCR Failure for
the related Payment Date will occur, it shall provide Written Notice thereof
(not later than two Business Days prior to such Payment Date) to the Borrower,
the Guarantor, and the Facility Agent.  During the occurrence and continuance of
a DSCR Failure, all proceeds on deposit in the Collections Account shall be
applied in accordance with Section 3.08(b) hereof.
 
- 68 -

--------------------------------------------------------------------------------



 
ARTICLE IV
DEFAULT AND REMEDIES
 
Section 4.01         Events of Default.  Each of the following events shall
constitute an “Event of Default” hereunder with respect to the Loans or Class E
Securities, and each such Event of Default shall be deemed to exist and continue
so long as, but only so long as, it shall not have been remedied:
 
(a)              failure by the Borrower or Guarantor to pay when due interest
on the Loans (without regard to whether funds shall be available in the
Collections Account in amounts sufficient for such payment), and the continuance
of such default unremedied for a period of three Business Days after the same
shall have become due and payable;
 
(b)              failure by the Borrower or Guarantor to pay when due in full
the Aggregate Scheduled Principal Payment Amount or the Supplemental Principal
Payment Amount for twelve consecutive Payment Dates (without regard to whether
funds shall be available in the Collections Account in amounts sufficient for
such payment); provided that, for the purpose of this clause (b), the Aggregate
Scheduled Principal Payment Amount and the Supplemental Principal Amount shall
be deemed paid on any Payment Date to the extent that amounts that would have
otherwise been applied to pay such amounts are instead used to reimburse the
Borrower for Conversion Payments pursuant to Section 3.06(h);
 
(c)              failure by the Borrower or Guarantor to pay when due principal
of any Loans or Class E Securities on or before the Final Maturity Date;
 
(d)              failure by the Borrower or Guarantor to pay any amount (other
than amounts referred to in clauses (a), (b) and (c) above) when due and payable
in connection with the Loans to the extent that there are, on any Payment Date,
amounts available for such payment (and all Prior Ranking Amounts) in the
Collections Account and the continuance of such default for a period of five or
more Business Days after such Payment Date;
 
(e)              failure of any of the representations or warranties of the
Borrower under this Intercreditor Agreement to be true and correct or failure by
the Borrower to comply with any of the covenants, obligations, conditions or
provisions binding on it under this Intercreditor Agreement, the Warehouse
Intercreditor Agreement or the Credit Agreement (other than a payment default
for which provision is made in Section 4.01(a), (b), (c) or (d) above), if such
failure or such breach materially adversely affects the Holders of such Loans
and continues for a period of 30 days or more after written notice thereof has
been given to the Borrower by the Controlling Party or by the Required Lenders;
 
(f)              a court having jurisdiction in the premises enters a decree or
order for (i) relief in respect of the Borrower or the Guarantor or any direct
or indirect subsidiary thereof (other than a Non-Significant Subsidiary) under
any Applicable Law relating to bankruptcy, insolvency, receivership, winding-up,
liquidation, reorganization, examinership, relief of debtors or other similar
law now or hereafter in effect; (ii) appointment of a receiver, liquidator,
Irish law examiner, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or the Guarantor or any direct or indirect subsidiary
thereof (other than a Non-Significant Subsidiary);
 
- 69 -

--------------------------------------------------------------------------------


 
or (iii) the winding up or liquidation of the affairs of the Borrower or the
Guarantor or any direct or indirect subsidiary thereof (other than a
Non-Significant Subsidiary) and, in each case, such decree or order shall not be
contested by appropriate proceedings or remain unstayed or such writ or other
process shall not have been stayed or dismissed within 60 days from entry
thereof;
 
(g)              the Borrower or the Guarantor or any direct or indirect
subsidiary thereof (other than a Non-Significant Subsidiary) (i) commences a
voluntary case under any Applicable Law relating to bankruptcy, insolvency,
receivership, winding-up, liquidation, reorganization, examinership, relief of
debtors or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in any involuntary case under any such law; (ii)
consents to the appointment of or taking possession by a receiver, liquidator,
Irish law examiner, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or the Guarantor or any direct or indirect subsidiary
thereof (other than a Non-Significant Subsidiary) or for all or substantially
all of the property and assets of the Borrower or the Guarantor or any direct or
indirect subsidiary thereof (other than a Non-Significant Subsidiary); or (iii)
effects any general assignment for the benefit of creditors;
 
(h)              an encumbrancer takes possession of all or substantially all of
the property and assets of the Borrower or the Guarantor or any direct or
indirect subsidiary thereof (other than a Non-Significant Subsidiary) and, if
such action is only in respect of one ACS Group Member (other than the Borrower
or the Guarantor), such action shall not have been stayed or dismissed within 60
days of the commencement of such action;
 
(i)              one or more judgments or orders for the payment of money that
are in the aggregate in excess of 1% of the Outstanding Principal Amount of the
ACS Group Loans shall be rendered against any ACS Group Member and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not be an Event of Default under this
Section 4.01(i) if and for so long as (x) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (y) such insurer, which shall be rated
at least “A” by A.M. Best Company or any similar successor entity, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order;
 
(j)              the constitutional documents creating the Borrower or the
Guarantor cease to be in full force and effect without replacement documents
having the same terms being in full force and effect;
 
(k)             all or a material part of the Related Documents becomes void,
illegal or unenforceable or are alleged to be so by the Borrower or Guarantor;
 
(l)              an Event of Default (as defined in the Guarantor Intercreditor
Agreement) has occurred and is continuing under the Guarantor Intercreditor
Agreement; or
 
(m)            if any security interest over a material portion of the
Collateral shall for any reason not to be a valid security interest (of the type
and priority, and securing the specified
 
- 70 -

--------------------------------------------------------------------------------


 
obligations, represented in Section 2.03 of the Security Agreement) on the
Collateral identified therein, subject to no other security interests except
those permitted pursuant to the terms of the Related Documents.
 
For the avoidance of doubt, any payment under an Eligible Liquidity Facility
shall be deemed to be a payment by the Borrower for purposes of clauses (a),
(b), (c) and (d) above.
 
Section 4.02         Acceleration, Rescission and Annulment.  (a)  If an Event
of Default (other than an Event of Default under Section 4.01(f) or (g) hereof)
occurs and is continuing, the Controlling Party may, and (if the Controlling
Party is the Facility Agent, upon the written direction of  the Required
Lenders, shall) give a Default Notice to the Borrower, the Administrative Agent,
the Collateral Agent, the Guarantor, the Facility Agent and the Operating Bank,
declaring the Outstanding Principal Balance of the Loans and all accrued and
unpaid interest thereon to be due and payable.  If the Controlling Party is the
Liquidity Facility Provider, only it may give a Default Notice.  Upon delivery
of a Default Notice, such Outstanding Principal Balance and all accrued and
unpaid interest thereon shall be due and payable.  At any time after the
Controlling Party has declared the Outstanding Principal Balance of the Loans to
be due and payable and prior to the exercise of any other remedies pursuant to
this Article IV, the Controlling Party may (and if the Controlling Party is the
Facility Agent, upon the written direction of the Required Lenders, shall) by
Written Notice to the Borrower, the Facility Agent (if not the Controlling
Party), the provider of any Eligible Liquidity Facility (if not the Controlling
Party), the Administrative Agent, the Collateral Agent and the Facility Agent,
subject to Section 4.04(a) hereof, rescind and annul such declaration and
thereby annul its consequences if: (i) there has been paid to or deposited with
the Facility Agent an amount sufficient to pay all overdue installments of
interest on the Loans, and the principal or Repayment Price of the Loans,
together with all other amounts that would have become due otherwise than by
such declaration of acceleration, (ii) the rescission or annulment would not
conflict with any judgment or decree and (iii) all other Defaults and Events of
Default, other than nonpayment of interest and principal on the Loans that have
become due solely because of such acceleration, have been cured or waived.  If
the Controlling Party is the Liquidity Facility Provider, only it may give a
notice of annulment.  If an Event of Default under Section 4.01(f) or (g) hereof
occurs, the Outstanding Principal Balance of the Loans and the Class E
Securities and all accrued and unpaid interest thereon shall automatically
become due and payable without any further action by any party.
 
(b)              Notwithstanding this Section 4.02 and Section 4.03 hereof,
after the occurrence and during the continuation of an Event of Default, no
Holders of any Loans other than the Senior Class may give or direct the giving
of a Default Notice or exercise or direct the exercise of any remedy in respect
of such Event of Default, and no Person other than the Controlling Party may
give a Default Notice or exercise any such remedy.
 
Section 4.03         Other Remedies.  If an Event of Default occurs and is
continuing, the Facility Agent (at the direction of the Controlling Party if the
Facility Agent is not the Controlling Party) may pursue any available remedy by
proceeding at law or in equity to collect the payment of principal or Repayment
Price of, or interest on, the Loans or to enforce the performance of any
provision of the Loans or this Intercreditor Agreement.
 
- 71 -

--------------------------------------------------------------------------------


 
The Facility Agent may maintain a proceeding even if it does not possess any of
the Loans or does not produce any of them in the proceeding.
 
Section 4.04         Waiver; Cure of Existing Defaults.  v)The Controlling Party
or (if the Controlling Party is the Facility Agent as representative of the
Holders of the Loans) the Required Lenders by notice to the Facility Agent and
the Borrower may waive any existing Default hereunder and its consequences,
except a Default:  (i) in the deposit or distribution of any payment required to
be made on any Loans, (ii) in the payment of the interest on, principal of or
premium, if any, with respect to any Loans or (iii) in respect of a covenant or
provision hereof which under Section 8.6 of the Credit Agreement cannot be
modified or amended without the consent of the Holders of all the Loans, which
(in the case of such Defaults described in clauses (i), (ii) and (iii)) may not
be waived. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Intercreditor Agreement, but no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon.
 
(b)              Any written waiver of a Default or an Event of Default given by
the Controlling Party or the Holders to the Facility Agent and the Borrower in
accordance with the terms of this Intercreditor Agreement shall be binding upon
the Facility Agent and the other parties hereto.  Unless such writing expressly
provides to the contrary, any waiver so granted shall extend only to the
specific event or occurrence which gave rise to the Default or Event of Default
so waived and not to any other similar event or occurrence which occurs
subsequent to the date of such waiver.
 
(c)              If an Event of Default arises under Section 4.01 due to the
action of a single ACS Group Member then, if no other Event of Default has
occurred and is continuing or would arise from such transfer, the Borrower may
cure such Event of Default by transferring such ACS Group Member to a Person who
is not an ACS Group Member.
 
Section 4.05         Restoration of Rights and Remedies.  If the Controlling
Party has instituted any proceeding to enforce any right or remedy under this
Intercreditor Agreement, and such proceeding has been discontinued or abandoned
for any reason, or has been determined adversely to the Facility Agent or such
Holder, then in every such case the Borrower, the Facility Agent and the Holders
shall, subject to any determination in such proceeding, be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Facility Agent and the Holders shall continue as though no
such proceeding has been instituted.
 
Section 4.06         Remedies Cumulative.  Each and every right, power and
remedy herein given to the Facility Agent (or the Controlling Party)
specifically or otherwise in this Intercreditor Agreement shall be cumulative
and shall be in addition to every other right, power and remedy herein
specifically given or now or hereafter existing at law, in equity or by statute,
and each and every right, power and remedy whether specifically herein given or
otherwise existing may be exercised from time to time and as often and in such
order as may be deemed expedient by the Facility Agent (or the Controlling
Party), and the exercise or the beginning of the exercise of any power or remedy
shall not be construed to be a waiver of the right to exercise at the same time
or thereafter any other right, power or remedy.  No delay or
 
- 72 -

--------------------------------------------------------------------------------


 
omission by the Facility Agent (or the Controlling Party) in the exercise of any
right, remedy or power or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver of any Default on the part
of the Borrower or to be an acquiescence therein.
 
Section 4.07         Authority of Courts Not Required.  The parties hereto agree
that, to the greatest extent permitted by law, the Facility Agent shall not be
obliged or required to seek or obtain the authority of, or any judgment or order
of, the courts of any jurisdiction in order to exercise any of its rights,
powers and remedies under this Intercreditor Agreement, and the parties hereby
waive any such requirement to the greatest extent permitted by law.
 
Section 4.08         Rights of Holders to Receive Payment.  Notwithstanding any
other provision of this Intercreditor Agreement, the right of any Holder to
receive payment of principal or Repayment Price of, or interest or any other
amounts then due on its Loans on or after the respective due dates therefor
expressed in such Loans, or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.
 
Section 4.09         Facility Agent May File Proofs of Claim.  The Facility
Agent may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Facility Agent and of
any Holder allowed in any judicial proceedings relating to any Borrower on the
Loans its creditors or its property.
 
Section 4.10         Undertaking for Costs.  All parties to this Intercreditor
Agreement agree, and each Holder by its acceptance thereof shall be deemed to
have agreed, that in any suit for the enforcement of any right or remedy under
this Intercreditor Agreement or in any suit against the Facility Agent for any
action taken or omitted by it as Facility Agent, a court in its discretion may
require the filing by any party litigant in such suit of an undertaking to pay
the costs of such suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in such
suit, having due regard to the merits and good faith of the claims or defense
made by the party litigant.  This Section 4.10 does not apply to a suit
instituted by the Facility Agent, a suit instituted by any Holder of any Loan
for the enforcement of the payment of principal or Repayment Price of, or
interest on its Loan on or after the respective due dates expressed in such
Loan, or a suit by the Required Lenders.
 
Section 4.11         Control by Holders.  Subject always to the provisions of
this Article IV, the Controlling Party shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Facility Agent, or exercising any trust or power conferred on the Facility Agent
for such class under this Intercreditor Agreement and other Related Documents;
provided that, for such class (a) such direction shall not be in conflict with
any rule of law or with this Intercreditor Agreement and would not involve the
Facility Agent in personal liability or expense; and (b) the Facility Agent may
take any other action deemed proper by the Facility Agent which is not
inconsistent with such direction.
 
- 73 -

--------------------------------------------------------------------------------


 
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 5.01         Representations and Warranties.  The Borrower represents
and warrants to the Facility Agent as follows:
 
(a)              Due Organization.  The Borrower is a Bermuda exempted company,
and each ACS Bermuda Subsidiary is a special purpose entity duly formed in its
respective jurisdiction of formation, in each case with full power and authority
to conduct its business; and none of the Borrower or any ACS Bermuda Subsidiary
is in liquidation, examinership, bankruptcy or suspension of payments.
 
(b)              Special Purpose Status.  The Borrower has not engaged in any
activities since its organization (other than those incidental to its
incorporation and other appropriate steps and arrangements for the payment of
fees to, and director’s and officer’s insurance for, the Directors, the
authorization and issuance of the Loans, the execution of the Related Documents
to which it is a party and the activities referred to in or contemplated by such
agreements), and the Borrower has not paid any dividends or other distributions
since its organization.
 
(c)              Non-Contravention.  The purchase of the Aircraft and interests
in the Initial Leases either directly or through the purchase of Aircraft
Interests pursuant to the Purchase Agreement, the borrowing of the Loans and the
execution and delivery by each ACS Bermuda Group Member of, and compliance by it
with the terms of each of the Related Documents to which it is a party;
 
(i)              do not and will not at the Initial Closing Date or any Payment
Date conflict with, or result in a breach of any of the terms or provisions of,
or constitute a default under, the constitutional documents of the Borrower or
the constituent documents of any ACS Bermuda Subsidiary or with any existing
law, rule or regulation applying to or affecting the Borrower or any ACS Bermuda
Subsidiary or any judgment, order or decree of any government, governmental body
or court having jurisdiction over the Borrower or any ACS Bermuda Subsidiary;
and
 
(ii)             do not and will not at the Initial Closing Date or any Payment
Date constitute a default under, any deed, indenture, agreement or other
instrument or obligation to which the Borrower or any ACS Bermuda Subsidiary is
a party or by which any of them or any part of their undertaking, assets,
property or revenues are bound.
 
(d)              Due Authorization.  The purchase of the Aircraft and interests
in the Initial Leases, the borrowing of the Loans, the execution and issue or
delivery by the Borrower and each ACS Bermuda Subsidiary of the Related
Documents executed by it and the performance by each of them of their
obligations hereunder and thereunder and the arrangements contemplated hereby
and thereby to be performed by each of them have been duly authorized by each of
them.
 
(e)              Validity and Enforceability.  This Intercreditor Agreement
constitutes, and the Related Documents to which it is a party, when executed and
delivered will constitute valid, legally binding and (subject to general
equitable principles, insolvency, liquidation, examination, reorganization and
other laws of general application relating to creditors’ rights or claims or the
 
- 74 -

--------------------------------------------------------------------------------


 
concepts of materiality, reasonableness, good faith and fair dealing)
enforceable obligations of the Borrower and each ACS Bermuda Subsidiary
executing the same.
 
(f)               No Defaults.  There exists no Default, Event of Default or
event which, had the Loans already been made or issued, would constitute a
Default or an Event of Default.
 
(g)              No Encumbrances.  Subject to the Security Interests created in
favor of the Collateral Agent and except for Permitted Encumbrances, there
exists no Encumbrance over the assets or undertaking of (i) the Borrower which
ranks prior to or pari passu with the obligation to make payments on the Loans
or (ii) any ACS Bermuda Subsidiary.
 
(h)              No Consents.  All consents, approvals, authorizations or other
orders of all regulatory authorities required (excluding any required by the
other parties to the Related Documents) for or in connection with the execution
and performance of the Related Documents by the Borrower and each ACS Bermuda
Subsidiary and the borrowing, the issue and performance of the Loans by the
Borrower has been obtained and are in full force and effect and not contingent
upon fulfillment of any condition.
 
(i)               No Litigation.  There is no action, suit, investigation or
proceeding pending against, or to the knowledge of the Borrower, threatened
against or affecting, the Borrower or any ACS Bermuda Subsidiary before any
court or arbitrator or any governmental body, agency or official which in any
manner challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Intercreditor Agreement (including the
Exhibits and Schedules attached hereto) and the Related Documents or which could
reasonably be expected to have a material adverse effect on the ability of the
Borrower or any other ACS Bermuda Group Member to perform its obligations under
the Related Documents.
 
(j)               Employees, Subsidiaries.  The Borrower and each ACS Bermuda
Subsidiary have no employees.  Set forth in Schedule 2 hereto is a true and
complete list, as of the date hereof, of all ACS Bermuda Subsidiaries, together
with their jurisdictions of organization.
 
(k)              Ownership.  The Borrower or an ACS Bermuda Subsidiary is the
legal and beneficial owner of the Pledged Shares, the Pledged Debt, the Pledged
Beneficial Interest and the Non-Agent Accounts pledged by the Borrower or any
such ACS Bermuda Subsidiary pursuant to the Security Documents, free from all
Encumbrances and claims whatsoever other than Permitted Encumbrances.
 
(l)               No Filings.  Under the laws of Bermuda, the State of New York
and the Federal laws of the United States of America in force at the date
hereof, it is not necessary or desirable that this Intercreditor Agreement or
any Related Document to which an ACS Bermuda Subsidiary is a party (other than
any filings with respect to the Security Interests) be filed, recorded or
enrolled with any court or other authority in any such jurisdictions or that any
stamp, registration or similar tax be paid on or in relation to this
Intercreditor Agreement or any of the other Related Documents.
 
(m)             Aircraft Assets.  Schedule 1 contains a true and complete list
of all Aircraft as of the Initial Closing Date and each Person within the ACS
Group that will own such
 
- 75 -

--------------------------------------------------------------------------------


 
Aircraft as of the applicable Delivery Date.  Except as otherwise set forth
therein, once each Aircraft listed in Schedule 1 has been delivered under the
ACS Group Purchase Agreement, each Person within the ACS Group listed as an
owner of an Aircraft on such Schedule will have such title to such Aircraft as
was conveyed to such Person, free and clear of all liens created by or through
such Person other than the lien arising out of the entering into of the Initial
Lease in respect of such Aircraft.  Each ACS Group Member that directly owns an
ACS Group Aircraft is organized in a jurisdiction that is a Contracting State.
 
(n)              Aircraft Assets Related Documents.  Each Aircraft Assets
Related Document is a legal, valid and binding agreement of the Person within
the ACS Group that is a party thereto (including by way of assignment or
novation) and is enforceable against such Person within the ACS Group that is a
party thereto in accordance with its terms except where enforceability may be
limited by general equitable principles, insolvency, liquidation, reorganization
and other laws of general application relating to creditors’ rights or claims or
the concepts of materiality, reasonableness, good faith and fair dealing.  No
Person within the ACS Group has modified, amended or waived any provision of or
terminated any Aircraft Assets Related Documents referred to in Schedule 5.01(b)
of the Remarketing Services Agreements except as disclosed therein.
 
(o)              Other Representations.  The representations and warranties made
by the Borrower, the Guarantor, and each ACS Bermuda Subsidiary in each of the
other Related Documents are true and accurate.
 
(p)              Insurance.  Each Lessee under an Initial Lease carries War Risk
Coverage in an amount at least equal to the Current War Risk Coverage Amount set
forth in Schedule 4 hereto with respect to such Lessee.
 
(q)              Federal Regulations.  No part of the proceeds of any Loan, and
no other extensions of credit hereunder, will be used (i) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(ii) for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Holder of any Loan or the Facility Agent, the
Borrowers will furnish to the Facility Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.
 
(r)              Investment Company.  No Borrower or other ACS Group Member is
an “investment company,” or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended (15 U.S.C. § 80a-1, et seq.).  The application of the proceeds
of the Loans and repayment thereof by each Borrower and the performance by each
Borrower and the other ACS Group Members’ of the transactions contemplated by
the Related Documents will not violate any provision of said Act, or any rule,
regulation or order issued by the Securities and Exchange Commission thereunder,
in each case as in effect on the date hereof.
 
(s)              Patents, Etc.  Each Borrower and each other ACS Group Member
owns or has the right to use, under valid license agreements or otherwise, all
material patents, licenses,
 
- 76 -

--------------------------------------------------------------------------------


 
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights necessary to or used in the conduct of its businesses as
now conducted and as contemplated by the Related Documents, without known
conflict with any patent, license, franchise, trademark, trade secret, trade
name, copyright, other proprietary right of any other Person.
 
(t)              No Untrue Statement.  Neither (i) this Intercreditor Agreement
nor any other Related Document or certificate or document executed and delivered
by or on behalf of any Borrower or any other ACS Group Member in accordance with
or pursuant to any Related Document nor (ii) any written statement,
representation, or warranty provided to the Facility Agent in connection with
the negotiation or preparation of the Related Documents contains any
misrepresentation or untrue statement of material fact.
 
(u)              Employee Benefit Plans.
 
(i)              Neither any Borrower nor any of their respective ERISA
Affiliates has or has ever sponsored any Single Employer Plan, been a
participating employer in any Multiemployer Plan, or had any obligation to fund
any such plan;
 
(ii)             Neither any ACS Group Member nor any ERISA Affiliate thereof
has incurred any “accumulated funding deficiency” with respect to any Single
Employer Plan or failure to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Single Employer Plan, whether or not waived; during the six-year period prior to
the date on which this representation is made or deemed made or any other
liability to the PBGC which remains outstanding, in each case, in an amount that
would be reasonably likely to have a Material Adverse Effect;
 
(iii)            No Termination Event has occurred during the six-year period
prior to the date on which this representation is made or deemed made or is
reasonably expected to occur with respect to any Single Employer Plan or
Multiemployer Plan, neither any ACS Group Member nor any ERISA Affiliate has
incurred any unpaid withdrawal liability with respect to any Multiemployer Plan
that, in each case, could be reasonably expected to have a Material Adverse
Effect; and
 
(iv)            The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Single Employer
Plan) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made for each such plan, exceed the then
current value of the assets of such Single Employer Plan allocable to such
benefits by a material amount.
 
(v)              Environmental Laws.  Except as listed on Schedule 6, each
Borrower and each other ACS Group Member is in compliance with all applicable
Environmental Laws and has been issued and currently maintains all required
federal, state and local permits, licenses, certificates and approvals.  Except
as listed on Schedule 6, neither any Borrower nor any other ACS Group Member has
been notified of any pending or threatened action, suit, proceeding or
investigation, and neither any Borrower, any Guarantor nor any other ACS Group
Member is
 
- 77 -

--------------------------------------------------------------------------------


 
aware of any facts, which (a) calls into question, or could reasonably be
expected to call into question, compliance by any Borrower or any other ACS
Group Member with any Environmental Laws, (b) seeks, or could reasonably be
expected to form the basis of a meritorious proceeding, to suspend, revoke or
terminate any license, permit or approval necessary for the operation of any
Borrower’s, or any other ACS Group Member’s business or facilities or for the
generation, handling, storage, treatment or disposal of any Hazardous Materials,
or (c) seeks to cause, or could reasonably be expected to form the basis of a
meritorious proceeding to cause, any property of any Borrower or any other ACS
Group Member to be subject to any restrictions on ownership, use, occupancy or
transferability under any Environmental Law.
 
(w)              Taxes.  Except as set forth in Schedule 6 hereof, each Borrower
and each other ACS Group Member has filed or caused to be filed all federal,
state, local and foreign Tax returns that are required to be filed by it, and
has paid or caused to be paid all Taxes required to be paid, except to the
extent that a failure to file or pay would not have a Material Adverse Effect
(individually or in the aggregate), and except for the payment of Taxes being
contested in good faith by appropriate proceedings diligently conducted and
against which reserves in accordance with GAAP have been established.  The
Borrower hereby represents that, as of the date hereof and to its knowledge,
assuming each Lender is a Qualifying Lender, it is not required to withhold or
deduct any Taxes from any payments made by the Borrower to each Lender in
respect of principal of, and interest on, the Loans.
 
(x)              OFAC Restrictions.  Neither the Borrower, nor, to the
Borrower’s knowledge, any persons or entities holding any legal or beneficial
interest whatsoever in Borrower (whether directly or indirectly) (a) appear on
the OFAC SDN List; (b) are included in, owned by, controlled by, acting for or
on behalf of, providing assistance, support, sponsorship, or services of any
kind to, or otherwise associated with any of the persons or entities referred to
or described in the OFAC SDN List; or (c) have conducted business with or
engaged in any transaction with any person or entity named on any of the OFAC
SDN List or any person or entity included in, owned by, controlled by, acting
for or on behalf of, providing assistance, support, sponsorship, or services of
any kind to, or otherwise associated with any of the persons or entities
referred to or described in the OFAC SDN List.
 
(y)              Use of Proceeds.  The Borrower represents that it is the
ultimate beneficiary of the Loan contemplated hereunder and covenants that it
will promptly notify the Lenders (by written notice to the Facility Agent) if it
ceases to be the ultimate beneficiary.  Such written notice shall disclose the
name and the address of the new ultimate beneficiary.
 
Section 5.02          General Covenants.  The Borrower covenants with the
Facility Agent as follows:
 
(a)              No Release of Obligations.  The Borrower shall not take, or
knowingly permit any ACS Bermuda Subsidiary to take, any action which would
amend, terminate (other than any termination in connection with the replacement
of such agreement with an agreement on terms substantially no less favorable to
the ACS Bermuda Group than the agreement being terminated) or discharge or
prejudice the validity or effectiveness of this Intercreditor Agreement (other
than as permitted herein), the Security Agreement, the Purchase Agreement, the
 
- 78 -

--------------------------------------------------------------------------------


 
Administrative Agency Agreement, any organizational document of the Borrower or
any ACS Bermuda Subsidiary (unless such ACS Bermuda Subsidiary no longer holds
any direct or indirect interest in an Aircraft or a Lease), the Liquidity
Facility (other than as expressly permitted hereunder), the Bermudian
Remarketing Services Agreement, or any other Related Document to which the
Borrower or any ACS Bermuda Subsidiary (unless such ACS Bermuda Subsidiary no
longer holds any interest in an Aircraft or a Lease) is a party or permit any
other party (other than an ACS Group Member) to any such document to be released
from such obligations, except, in each case, as permitted or contemplated by the
terms of such document, and provided that such actions may be taken or permitted
and such releases may be permitted if the prior written consent of the Facility
Agent and the Liquidity Facility Provider has been obtained; and provided
further that, in any case (i) the Borrower shall not take any action which would
result in any amendment or modification to the conflicts standard or duty of
care in such agreements and (ii) there must be at all times an administrative
agent with respect to the ACS Group Services (as defined in the Administrative
Agency Agreement) and a remarketing servicer with respect to all ACS Group
Aircraft.
 
(b)              Limitation on Encumbrances.  The Borrower shall not, and shall
not permit any ACS Bermuda Subsidiary to, create, Incur, assume or suffer to
exist any mortgage, pledge, lien, encumbrance, charge or security interest (in
each case, an “Encumbrance”), including, without limitation, any conditional
sale, any sale with recourse against any ACS Bermuda Subsidiary or any Affiliate
of any ACS Bermuda Subsidiary, or any agreement to give any security interest
over or with respect to any of the Borrower’s or any ACS Bermuda Subsidiary’s
assets (other than the segregation of the Segregated Funds) including, without
limitation, all shares of capital stock, all beneficial interests in trusts, all
ordinary shares and preferred shares and any options, warrants and other rights
to acquire such shares or beneficial interests (“Ownership Interest”) and any
Indebtedness of any ACS Bermuda Subsidiary held by the Borrower or any ACS
Bermuda Subsidiary.
 
Notwithstanding the foregoing, the Borrower may create, Incur, assume or suffer
to exist (i) any Permitted Encumbrance, (ii) any security interest created or
required to be created under the Security Documents, (iii) Encumbrances over
rights in or derived from Leases upon the prior written consent of the Facility
Agent, (provided that any transaction or series of transactions resulting in
such Encumbrance, taken as a whole, does not materially adversely affect the
amount of Collections that would have been received by the Borrower and any
other ACS Bermuda Group Member from such Lease had such Encumbrance not been
created), (iv) any other Encumbrance the validity or applicability of which is
being contested in good faith in appropriate proceedings by the Borrower or any
ACS Bermuda Subsidiary and enforcement of which is stayed or effectively bonded,
(v) any Encumbrance in connection with any transfer of title to or Lease of
Aircraft (A) to or in favor of a trust or an entity (which, in either case, is
not an ACS Group Member) for the purpose of registering the Aircraft under the
laws of an applicable jurisdiction so long as, however, the Borrower or any ACS
Bermuda Subsidiary retains the beneficial or economic ownership of the Aircraft
or (B) from such trust or entity to the Borrower or an ACS Bermuda Subsidiary
(subject in the case of this subclause (v) to the limitations set forth in
subclause (vi) of Section 5.02(g) below), and (vi) any lien created in favor of
the issuer of a surety bond, letter of credit or similar instrument to be
obtained by the Borrower or any ACS Bermuda Subsidiary in connection with the
repossession of an Aircraft or other enforcement action under a Lease.
 
- 79 -

--------------------------------------------------------------------------------


 
For purposes of this Intercreditor Agreement, “Affiliate” means, with respect to
any Person, any other Person that, directly or indirectly, Controls, is
Controlled by or is under common control with, such Person or is a director or
officer of such Person; “Control” of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting Ownership
Interest, by contract or otherwise.  For the avoidance of doubt, each ACS Group
Member shall be an “Affiliate” of each other ACS Group Member.  For the purposes
of this Intercreditor Agreement, “Permitted Encumbrance” means (i) any lien for
Taxes not yet due and payable or which are being contested in good faith by
appropriate proceedings; (ii) in respect of any Aircraft, any lien of a
repairer, carrier or hangar keeper arising in the ordinary course of business by
operation of law or any engine or parts-pooling arrangements or other similar
lien; (iii) any permitted lien or encumbrances on any Aircraft, Engines or Parts
as defined under any Lease thereof (other than liens or encumbrances for which
the Lessor thereunder is responsible to the Lessee thereunder); (iv) any lien
created by or through or arising from debt or liabilities or any act or omission
of any Lessee in each case either in contravention of the relevant Lease
(whether or not such Lease has been terminated) or without the consent of the
relevant lessor (provided that if such lessor becomes aware of any such lien, it
shall use commercially reasonable efforts to have any such lien lifted); (v) any
head lease, lease, conditional sale agreement, or Purchase Option under the
Initial Lease of any Aircraft existing on the date of acquisition of such
Aircraft or otherwise existing on the relevant Closing Date or Aircraft
Agreement meeting the requirements of clause (iii) of the second paragraph of
Section 5.02(g) hereof and disclosed on Schedule 7 to the Purchase Agreement;
(vi) any lien for air navigation authority, airport tending, gate or handling
(or similar) charges or levies; (vii) any lien created in favor of the Borrower,
any ACS Bermuda Subsidiary or the Collateral Agent; (viii) any Encumbrance
arising under an Eligible Liquidity Facility or a Conversion Agreement; (ix) any
lien created by Constitution Aircraft Leasing (Ireland) 4 Limited in favor of
JPMorgan Chase Bank, N.A. over the Excluded Leases or the Excluded Accounts or
any proceeds thereof; and (x) any other lien not referred to in clauses (i)
through (ix) of this paragraph which would not adversely affect the owner’s
rights provided that the amount secured by liens under this clause (x) does not
exceed, individually, $250,000 per Aircraft or, in the aggregate, 0.25% of the
Initial Appraised Value of the ACS Group Portfolio.
 
(c)              Limitation on Restricted Payments.  The Borrower shall not, and
shall not permit any ACS Bermuda Subsidiary to (i) purchase, redeem, retire or
otherwise acquire for value any shares of Ownership Interest in the Borrower,
the Guarantor, any ACS Bermuda Subsidiary or ACS Ireland Subsidiary held by or
on behalf of Persons other than the Borrower or any ACS Bermuda Subsidiary or
other ACS Group Member other than as provided in Section 5.02(l)(ii)(B) hereof;
(ii) make any payment of principal, interest or premium, if any, on the Loans or
the Class E Securities or make any voluntary or optional repayment or other
acquisition or retirement for value of Indebtedness of the Borrower or such ACS
Bermuda Subsidiary that is not owed to the Borrower, the Guarantor, such ACS
Bermuda Subsidiary or such ACS Ireland Subsidiary or other ACS Group Member
other than in accordance with Articles II and III hereof, and otherwise provided
for in the Related Documents; or (iii) make any Investments (other than
Permitted Account Investments, Allowed Restructurings, Investments permitted
under Section 5.02(e) hereof and Investments in any ACS Bermuda Group Member and
any other ACS Group Member pursuant to the Purchase Agreement; provided that
written notification of the organization or acquisition of each such ACS Bermuda
Group Member shall have been given to the Facility Agent and the Liquidity
Facility Provider).
 
- 80 -

--------------------------------------------------------------------------------


 
The term “Investment” for purposes of the above restriction means any loan or
advance to a Person, any purchase or other acquisition of any beneficial
interest, capital stock, warrants, rights, options, obligations or other
securities of such Person, any contribution to such Person or any other
Investment in such Person.  For the avoidance of doubt, “Investment” shall not
include any obligation of a purchaser of an Aircraft to make deferred or
installment payments pursuant to any Aircraft Agreement specified in clause
(iii) or (v) of the second paragraph of Section 5.02(g) hereof so long as the
ACS Bermuda Group retains a security interest in the relevant Aircraft until all
such obligations are discharged and shall not include any payment owing to a
Lessee.
 
(d)              Limitation on Restrictions on Dividends and Other
Payments.  The Borrower shall not, and shall not permit any ACS Bermuda
Subsidiary to, create or otherwise suffer to exist any consensual encumbrance or
restriction of any kind on the ability of any ACS Bermuda Subsidiary to
(i) declare or pay dividends or make any other distributions permitted by
Applicable Law, or purchase, redeem or otherwise acquire for value, the
Ownership Interest of the Borrower or such ACS Bermuda Subsidiary, as the case
may be; (ii) pay any Indebtedness owed to the Borrower or such ACS Bermuda
Subsidiary; (iii) make loans or advances to the Borrower or such ACS Bermuda
Subsidiary; or (iv) transfer any of its property or assets to the Borrower or
any other ACS Bermuda Subsidiary.
 
The foregoing provisions shall not restrict any consensual encumbrances or other
restrictions:  (i) existing on the Initial Closing Date or, in the case of any
Aircraft, the Acquisition Date of such Aircraft, under any Related Document and,
in each case, disclosed to the Facility Agent on Schedule 6 hereto, and any
amendments, extensions, refinancings, renewals or replacements of such
documents; provided that such consensual encumbrances and restrictions in any
such amendments, extensions, refinancings, renewals or replacements are no less
favorable in any material respect to the Holders than those previously in effect
and being amended, extended, refinanced, renewed or replaced; or (ii) in the
case of clause (iv) of the preceding paragraph, that restrict in a customary
manner the subletting, assignment or transfer of any property or asset that is a
lease, license, conveyance or contract or similar property or asset.
 
(e)              Limitation on Engaging in Business Activities.  The Borrower
shall not, and shall not permit any ACS Bermuda Subsidiary to, engage in any
business or activity other than:
 
(i)              purchasing or otherwise acquiring (subject to Section 5.02(h)
hereof), owning, holding, converting, maintaining, modifying (subject to Section
5.02(i) hereof), managing, operating, leasing, re-leasing and, subject to the
limitations set forth in Section 5.02(g) hereof, selling or otherwise disposing
of the Aircraft and the Excluded Aircraft and entering into all contracts and
engaging in all related activities incidental thereto, including from time to
time accepting, exchanging, holding or permitting any ACS Bermuda Subsidiary to
accept, exchange, sell or hold promissory notes, contingent payment obligations
or equity interests, of Lessees or their Affiliates issued in connection with
the bankruptcy, reorganization or other similar process, or in settlement of
delinquent obligations or obligations anticipated to be delinquent, of such
Lessees or their respective Affiliates in the ordinary course of business (an
“Allowed Restructuring”);
 
- 81 -

--------------------------------------------------------------------------------


 
(ii)             providing loans to, guaranteeing or otherwise supporting the
obligations and liabilities of any ACS Bermuda Group Member or any ACS Ireland
Group Member, in each case whether or not the Borrower or any ACS Bermuda
Subsidiary derives a benefit therefrom so long as such loans, guarantees or
other supports are provided in connection with the purposes set forth in
clause (i) of this Section 5.02(e); provided further that written notification
shall have been given to the Facility Agent and the Liquidity Facility Provider
of such loan, guarantee or other support; provided that, no such notice shall be
required for any guarantee provided by an ACS Bermuda Group Member with respect
to any obligations of another ACS Bermuda Group Member or an ACS Ireland Group
Member;
 
(iii)             financing or refinancing the business activities described in
clause (i) of this Section 5.02(e) through the offer, sale and issuance of any
securities of the Borrower upon such terms and conditions as the Board sees fit,
for cash or in payment or in partial payment for any property purchased or
otherwise acquired by any ACS Bermuda Group Member;
 
(iv)            engaging in currency and interest rate exchange transactions for
the purposes of avoiding, reducing, minimizing, hedging against or otherwise
managing the risk of any loss, cost, expense or liability arising, or which may
arise, directly or indirectly, from any change or changes in any interest rate
or currency exchange rate or in the price or value of any of the Borrower’s or
any ACS Bermuda Subsidiary’s property or assets, within limits and with
providers specified by the Board Resolution providing therefor from time to time
and submitted to the Facility Agent and the Liquidity Facility Provider,
including dealings, whether involving purchases, sales or otherwise, in foreign
currency, spot and forward interest rate exchange contracts, forward interest
rate agreements, caps, floors and collars, futures, options, hedges and any
other currency, interest rate and other similar hedging arrangements and such
other instruments as are similar to, or derivatives of, any of the foregoing;
provided, that, at all times after 10 days after each Delivery Date, the
Borrower and the Guarantor, collectively, shall enter into such hedging
arrangements so as to result in at least 80% of their liabilities being hedged
for a period corresponding to the average life of the fixed rate leases;
provided, that, no hedging arrangement shall be required to extend beyond the
Final Maturity Date; provided, however, that the Borrower shall not, and will
not permit any ACS Bermuda Subsidiary to, enter into any such hedging
arrangements or other instruments that (x) are not entered into solely for
hedging interest rate or currency risks associated with the Loans and/or the
Leases or (y) are not U.S. dollar-denominated interest rate hedges, hedges,
currency hedges, Swaptions, caps or floors (except in instances where the
hedging instrument is entered into substantially to hedge risks associated with
a non-U.S. dollar-denominated Lease) without the prior written consent of the
Facility Agent; provided further that the Borrower shall not, and shall not
permit any ACS Bermuda Subsidiary to (unless with respect to any action
permitted under Section 5.02(g) and Section 5.02(j)), (A) terminate or transfer
such hedging arrangements without the prior written consent of the Facility
Agent and (B) enter into any Hedge Agreement after the
 
- 82 -

--------------------------------------------------------------------------------


 
Initial Closing Date without the prior written consent of the Facility Agent
unless such Hedge Agreement contains the Material Hedge Agreement Terms that are
no less favorable to the Borrower, any applicable ACS Bermuda Subsidiary and the
Facility Agent than those contained in the Initial Hedge Agreements;
 
(v)             (A) establishing, promoting and aiding in promoting,
constituting, forming or organizing companies, trusts, syndicates, partnerships
or other entities of all kinds in any part of the world for the purposes set
forth in clause (i) above; provided that written notification shall have been
given to the Facility Agent and the Liquidity Facility Provider that such
company, trust, syndicate, partnership or other entity is set up in compliance
with this Intercreditor Agreement; (B) acquiring, holding and disposing of
shares, securities and other interests in any such trust, company, syndicate,
partnership or other entity and (C) disposing of shares, securities and other
interests in, or causing the dissolution of, any existing subsidiary; provided
that any such disposition which results in the disposition of an Aircraft meets
the requirements set forth in Section 5.02(g) hereof;
 
(vi)            taking out, acquiring, surrendering and assigning policies of
insurance and assurances with any insurance company or companies which the
Borrower or any ACS Bermuda Subsidiary may think fit and to pay the premiums
thereon; and
 
(vii)           engaging in the transactions contemplated by the Liquidity
Facility.
 
(f)              Limitation on Indebtedness.   The Borrower shall not, and shall
not permit any ACS Bermuda Subsidiary to, incur, create, issue, assume,
guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, whether present or
future (in any such case, to “Incur”), Indebtedness.
 
Notwithstanding the foregoing, the Borrower and any ACS Bermuda Subsidiary may
Incur each and all of the following:
 
(i)              Indebtedness in respect of the Loans or the guarantee of the
Borrower in respect of the Guarantor Loans and the Class E Securities;
 
(ii)             Indebtedness in respect of guarantees by any ACS Bermuda Group
Member that are in the ordinary course of the aircraft operating leasing
business and related to the Aircraft and within the reasonable commercial
practice of a leading aircraft operating lessor;
 
(iii)            obligations to each Seller under each Purchase Agreement and
any related lease assignment and assumption agreements and obligations to
Lessees and others under the documents related thereto, including any
Indebtedness owed to any Lessee (or lessee under an Excluded Lease) and
pertaining to the Aircraft or the Excluded Aircraft under any such agreement or
the Lease or Excluded Lease with respect to maintenance contributions,
redelivery condition adjustment payments or any other obligation to a Lessee (or
lessee under an Excluded Lease) incurred in the ordinary course of the aircraft
operating leasing business and within the reasonable commercial practice of a
leading aircraft operating lessor of the Borrower or any ACS Bermuda Subsidiary;
 
- 83 -

--------------------------------------------------------------------------------


 
(iv)            obligations under any Conversion Agreement and any other
documents related thereto entered into to consummate an Aircraft Conversion in
accordance with Section 5.02(i) hereof;
 
(v)             contributions permitted under Sections 3.11 and 3.12 of the
Intercreditor Agreement or the Guarantor Intercreditor Agreement.
 
(vi)             Indebtedness under any agreements between the Borrower or any
ACS Bermuda Subsidiary and any other ACS Bermuda Group Member or other ACS Group
Member (each, an “Intercompany Loan”); provided that such Indebtedness shall be
evidenced in writing, which may be in electronic form, and, written notification
shall have been given to the Facility Agent and the Liquidity Facility Provider
of the Incurrence of such Indebtedness on behalf of the Borrower;
 
(vii)            Indebtedness of the issuer under any Eligible Liquidity
Facility, provided that the prior written consent of the Facility Agent is
obtained prior to entering into an Eligible Liquidity Facility not in existence
on the Initial Closing Date;
 
(viii)           Indebtedness required in connection with repossession of an
Aircraft or any Engine; and
 
(ix)            Indebtedness in favor of the issuer of a surety, letter of
credit or similar instrument to be obtained by Borrower or any ACS Bermuda
Subsidiary in connection with the repossession or detention of an Aircraft or
other enforcement action under a Lease.
 
For the purposes of this Intercreditor Agreement, “guarantee” means any
obligation, contingent or otherwise, of any Person directly or indirectly
guaranteeing any Indebtedness or other obligation of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation of such other Person or (ii) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term “guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business.  The term “guarantee” when used as a verb has a corresponding meaning.
 
(g)              Limitation on Aircraft Dispositions.  The Borrower shall not,
and shall not permit any ACS Bermuda Subsidiary to, sell, transfer or otherwise
dispose of any Aircraft or any interest therein, directly or indirectly, other
than as provided in the Bermudian Remarketing Services Agreement.
 
In addition, and notwithstanding any provision of the Bermudian Remarketing
Services Agreement, the Borrower and any ACS Bermuda Subsidiary shall only be
permitted to sell, transfer or otherwise dispose of, directly or indirectly, (a)
any Engine or Part purchased on the date such Aircraft is acquired, (b) any
Engine or Part in connection with the replacement of such Engine or Part in
accordance with the applicable Lease or otherwise in the ordinary course of
business, (c) one or more Aircraft or an interest therein (i) pursuant to a
Purchase Option or
 
- 84 -

--------------------------------------------------------------------------------


 
other agreements of a similar character existing with respect to the Aircraft on
the Initial Closing Date and disclosed on Schedule 6 hereto or, with respect to
any Substitute Aircraft ten Business Days prior to the Closing Date therefor,
(ii) within or among the Borrower and the ACS Bermuda Subsidiaries and other ACS
Group Members without limitation, and among the Borrower and/or any other ACS
Bermuda Group Member and any other ACS Group Member provided that no such sale,
transferor or other disposition shall be made if such sale, transfer or
disposition would materially adversely affect the Holders as confirmed by a
certification of the Borrower; provided further that written notification shall
have been given to the Facility Agent of such sale, transfer or disposition,
(iii) pursuant to any Aircraft Agreement (including a Purchase Option); provided
that such sale does not result in a Concentration Default and the net present
value of the cash Net Sale Proceeds is not less than 110% of the Allocable Debt
Amount for such Aircraft; provided further that the aggregate Initial Appraised
Value of Aircraft sold pursuant to this clause (iii) and under the corresponding
clause (iii) of the Guarantor Intercreditor Agreement shall not exceed 15% of
the Initial Appraised Value of the ACS Group Portfolio without the prior written
consent of the Facility Agent, (iv) pursuant to receipt of insurance proceeds in
connection with an event of loss, or (v) in connection with a transfer of title
or another interest in an Aircraft (A) to or in favor of a trust or another
entity which, in either case, is not an ACS Group Member for the purposes of
registering the Aircraft under the laws of an applicable jurisdiction where the
Borrower or an ACS Bermuda Subsidiary retains the beneficial or economic
ownership of the Aircraft or (B) from such trust or entity to the Borrower or an
ACS Bermuda Subsidiary, except that without the consent of the Facility Agent at
any time not more than an aggregate total of two Aircraft may be subject to the
arrangements described in this subclause (v) and subclause (v) of the second
paragraph of Section 5.02(b) hereof and the corresponding clause of the
Guarantor Intercreditor Agreement.
 
For the purpose of this Section 5.02(g), the net present value of the cash Net
Sale Proceeds of any sale, transfer or other disposition of any Aircraft means
the present value of all payments received or to be received by the Borrower or
any ACS Bermuda Subsidiary from the date of execution or option granting date,
as the case may be, of the relevant Aircraft Agreement through and including the
date of transfer of title to such Aircraft, discounted back to the date of
execution or option granting date, as the case may be, of such Aircraft
Agreement at the weighted average cost of funds of the Borrower (based on the
cost of funds represented by the Loans and taking into account any Hedge
Agreements).
 
(h)              Limitation on Aircraft Acquisitions.  The Borrower shall not,
and shall not permit any ACS Bermuda Subsidiary to, purchase or otherwise
acquire any aircraft other than the Aircraft or any interest therein.
 
Notwithstanding the foregoing, the Borrower may, and may permit any ACS Bermuda
Subsidiary to, so long as such acquisition does not result in a Default or a
Concentration Default, acquire, as a contribution from a Shareholder an
additional aircraft, provided that, the representations and warranties with
respect to Aircraft set forth in Section 5.01 hereof shall be made on the date
of such acquisition; and provided further that (i) the ACS Group may only
acquire aircraft pursuant to this paragraph one time (although more than one
aircraft may be acquired at such time), (ii) each such aircraft shall be not
more than 15 years old (from the date of manufacture thereof), (iii) the model
and variant of each such aircraft is in production as of the date of this
Intercreditor Agreement, (iv) each such aircraft shall be subject to a lease
 
- 85 -

--------------------------------------------------------------------------------


 
with not less than 24 months remaining on the lease terms (which lease term is
not subject to cancellation by the lessee) and (v) any lease to which such
additional aircraft is subject contains the Core Lease Provisions.
 
(i)              Limitation on Modification Payments and Capital
Expenditures.  Except for provisions for capital expenditures existing in
Initial Leases on the related Closing Date under the terms hereof disclosed on
Schedule 6 hereto, the Borrower shall not, and shall not permit any ACS Bermuda
Subsidiary to, make any capital expenditures for the purpose of effecting any
optional improvement or modification of any Aircraft, including without
limitation the optional conversion (an “Aircraft Conversion”) of any Aircraft
from a passenger aircraft to a freighter or mixed-use aircraft, or for the
purpose of purchasing or otherwise acquiring any Engines or Parts outside of the
ordinary course of business, excluding any capital expenditure made in the
ordinary course of business in connection with a new lease of such Aircraft
(each such non-excluded expenditure, a “Modification Payment”, and each
Modification Payment in respect of an Aircraft Conversion, a “Conversion
Payment”).
 
Notwithstanding the foregoing, the Borrower may, and may permit any ACS Bermuda
Subsidiary to: (y) make Conversion Payments from any amounts on deposit in the
Aircraft Conversion Account as a result of one or more Conversion Elections;
provided that; (i) the full amount of the cost of such Aircraft Conversion is on
deposit in the Aircraft Conversion Account prior to any Conversion Payments for
such Aircraft Conversion being made (other than any deposit or similar amount)
(ii)(a) the Borrower has provided an information memorandum containing
information and analysis with respect to the related Aircraft Conversion to the
Facility Agent and (b) the Borrower has provided written notification to the
Facility Agent and Liquidity Facility Provider at least five Business Days prior
to making a Conversion Election; (iii) the Aircraft Conversion will not result
in a Concentration Default; (iv) not more than three Aircraft Conversions with
respect to any narrowbody aircraft for all ACS Group Members may be made without
the prior written consent of the Facility Agent and no Aircraft Conversions with
respect to any widebody aircraft for all of the ACS Group Members may be made
without obtaining the prior written consent of the Lenders having 100% of all
Credit Exposures; (v) after the fifth anniversary of the Initial Closing Date,
or in the event a DSCR Failure has occurred, no Aircraft Conversions may be made
(which begin after the fifth anniversary of the Initial Closing Date or the
occurrence of a DSCR Failure) without obtaining the prior written consent of the
Lenders having 100% of all Credit Exposures; (vi) a scheduled conversion slot
has been obtained by the relevant ACS Bermuda Group Member and (vii) an executed
letter of intent has been entered into with a lessee with respect to such
Aircraft; and (z) make Modification Payments if the prior written consent of the
Facility Agent has been obtained (other than with respect to any Conversion
Payments); provided that (i) each Modification Payment (other than Conversion
Payments), together with all other Modification Payments (other than Conversion
Payments) made after the Initial Closing Date pursuant to this Section 5.02(i)
with respect to any single Aircraft, do not exceed the aggregate amount of funds
that would be necessary to perform one incidence of heavy maintenance (as
described in the Bermudian Remarketing Services Agreement) on such Aircraft,
including the airframe and the related Engines thereof; and (ii) (A) such
Modification Payment is included in the annual operating budget of the ACS
Bermuda Group, (B) the amount of funds necessary to make such Modification
Payment shall have been accrued in advance as a Permitted Accrual in the Expense
Account through transfers into the Expense Account pursuant to Section 3.08(a)
hereof or otherwise allowed to be paid under Section 5.02(f) hereof or (C) the
amount of funds to make such Modification Payment is in the Aircraft Conversion
Account.
 
- 86 -

--------------------------------------------------------------------------------


 
(j)              Limitation on Amalgamation, Consolidation, Merger and Transfer
of Assets.  The Borrower shall not, and shall not permit any ACS Bermuda
Subsidiary to, amalgamate, consolidate or merge with or into, or sell, convey,
transfer, lease or otherwise dispose of its property and assets (as an entirety
or substantially an entirety in one transaction or in a series of related
transactions) to, any other Person, or permit any other Person to amalgamate,
consolidate or merge with or into the Borrower or any ACS Bermuda Subsidiary,
unless (i) the resulting entity is a special purpose entity, the constitutional
documents of which is substantially similar to those of the Borrower or the
equivalent constitutional documents of such ACS Bermuda Subsidiary, as the case
may be, and, after such amalgamation, consolidation, merger, sale, conveyance,
transfer, lease or other disposition, payments from such resulting entity to the
Holders do not give rise to any withholding tax payments less favorable to the
Holders than the amount of any withholding tax payments which would have been
required had such event not occurred, (ii) in the case of any amalgamation,
consolidation, merger or transfer by the Borrower, the shares of the Borrower
shall remain outstanding or new Ownership Interests shall be issued in exchange
therefor having substantially the same terms and conditions as the exchanged
shares of the Borrower and the surviving successor or transferee entity shall
expressly assume all of the obligations of the Borrower under this Intercreditor
Agreement and each other Related Document to which the Borrower is then a party,
and in the case of any amalgamation, consolidation, merger or transfer by any
ACS Bermuda Subsidiary, the surviving successor or transferee entity shall
expressly assume all of the obligations of such ACS Bermuda Subsidiary under
each Related Document to which it is then a party, (iii) the Borrower receives
the prior written consent of the Liquidity Facility Provider (unless a Liquidity
Facility Non-Consent Event has occurred) (such consent not to be unreasonably
withheld), (iv) the Borrower receives the prior written consent of the Facility
Agent (such consent not to be unreasonably withheld), (v) such transaction does
not result in a recognition of gain or loss by the Holders for U.S. federal
income tax purposes, (vi) immediately after giving effect to such transaction,
no Event of Default shall have occurred and be continuing, and (vii) the
Borrower delivers to the Facility Agent an Officer’s Certificate and an opinion
of counsel, in each case stating that such amalgamation, consolidation, merger
or transfer and such supplement to this Intercreditor Agreement shall comply
with the above criteria and, if applicable, Section 5.02(g) hereof and that all
conditions precedent provided for herein relating to such transaction have been
complied with; provided that this covenant shall not apply to any such
amalgamation, consolidation, merger, sale, conveyance, transfer, lease or
disposition (a) within and among the ACS Bermuda Group or ACS Group if such
amalgamation, consolidation, merger, sale, conveyance, transfer, lease or
disposition, as the case may be, would not materially adversely affect the
Holders and written notification is given to the Facility Agent and to the
Liquidity Facility Provider by the Borrower or its agent and is otherwise
consistent with Sections 5.02(p) and (q) hereof, (b) complying with the terms of
Section 5.02(g) hereof or (c) effected as part of a single transaction providing
for the repayment or defeasance of Securities in accordance with Section 3.09
hereof.
 
(k)              Limitation on Transactions with Affiliates.  The Borrower shall
not, and shall not permit any ACS Bermuda Subsidiary, directly or indirectly, to
enter into, renew or extend any transaction (including, without limitation, the
purchase, sale, lease or exchange of property or assets, or the rendering of any
service) with any Affiliate of the Borrower or any
 
- 87 -

--------------------------------------------------------------------------------


 
ACS Bermuda Subsidiary, except upon fair and reasonable terms no less favorable
to the Borrower or such ACS Bermuda Subsidiary than could be obtained, at the
time of such transaction or at the time of the execution of the agreement
providing therefor, in a comparable arm’s-length transaction with a Person that
is not such an Affiliate and pursuant to enforceable agreements.
 
The foregoing limitation does not limit, and shall not apply to: (i) any
transaction in connection with the establishment of the ACS Ireland Group or ACS
Bermuda Group pursuant to the Related Documents and the borrowing or issuance of
the Loans and the Class E Securities by the Borrower and the guarantee by the
Borrower of the Guarantor Loans; (ii) any Contribution Amount or any
contribution in the form of any additional aircraft pursuant to the terms of
this Intercreditor Agreement made by any Holder of a Class E Security or any
Shareholder, (iii) the payment by the Borrower of reasonable and customary fees
to, and the provision of reasonable and customary liability insurance in respect
of, the Directors; or (iii) sale of the Borrower or any ACS Bermuda Subsidiaries
as part of a single transaction providing for the repayment of all of the
Obligations in accordance with Section 3.09 hereof.
 
(l)              Limitation on the Issuance, Delivery and Sale of Equity
Interests. The Borrower shall not (i) issue, deliver or sell any shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting, other than beneficial interests, shares, participations or
other equivalents existing on the Initial Closing Date) in equity of the
Borrower, or (ii) sell, or permit any ACS Bermuda Subsidiary, directly or
indirectly, to issue, deliver or sell, any shares, interests, participations or
other equivalents in equity (however designated, whether voting or non-voting,
other than beneficial interests, shares, participations or other equivalents
existing on the Initial Closing Date and disclosed on Schedule 6 hereto), except
(A) the issuance, sale, delivery, transfer or pledge of Ownership Interest in
any ACS Bermuda Group Member to or for the benefit of any other ACS Bermuda
Group Member or other ACS Group Member, (B) issuances or sales of shares of
Ownership Interest of foreign ACS Bermuda Subsidiaries to nationals in the
jurisdiction of incorporation or organization of such ACS Bermuda Subsidiary, as
the case may be, to the extent required by applicable law or necessary in the
determination of the Board to avoid adverse tax consequences or to facilitate
the registration or leasing of Aircraft; provided that the prior written consent
of the Facility Agent has been obtained in connection therewith, (C) the pledge
of the Pledged Shares and Pledged Beneficial Interests pursuant to the Security
Documents, and (D) the sale of any Ownership Interest in an ACS Group Subsidiary
in order to effect the sale of all Aircraft owned by such ACS Group Subsidiary
in compliance with Section 5.02(g) hereof.
 
(m)              Bankruptcy and Insolvency; Corporate Governance.  The Borrower
(i) shall promptly provide the Facility Agent and the Liquidity Facility
Provider with written notice of the institution of any proceeding by or against
the Borrower or any ACS Bermuda Subsidiary, as the case may be, seeking to
adjudicate any of them bankrupt or insolvent, or seeking liquidation,
examinership, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of their debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, Irish law examiner, trustee
or other similar official for it or for any substantial part of its property;
(ii) shall not take any action to waive, repeal, amend, vary, supplement or
otherwise modify its constitutional documents that would adversely affect the
rights, privileges
 
- 88 -

--------------------------------------------------------------------------------


 
or preferences of any Holder of the Loans or the Liquidity Facility Provider, as
determined by the Board; and (iii) shall not, without an affirmative unanimous
Board Resolution, take any action to waive, repeal, amend, vary, supplement or
otherwise modify (A) the provisions of its constitutional documents which
require a unanimous resolution of the shareholders of the Borrower, or limits
the actions of beneficial interest holders, with respect to voluntary insolvency
proceedings or consents to involuntary insolvency proceedings or (B) any similar
provisions of the constitutional documents of the ACS Bermuda Subsidiaries. The
Borrower shall have at least two Independent Directors and any Independent
Director appointed to replace an Independent Director with respect to the
Borrower shall be subject to the prior written consent of the Facility Agent
(except that if such consent is not provided or expressly denied by the Facility
Agent within 15 days after request therefor, then such consent shall be deemed
to have been given).
 
(n)              Payment of Principal, Premium, if any, and Interest.  The
Borrower shall duly and punctually pay the principal, premium, if any, and
interest on the Loans in accordance with the terms of this Intercreditor
Agreement and the Credit Agreement.
 
(o)              Limitation on Employees.  The Borrower shall not, and shall not
permit any ACS Bermuda Subsidiary to, employ or maintain any employees other
than as required by any provisions of local law; provided that directors shall
not be deemed to be employees for purposes of this Section 5.02(o).
 
(p)              Compliance and Agreement.  The Borrower shall comply, and shall
cause each ACS Bermuda Subsidiary to comply, with the provisions of the Related
Documents.  The Borrower shall ensure that title to each Aircraft shall be held
in a special purpose bankruptcy remote entity whose constitutional documents
contain restrictions similar to the restrictions (including, but not limited to,
the provisions regarding limited purpose, maintaining separateness from other
entities and bankruptcy remoteness) contained in the constitutional documents of
the ACS Group Subsidiaries existing on the Initial Closing Date. The
constitutional documents of the ACS Group Subsidiaries shall contain provisions
requiring the ACS Group Subsidiaries to comply with the provisions of the
Related Documents and any amendment to such provision shall be subject to the
prior written consent of the Facility Agent.
 
(q)              Maintenance of Separate Existence.  Except to the extent
provided in this Intercreditor Agreement or the other Related Documents or as
otherwise contemplated by the Related Documents, the Borrower shall, and shall
cause each ACS Bermuda Subsidiary to, maintain certain policies and procedures
relating to its existence as a separate corporation, company or other legal
entity as follows:
 
(i)              The Borrower acknowledges its receipt of a copy of that certain
opinion letter issued by Conyers Dill & Pearman, dated as of the Initial Closing
Date addressed to, among others, the Facility Agent and the Liquidity Facility
Provider and addressing the issue of substantive consolidation as it may relate
to the Borrower and each ACS Bermuda Subsidiary (which is incorporated under the
laws of Bermuda), on the one hand, and Aircastle Limited and each of its
subsidiaries (other than any ACS Group Member), on the other.  The Borrower
hereby agrees to maintain, and to cause each ACS Bermuda Subsidiary to maintain,
in place all policies and procedures, and take and continue to take all actions,
described in the factual assumptions set forth in such opinion letter and
 
- 89 -

--------------------------------------------------------------------------------


 
relating to the Borrower or such ACS Bermuda Subsidiaries, as applicable;
provided, however, that the Borrower or any such ACS Bermuda Subsidiary may
cease to maintain any policy or procedure if and to the extent that the Borrower
or such ACS Bermuda Subsidiary delivers to the Facility Agent and the Liquidity
Facility Provider an opinion of counsel reasonably acceptable to the Facility
Agent, and the Liquidity Facility Provider providing that such policy or
procedure is no longer necessary, due to a change in law or otherwise, for the
rendering of such earlier opinion relating to the issue of substantive
consolidation.
 
(ii)             The Borrower shall, and shall cause each ACS Bermuda Subsidiary
to:
 
(A)           maintain its own books and records and bank accounts separate from
those of each Aircastle Entity and any other Person except as otherwise
contemplated by the constitutional documents of the ACS Group Members;
 
(B)            maintain its assets in such a manner that it is not difficult to
segregate, identify or ascertain such assets;
 
(C)            except with respect to any U.S. Trust, have a board of directors
separate from that of each Aircastle Entity and any other Person; provided that
the individuals serving as directors of each board of directors may be the same
individuals on each board of directors;
 
(D)            except with respect to any U.S. Trust, cause its board of
directors to meet at least quarterly or act pursuant to written consent and keep
minutes of such meetings and actions and observe all other corporate and other
legal formalities;
 
(E)            hold itself out to creditors and the public as a legal entity
separate and distinct from each Aircastle Entity and any other Person;
 
(F)            prepare separate financial statements and separate Tax returns,
and if separate returns for the Borrower and each Aircastle Entity are required
under applicable Tax law, or if part of a consolidated group, then it will be
shown as a separate member of such group, and pay any Taxes required to be paid
under applicable Tax law;
 
(G)            allocate and charge fairly and reasonably any common overhead
shared with Affiliates;
 
(H)            conduct business in its own name, use separate invoices,
stationery and checks and strictly comply with all organizational formalities to
maintain its separate existence;
 
(I)             not commingle its assets or funds with those of any other Person
(including any Aircastle Entity);
 
(J)             not hold out its credit or assets as being available to satisfy
the obligations of others;
 
- 90 -

--------------------------------------------------------------------------------


 
(K)            not assume, guarantee or pay the debts or obligations of any
other Person or otherwise pledge its assets for the benefit of any other Person;
 
(L)            correct any known misunderstanding regarding its separate
identity;
 
(M)           other than as expressly contemplated by Sections 3.08, 3.11 and
3.12, pay its own liabilities only out of its own funds other than where
indemnified by another party as contemplated by the Related Documents;
 
(N)            not acquire the securities of any Aircastle Entity; and
 
(O)            cause its Board and any officers, managers, agents and other
representatives of the Borrower or such ACS Bermuda Subsidiary, as applicable,
to act at all times with respect to the Borrower or such ACS Bermuda Subsidiary,
as the case may be, consistently and in furtherance of the foregoing and in
compliance with applicable law.
 
(r)              Independent Director.  The Borrower shall cause each ACS
Bermuda Subsidiary (except any trust of which the Borrower or an ACS Bermuda
Subsidiary is the holder of the legal and beneficial interest or any limited
liability company that is managed by the Borrower as managing member) to have at
least two Independent Directors.
 
(s)              Registered Office.  The Borrower shall cause each ACS Bermuda
Subsidiary that is incorporated under the laws of Ireland to, (a) maintain its
registered office in Ireland in accordance with the Irish Companies Acts 1963 to
2006, (b) maintain its centre of main interests (as that phrase is used in
Article 3(l) of the Regulation) in Ireland and (c) maintain its primary
insolvency jurisdiction (as that term is defined in the Cape Town Convention on
International Interests in Mobile Equipment and the Aircraft Equipment Protocol
thereto) in Ireland.
 
(t)              Compliance with Anti-Money Laundering and OFAC Laws.
 
(i)              The Borrower shall comply at all times with the requirements of
all Anti-Money Laundering Laws.
 
(ii)             The Borrower shall provide Lender any information regarding the
Borrower and any other ACS Group Member necessary for Lender to comply with all
Anti-Money Laundering Laws.
 
(iii)            The Borrower shall comply at all times with the requirements of
all OFAC Laws.
 
(iv)            The Borrower shall not, and shall cause any ACS Group Member and
any persons or entities holding any legal or beneficial interest whatsoever
therein (whether directly or indirectly) not to, conduct business with or engage
in any transaction with any person or entity named in the OFAC SDN List or any
person or entity included in, owned by, controlled by, acting for or on behalf
of, providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the persons or entities referred to or
described in the OFAC SDN List.
 
- 91 -

--------------------------------------------------------------------------------


 
(v)              If the Borrower obtains actual knowledge or receives any
written notice that the Borrower, any other ACS Group Member or any person or
entity holding any legal or beneficial interest whatsoever therein (whether
directly or indirectly) is named on the OFAC SDN List (such occurrence, an “OFAC
Violation”), the Borrower shall immediately (i) give written notice to Lender of
such OFAC Violation, and (ii) comply with all applicable laws with respect to
such OFAC Violation (regardless of whether the party included on the OFAC SDN
List is located within the jurisdiction of the United States of America),
including the OFAC Laws, and the Borrower hereby authorizes and consents to
Lender’s taking any and all steps Lender deems necessary, in its sole
discretion, to comply with all applicable laws with respect to any such OFAC
Violation, including the requirements of the OFAC Laws (including the “freezing”
and/or “blocking” of assets and reporting such action to OFAC).
 
(vi)              Upon Lender’s request from time to time, the Borrower shall
deliver a certification confirming its compliance with the covenants set forth
in this Section 5.02(t).
 
Section 5.03         Operating Covenants.  The Borrower covenants with the
Facility Agent as follows:
 
(a)              Concentration Limits.  Without the prior written consent of the
Facility Agent, the Borrower shall not permit any ACS Bermuda Subsidiary to
lease or re-lease any Aircraft if entering into such proposed Lease would cause
the ACS Group Portfolio to exceed any of the Concentration Limits set forth in
Exhibit C hereto (as such limits may be adjusted by from time to time with the
consent of the Facility Agent, the “Concentration Limits”); provided that the
Borrower or any ACS Bermuda Subsidiary shall be entitled to renew or extend any
Lease to the existing Lessee thereunder irrespective of the effect of such
renewal or extension on the Concentration Limits.  The Borrower shall not, and
shall not permit any ACS Bermuda Subsidiary to, (i) lease (including any renewal
or extension of any existing Lease) any Aircraft to any Lessee habitually based
or domiciled in any of the jurisdictions set forth as “Prohibited” in the last
section of the Concentration Limits as set forth on Exhibit C hereto and as
amended from time to time upon the receipt of the prior written consent of the
Facility Agent (each such jurisdiction, a “Prohibited Country”), (ii) enter into
any Lease (including any renewal or extension of any existing Lease) that
expressly permits the Lessee to sublease an Aircraft to a sublessee habitually
based or domiciled in a Prohibited Country, or (iii) consent to a sublease of an
Aircraft to a sublessee habitually based or domiciled in a Prohibited Country.
 
(b)              Compliance with Law, Maintenance of Permits.  The Borrower
shall (i) comply, and cause each ACS Bermuda Subsidiary to comply, in all
material respects with all Applicable Laws, (ii) obtain, and cause each ACS
Bermuda Subsidiary to obtain, all material governmental (including regulatory)
registrations, certificates, licenses, permits and authorizations required for
the use and operation of the Aircraft owned by it, including, without
limitation, a current certificate of airworthiness for each such Aircraft
(issued by the Applicable Aviation Authority and in the appropriate category for
the nature of the operations of such
 
- 92 -

--------------------------------------------------------------------------------


 
Aircraft), except that (A) no certificate of airworthiness shall be required for
any Aircraft (x) during any period when such Aircraft is undergoing maintenance,
modification or repair or (y) following the withdrawal or suspension by such
Applicable Aviation Authority of certificates of airworthiness in respect of all
aircraft of the same model or period of manufacture as such Aircraft (in which
case the Borrower shall comply, and cause each ACS Bermuda Subsidiary to comply,
with all directions of such Applicable Aviation Authority in connection with
such withdrawal or suspension), (B) no registrations, certificates, licenses,
permits or authorizations required for the use or operation of any Aircraft need
be obtained with respect to any period when such Aircraft is not being operated
and (C) no such registrations, certificates, licenses, permits or authorizations
shall be required to be maintained for any Aircraft that is not the subject of a
Lease, except to the extent required under Applicable Laws, (iii) not cause or
knowingly permit, directly or indirectly, through any ACS Bermuda Subsidiary,
any Lessee to operate any Aircraft under any Lease in any material respect
contrary to any Applicable Law and (iv) not knowingly permit, directly or
indirectly, through any ACS Bermuda Subsidiary, any Lessee not to obtain all
material governmental (including regulatory) registrations, certificates,
licenses, permits and authorizations required for such Lessee’s use and
operation of any Aircraft under any operating Lease except as provided, mutatis
mutandis, in clauses (ii)(A) and (ii)(B) above.
 
Notwithstanding the foregoing, no breach of this Section 5.03(b) shall be deemed
to have occurred by virtue of any act or omission of a Lessee or sub-lessee, or
of any Person which has possession of the Aircraft or any Engine for the purpose
of repairs, maintenance, modification or storage, or by virtue of any
requisition, seizure, or confiscation of the Aircraft (other than seizure or
confiscation arising from a breach by the Borrower or an ACS Bermuda Subsidiary
of this Section 5.03(b)) (each, a “Third Party Event”); provided that (i)
neither the Borrower nor any ACS Bermuda Subsidiary consents or has consented to
such Third Party Event; and (ii) the Borrower or ACS Bermuda Subsidiary which is
the lessor or owner of such Aircraft promptly and diligently takes such
commercially reasonable actions as any leading international aircraft operating
lessor would reasonably take in respect of such Third Party Event, including, as
deemed appropriate (taking into account, inter alia, the laws of the
jurisdictions in which the Aircraft are located), seeking to compel such Lessee
or other relevant Person to remedy such Third Party Event or seeking to
repossess the relevant Aircraft or Engine.
 
(c)              Maintenance of Assets.  The Borrower shall (i) with respect to
each Aircraft and Engine that is subject to a Lease, cause, directly or
indirectly, through any ACS Bermuda Subsidiary, such Aircraft and Engine to be
maintained in a state of repair and condition consistent with the reasonable
commercial practice of any leading international aircraft operating lessor with
respect to similar aircraft under lease, taking into consideration, among other
things, the identity of the relevant Lessee (including the credit standing and
operating experience thereof), the age and condition of the Aircraft and the
jurisdiction in which such Aircraft will be operated or registered under such
Lease and (ii) with respect to each Aircraft that is not subject to a Lease,
maintain, and cause each ACS Bermuda Subsidiary to maintain, such Aircraft in a
state of repair and condition consistent with the reasonable commercial practice
of any leading international aircraft operating lessor with respect to aircraft
not under lease.  Notwithstanding the foregoing, no breach of this
Section 5.03(c) shall be deemed to have occurred by virtue of any Third Party
Event; provided that (i) neither the Borrower nor any ACS Bermuda Subsidiary
consents or has consented to such Third Party Event; and (ii) the Borrower or
such ACS
 
- 93 -

--------------------------------------------------------------------------------


 
Bermuda Subsidiary which is the lessor or owner of such Aircraft promptly and
diligently takes such commercially reasonable actions as any leading
international aircraft operating lessor would reasonably take in respect of such
Third Party Event, including as deemed appropriate, seeking to compel such
Lessee or other relevant Person to remedy such Third Party Event or seeking to
repossess the relevant Aircraft or Engine.
 
(d)              Notification of Facility Agent, Holders, Liquidity Facility
Provider and Administrative Agent.  The Borrower shall notify the Facility
Agent, the Holders, the Liquidity Facility Provider, and the Administrative
Agent in writing as soon as the Borrower or any ACS Bermuda Subsidiary becomes
aware of any loss, theft, damage, confiscation, requisition or destruction to
any Aircraft or Engine if the potential cost of repair or replacement of such
asset (without regard to any insurance claim related thereto) may exceed the
greater of $2,000,000 and the damage notification threshold contained in the
applicable Lease.
 
(e)              Leases.  The Borrower shall adopt and shall cause the Bermudian
Remarketing Servicer to utilize the pro forma lease in the form provided to the
Borrower on the Initial Closing Date as such pro forma lease agreement or
agreements may be revised for purposes of the ACS Bermuda Group specifically or
generally from time to time by the Bermudian Remarketing Servicer (the
“Bermudian Remarketing Servicer’s Pro Forma Lease”) in a manner consistent with
the Bermudian Remarketing Servicer’s “Standard of Care” and the Bermudian
Remarketing Servicer’s “Conflicts Standard” (as each term is defined in the
Bermudian Remarketing Services Agreement), for use by the Bermudian Remarketing
Servicer on behalf of the Borrower, any ACS Bermuda Subsidiary as a starting
point in the negotiation of Future Leases with Persons who are not ACS Bermuda
Group Members; provided, however, that with respect to any Future Lease entered
into in connection with (x) the renewal or extension of an Initial Lease, (y)
the leasing of an Aircraft to a Person that is or was a Lessee under an Initial
Lease or (z) the leasing of an Aircraft to a Person that is or was the lessee
under an operating lease of an aircraft that is being managed or serviced by the
Bermudian Remarketing Servicer (such Future Lease, a “Renewal Lease”), a form of
lease substantially similar to such Initial Lease or operating lease (a
“Precedent Lease”), as the case may be, may be used by the Bermudian Remarketing
Servicer in lieu of the Bermudian Remarketing Servicer’s Pro Forma Lease on
behalf of the Borrower or any ACS Bermuda Subsidiary as a starting point in the
negotiation of such Future Lease with Persons who are not ACS Bermuda Group
Members and provided further, however, that if the Board determines, in an
annual review of the Bermudian Remarketing Servicer’s Pro Forma Lease on or
before each anniversary of the relevant Closing Date, that any revision to the
Bermudian Remarketing Servicer’s Pro Forma Lease made from time to time since
the preceding review by the Board (or, with respect to the first anniversary of
the Initial Closing Date, since the Initial Closing Date) is substantially
inconsistent with the core lease provisions of the Borrower set forth in Exhibit
F to this Intercreditor Agreement (as such provisions may be amended from time
to time, the “Core Lease Provisions”) in a manner and to such a degree as to
have a material adverse effect on the Holders, taking into consideration, inter
alia, such revision and any risk that the Aircraft might not be able to be
leased on terms consistent with the provisions of the Bermudian Remarketing
Servicer’s Pro
 
- 94 -

--------------------------------------------------------------------------------


 
Forma Lease without such revisions, then the Board shall direct the Bermudian
Remarketing Servicer not to include such revision in the Bermudian Remarketing
Servicer’s Pro Forma Lease to be used thereafter as the starting point in the
negotiation of any Future Lease with respect to the Aircraft.  If the Board
determines that any such revision to the Bermudian Remarketing Servicer’s Pro
Forma Lease will not have a material adverse effect on the Holders, then the
Board shall (i) amend the applicable Core Lease Provisions to incorporate such
revisions (ii) notify the Facility Agent and the Liquidity Facility Provider of
any Future Lease entered into the terms of which are materially less favorable
from the point of view of the lessor than any of the Leases then in effect,
including without limitation, changes to the Core Lease Provisions; provided
that every Lease shall contain the Core Lease Provisions and the Core Lease
Provisions may not be amended without the prior written consent of the Facility
Agent.
 
The Borrower shall not enter into, and shall not permit any ACS Bermuda
Subsidiary to enter into, any Future Lease the Rental Payments under which are
denominated in a currency other than U.S. dollars unless the Borrower receives
the prior written consent of the Facility Agent; provided, that the Borrower may
enter any Future Lease the Rental Payments under which are denominated in euros
if (a) the sum of the Adjusted Appraised Values as of the Payment Date
immediately preceding any date of determination of each ACS Group Aircraft
subject to leases the Rental Payments under which are denominated in euros does
not exceed 10% of the sum of the Adjusted Appraised Values as of such Payment
Date of all ACS Group Aircraft and (b) the currency exposure is hedged in
accordance with the Borrower’s hedging policy.
 
(f)              Opinions.  The Borrower shall not enter into, and shall not
permit any ACS Bermuda Subsidiary to enter into, any Future Lease with any
Person that is not an ACS Bermuda Group Member or change the jurisdiction of
registration of any Aircraft that is subject to a Lease, unless, upon entering
into such Future Lease or changing the jurisdiction or registration of such
Aircraft (or within a commercially reasonable period thereafter), the Bermudian
Remarketing Servicer obtains such legal opinions, if any, with regard to
compliance with the registration requirements of the relevant jurisdiction,
enforceability of the Future Lease, matters relating to the Cape Town Convention
and such other matters customary for such transactions to the extent that
receiving such legal opinions is consistent with the reasonable commercial
practice of any leading international aircraft operating lessor.
 
(g)              Insurance.   The Borrower shall maintain or cause, directly or
indirectly through the ACS Bermuda Subsidiaries, to be maintained with reputable
and responsible insurers or, provided that the applicable reinsurance policy
contains a cut-through clause requiring the reinsurers to pay the insured
directly (other than if and to the extent local law requirements mandate
otherwise), with reputable and responsible insurers that maintain relevant
reinsurance with reputable and responsible reinsurers (i) airline hull insurance
for each Aircraft in an amount at least equal to the Allocable Debt Amount for
such Aircraft (or the equivalent thereof from time to time if such insurance is
denominated in a currency other than U.S. dollars) and (ii) airline liability
insurance for each Aircraft and occurrence in an amount at least equal to the
relevant amount set forth on Exhibit D hereto for each model of aircraft and as
amended from time to time with the prior written consent of the Facility Agent
and (iii) airline repossession insurance (“Repossession Insurance”) for each
Aircraft subject to a Lease to a Lessee habitually based in a jurisdiction set
forth under the “Repossession Guidelines” set forth in Exhibit C hereto, which
may be amended from time to time only upon the receipt of the prior written
consent of the Facility Agent, in an amount at least equal to the Allocable Debt
Amount (or the equivalent thereof from time to time if such insurance is
denominated in a currency other than U.S. dollars), for such Aircraft; provided,
however, that with respect to any such insurance for
 
- 95 -

--------------------------------------------------------------------------------


 
any Aircraft subject to a Lease, such insurance may be subject to commercially
reasonable deductible and self-insurance arrangements  and may take into account
any customary reductions in limits for Aircraft in storage and not in operation
(in each case taking into account, inter alia, the creditworthiness and
experience of the Lessee, if any, the type of aircraft and market practices in
the aircraft insurance industry generally) and provided, further that, in no
event shall the aggregate Adjusted Appraised Value of all Aircraft in respect of
which insurance is denominated in a currency other than U.S. dollars exceed 10%
of the sum of the Adjusted Appraised Value of all ACS Group Aircraft.  The
coverage and terms (including endorsements, deductibles and self-insurance
arrangements) of any insurance maintained with respect to any Aircraft not
subject to a Lease shall be substantially consistent with the reasonable
commercial practices of any leading international aircraft operating lessor
regarding similar aircraft.
 
In determining the amount of insurance required to be maintained by this
Section 5.03(g), the Borrower may take into account any indemnification from, or
insurance provided by, any governmental, supranational or inter-governmental
authority or agency (other than, with respect to Repossession Insurance, any
governmental authority or agency of any jurisdiction for which Repossession
Insurance must be obtained), the sovereign foreign currency debt of which is
rated at least A, or the equivalent, by at least one of Moody’s or Standard and
Poor’s, against any risk with respect to an Aircraft at least in an amount
which, when added to the amount of insurance against such risk maintained by the
Borrower (or which the Borrower has caused to be maintained), shall be at least
equal to the amount of insurance against such risk otherwise required by this
Section 5.03(g) (taking into account self-insurance permitted by this
Section 5.03(g)).  Any such indemnification or insurance provided by such
government shall provide substantially similar protection as the insurance
required by this Section 5.03(g).
 
The Borrower shall cause, or shall cause the applicable ACS Group Subsidiary to
cause, each Lessee to be obligated under its respective Lease to maintain War
Risk Coverage as part of the insurance requirements in such Lease.  The Borrower
shall cause, or shall cause the applicable ACS Group Subsidiary to cause, each
Lessee to maintain War Risk Coverage in accordance with the requirements set
forth in Exhibit D hereto.  In the event that a Lessee does not maintain such
requisite level of War Risk Coverage or allows such War Risk Coverage to lapse,
the Borrower shall cause the applicable ACS Group Subsidiary lessor to
immediately bring enforcement proceedings against the applicable Lessee under
the terms of the applicable Lease to repossess the applicable Aircraft and use
commercially reasonable efforts of a leading international aircraft operating
lessor to ensure that such Aircraft does not operate without War Risk Coverage
at such required levels; provided, however, that so long as the Borrower is in
compliance with the requirements set forth in the next succeeding sentence and
the applicable Lessee is not otherwise in default under the related Lease, the
Borrower shall have 180 days to cause, or to cause the applicable ACS Group
Subsidiary lessor to cause, the Lessee to comply with the insurance requirements
set forth herein and under the Lease prior to bringing any such enforcement
proceedings; provided further that if, for any reason, neither the Borrower nor
the applicable ACS Group Subsidiary lessor has a right under the applicable
Lease to require a Lessee to maintain War Risk Coverage at the requisite levels,
the Borrower shall nevertheless be obligated to cause such Lessee to maintain
War Risk Coverage at the requisite levels described in Exhibit D hereto (by
negotiating in good faith with such Lessee or otherwise) or shall otherwise
cause War Risk Coverage to be maintained at the requisite levels described in
Exhibit D hereto, subject only to the additional time provided in the
immediately preceding proviso if the
 
- 96 -

--------------------------------------------------------------------------------


 
Borrower is in compliance with requirements set forth in the next succeeding
sentence and the applicable Lessee is not otherwise in default under the related
Lease.  The Borrower shall carry contingent and excess War Risk Coverage in
accordance with the requirements set forth in Exhibit D hereto.
 
The obligations set forth in the foregoing paragraph shall be waived if the
Facility Agent shall have provided a written consent to such waiver.
 
(h)              Indemnity.  The Borrower shall, and shall cause each ACS
Bermuda Subsidiary to, include in each Lease between the Borrower or such ACS
Bermuda Subsidiary and a Person who is not an ACS Bermuda Group Member an
indemnity from such Person in respect of any losses or liabilities arising from
the use or operation of the Aircraft during the term of such Lease, subject to
such exceptions, limitations and qualifications as are consistent with the
reasonable commercial practice of any leading international aircraft operating
lessor.
 
(i)              Appraisal of Aircraft.  The Borrower shall deliver, at least
once a year each year and in no event later than with the Monthly Report in
respect of May of each year (commencing in 2009), to the Facility Agent, the
Guarantor, the Administrative Agent and the Liquidity Facility Provider for
inclusion in its next Monthly Report an Appraisal in respect of each Aircraft in
the ACS Group Portfolio.
 
(j)              Aircraft Owner.  At no time shall the Borrower directly own an
Aircraft.
 
Section 5.04         Compliance Through Agents.  The Borrower shall be entitled
to delegate the performance of any of its covenants hereunder to one or more
Service Providers pursuant to one or more Related Documents entered into in
accordance with the terms of this Intercreditor Agreement so long as each such
Related Document is subject to the Lien of the Security Agreement.  Nothing in
this Section 5.04 is intended to, or shall, relieve the Borrower from any
liability or consequences hereunder arising from the failure of the Borrower or
any such Service Provider to perform any such covenant strictly in accordance
with the terms of this Intercreditor Agreement.
 
Section 5.05         Consent of Administrative Agent.  Unless otherwise
specified in this Article V, any consent or approval required from the Facility
Agent shall be provided upon the instruction of the Required Lenders.
 
 
ARTICLE VI
SUBORDINATION
 
Section 6.01         Subordination of the Securities and Other Subordinated
Obligations.
 
(a)               The Borrower, each Lender (by its accession to the Credit
Agreement or the execution of an Assignment and Assumption) and each other
Secured Party (by its acceptance of the benefits of the Security Agreement)
agree that (i) the Loans and the other Obligations shall be subject to the
provisions of this Article VI and, in the case of the Secured
 
- 97 -

--------------------------------------------------------------------------------


 
Obligations, to the provisions of Article VII of the Security Agreement and
(ii) each Subordinated Claimant (and each Subordinated Representative of any
thereof) agree for the benefit of each Senior Claimant (and the Controlling
Party and the Facility Agent acting therefor) that each Subordinated Claim shall
be subordinated fully in right of payment to each Senior Claim as provided in
Section 3.08 hereof, this Article VI and Article VII of the Security Agreement.
 
(b)              For the purposes of this Intercreditor Agreement, no Senior
Claims shall be deemed to have been paid in full until and unless the Senior
Claimant of such Senior Claims shall have received payment in full in cash of
such Senior Claims.
 
(c)              All payments or distributions upon or with respect to any
Obligations that are received by any Subordinated Claimant (or any Subordinated
Representative thereof) contrary to the provisions of this Intercreditor
Agreement or in excess of the amounts to which such Subordinated Claimant is
entitled under Section 3.08 hereof shall be received for the benefit of the
Senior Claimant, shall be segregated from other funds and property held by such
Subordinated Claimant (or any Subordinated Representative therefor) and shall be
forthwith paid over to the Facility Agent in the same form as so received (with
any necessary endorsement) to be applied (in the case of cash) to or held as
collateral (in the case of non-cash property or securities) for the payment or
prepayment of the Senior Claims in accordance with the terms hereof.
 
(d)              Notwithstanding anything contained herein to the contrary,
payments (or the proceeds thereof) (i) drawn under any Eligible Liquidity
Facility, or (ii) deposited in the Repayment Account in respect of a Repayment
under Section 3.09 hereof shall not be subordinated to the prior payment of any
Senior Claimants in respect of any Senior Claims or subject to any other
restrictions set forth in this Article VI and Article VII of the Security
Agreement, and none of the Holders shall be obligated to pay over any payments
from any such property to the Collateral Agent or any other creditor of any of
the Grantors (as defined in the Security Agreement).
 
(e)              The Facility Agent is hereby authorized to demand specific
performance of the provisions of this Article VI at any time when any
Subordinated Claimant (or any Subordinated Representative thereof) shall have
failed to comply with any of such provisions applicable to them.  The
Subordinated Claimants (and each Subordinated Representative of any thereof)
hereby irrevocably waive any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.
 
(f)              In any proceeding under any Bankruptcy Law relating to any
Borrower, the Subordinated Claimants agree that the Senior Claimants shall be
entitled to receive payment in full in cash of all Obligations (including all
interest and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such
proceeding(“Post-Petition Interest”)) before such Subordinated Claimant receives
payment of any Obligations.
 
- 98 -

--------------------------------------------------------------------------------


 
(g)              After the occurrence and during the continuance of any Event of
Default, each Subordinated Claimant shall, if the Facility Agent so requests,
collect, enforce and receive
payments on account of the Obligations as trustee for the Senior Claimants and
deliver such payments to the Facility Agent on account of the Obligations
(including all Post-Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of such Subordinated Claimant under the other provisions of
this Indenture and the Related Documents.
 
Section 6.02         Rights of Subrogation.  The Subordinated Claimants (and
each Subordinated Representative of any thereof) agree that no payment or
distribution to any Senior Claimant (or the Facility Agent therefor) pursuant to
the provisions of this Intercreditor Agreement shall entitle any Subordinated
Claimant (or any Subordinated Representative thereof) to exercise any rights of
subrogation in respect thereof until all Obligations constituting Senior Claims
with respect to such Person shall have been finally and indefeasibly paid in
full.
 
Section 6.03         Further Assurances of Subordinated Representatives.  Each
of the Subordinated Representatives shall, at the expense of the Borrower, at
any time and from time to time promptly execute and deliver all further
instruments and documents, and take all further action, that the Controlling
Party may reasonably request, in order to effectuate the provisions of this
Article VI.
 
Section 6.04         Enforcement.  Each Subordinated Claimant (and the
Subordinated Representative therefor) agrees that the provisions of this
Article VI shall be enforceable against it under all circumstances, including
without limitation in any proceeding referred to in Sections 4.01(f) and 4.01(g)
hereof.
 
Section 6.05         Continued Effectiveness.  The provisions of this Article VI
shall continue to be effective or shall be revived or reinstated, as the case
may be, if at any time any payment of any of the Senior Claims is rescinded or
must otherwise be returned by any Senior Claimant upon the insolvency,
bankruptcy or reorganization of any ACS Bermuda Group Member, or otherwise, all
as though such payment had not been made.


Section 6.06         Senior Claims and Subordinated Claims Unimpaired.  Nothing
in this Article VI shall impair, as between the Borrower and any Senior Claimant
or any Subordinated Claimant, the obligations of the Borrower to such Person,
including without limitation the Senior Claims and the Subordinated Claims;
provided that it is understood that the enforcement of rights and remedies shall
be subject to the terms of this Intercreditor Agreement and the Security
Agreement.
 
Section 6.07         Ranking of the Guarantee.  The Guarantor’s Guarantee of the
Loans (pursuant to Article VII) shall rank pari passu with its obligation to
make payments on or otherwise perform in accordance with the terms of the
Guarantor Loans.
 
ARTICLE VII
GUARANTEE
 
Section 7.01         Guarantee.  The Guarantor hereby fully and unconditionally
guarantees to each Holder of Loans, the Facility Agent on behalf of such Holder,
 
- 99 -

--------------------------------------------------------------------------------


 
each Service Provider, the Liquidity Facility Provider, any Hedge Provider and
each other Secured Party (each, a “Guaranteed Party” and, collectively, the
“Guaranteed Parties”), in each case, the due and punctual performance of all
obligations of the Borrower to each Guaranteed Party under this Intercreditor
Agreement and the Related Documents (the “Guaranteed Obligations”), all in
accordance with this Intercreditor Agreement and the other Related
Documents.  The liability of the Guarantor under this Guarantee is limited to
the maximum amount that will result in the obligations of the Guarantor not
constituting a fraudulent conveyance or fraudulent transfer under Applicable
Law.
 
This Guarantee shall be a Guarantee of payment and performance and not merely of
collection only.  The Guarantor hereby agrees that it shall not be required that
any Guaranteed Party assert or enforce any rights against the Borrower or any
other person before or as a condition to the obligation of the Guarantor subject
to this Guarantee.
 
The Guarantor hereby waives diligence, presentment, filing of claims with a
court in the event of merger or bankruptcy of the Borrower or any other ACS
Bermuda Group Member, any right to require a proceeding first against the
Borrower or any other ACS Bermuda Group Member, the benefit of discussion,
protest or notice and all demands whatsoever (except as specified above), and
covenants that this Article VII shall not be discharged as to any such Loan
except by payment in full of the Guaranteed Obligations.  The maturity of the
Loans and related obligations guaranteed hereby may be accelerated as provided
in Article IV for the purposes of this Article VII.  In the event of any
declaration of acceleration of such obligations as provided in Article IV of
this Intercreditor Agreement, such obligations (whether or not due and payable)
shall forthwith become due and payable by the Guarantor for the purpose of this
Article VII.  In addition, without limiting the foregoing provisions, upon the
effectiveness of an acceleration under Article IV of this Intercreditor
Agreement, the Facility Agent shall be entitled to make a demand for payment on
the Loans under the Guarantee provided for in this Article VII.
 
The Guarantor hereby waives any claim or other claim or other rights which it
may now or hereafter acquire against the Borrower or any other ACS Bermuda Group
Member that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under this Intercreditor Agreement, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of a Guaranteed Party against the Borrower or any other ACS Bermuda Group
Member, whether or not such claim, remedy or right arises in equity, or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Borrower or any other ACS Bermuda Group Member,
directly or indirectly, in cash or other property or in any other manner,
payment or security on account of such claim or other rights, until all of the
Guarantor’s obligations under this Intercreditor Agreement have been
satisfied.  If any amount shall be paid to the Guarantor in violation of the
preceding sentence and the Guaranteed Obligations shall not have been paid in
full, such amount shall be deemed to have been paid to the Guarantor for the
benefit of, and held in trust for the benefit of, such Guaranteed Party, and
shall forthwith be paid to such Guaranteed Party.  The Guarantor acknowledges
that it will receive direct and indirect benefits from the issuance of the Loans
and that the waiver set forth in this paragraph is knowingly made in
contemplation of such benefits.
 
- 100 -

--------------------------------------------------------------------------------


 
Any right which at any time the Guarantor has under the existing or future laws
of Bermuda and Ireland to require that recourse be had to the assets of the
Borrower or any other ACS Bermuda Group Member before any claim is enforced
against the Guarantor in respect of the obligations hereby assumed by the
Guarantor, is hereby abandoned and waived and the Guarantor undertakes that if
at any time any Guaranteed Party sues the Guarantor in respect of any such
obligations and the Borrower or any other ACS Bermuda Group Member is not sued
also, the Guarantor shall not claim that the Borrower or any other ACS Bermuda
Group Member be made a party to the proceedings and the Guarantor agrees to be
bound by this guarantee whether or not the Guarantor is made party to legal
proceedings for the recovery of the amount due or owing to such Guaranteed Party
as aforesaid by the Borrower and whether the formalities required by any law of
Bermuda whether existing or future in regard to the rights or obligations of
sureties shall or shall not have been observed.
 
Any right which the Guarantor may have under the existing or future laws of
Ireland and Bermuda to require that any liability under this Guarantee be
divided or apportioned with any other person or reduced in any manner whatsoever
is hereby abandoned and waived.
 
The guarantees given by the Guarantor to the Guaranteed Parties pursuant to this
Section 7.01 are, for purposes of this Article VII, hereinafter referred to as
the “Guarantee”.
 
Section 7.02         Reinstatement.  The Guarantor hereby agrees that the
guarantee provided for in Section 7.01 hereof shall continue to be effective or
be reinstated, as the case may be, if at any time, payment, or any part thereof,
of any obligations guaranteed or interest thereon is rescinded or must otherwise
be restored by a Guaranteed Party to the Borrower upon the bankruptcy,
reorganization or insolvency of the Borrower or the Guarantor or otherwise.
 
Section 7.03         Unconditional Nature of Guarantee.  The Guarantor hereby
agrees that its obligations under the Guarantee shall be irrevocable and
unconditional, irrespective of the validity, regularity or enforceability of the
Credit Agreement or this Intercreditor Agreement or any other Related Document
against the Borrower or any other ACS Bermuda Group Member, the absence of any
action to enforce the Borrower’s or any other ACS Bermuda Group Member’s
obligations under the Credit Agreement, this Intercreditor Agreement or any
other Related Document, any waiver or consent by a Holder with respect to any
provisions thereof or any provisions of this Intercreditor Agreement and the
Related Documents, any amendment to the terms under which the Loans are
advanced, any release of collateral related to the Loans or the Borrower’s or
any other ACS Bermuda Group Member’s obligations under this Intercreditor
Agreement or any other Related Document, the bankruptcy of the Borrower or any
other ACS Bermuda Group Member or any circumstance with might otherwise
constitute a legal or equitable discharge or defense of a guarantor; provided,
however, that the Guarantor shall be entitled to exercise any right that the
Borrower could have exercised under this Intercreditor Agreement to cure any
default in respect of its obligations under this Intercreditor Agreement or the
Credit Agreement, if any, but only to the extent such right, if any, is provided
to the Borrower under this Intercreditor Agreement or the Credit Agreement.
 
- 101 -

--------------------------------------------------------------------------------


 
The Guarantor hereby waives each of the following to the fullest extent of the
law: (i) all statutes of limitation as a defense to any action brought by any
party against the Guarantor in connection with this Guarantee, (ii) any defense
based upon (a) the lack of perfection or failure of priority of any security for
the Guaranteed Obligations; (b) any act or omission of any Guaranteed Party that
directly or indirectly results in the discharge or release of any Borrower or
any other Person, or any of the obligations subject to this Guarantee or any
security therefor; or (c) any other defense of the Borrower or any other Person
with respect to the Guaranteed Obligations, whether consensual or arising by
operation of law or any bankruptcy, insolvency or debtor-relief proceeding, or
from any other cause, (iii) any right (whether now or hereafter existing) to
require any Guaranteed Party, as a condition to the enforcement of this
Guarantee, to (a) accelerate the Borrower’s obligations, (b) give notice to the
Guarantor of the terms, time and place of any public or private sale of any
security for the Guaranteed Obligations; or (c) exhaust any security for the
Guaranteed Obligations, (iv) any right to presentment, demand, protest and
notice of any kind, including, without limitation, notices of default and
notices of acceptance of this Guarantee, (v) all suretyship defenses and rights
of every nature otherwise available under New York law and the laws of any other
jurisdiction, and (vi) all other rights and defenses, the assertion or exercise
of which would in any way diminish the liability of the Guarantor hereunder.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.01         Right of Facility Agent to Perform.  If the Borrower for
any reason fails to observe or punctually to perform any of its obligations to
the Facility Agent, whether under this Intercreditor Agreement or any of the
other Related Documents or otherwise, the Facility Agent shall have power (but
shall have no obligation), on behalf of or in the name of the Borrower or
otherwise, to perform such obligations and to take any steps which the Facility
Agent may, in its absolute discretion, consider appropriate with a view to
remedying, or mitigating the consequences of, such failure by the Borrower;
provided that no exercise or failure to exercise this power by the Facility
Agent shall in any way prejudice the Facility Agent’s other rights under this
Intercreditor Agreement or any of the other Related Documents.
 
Section 8.02         Waiver.  Any waiver by any party of any provision of this
Intercreditor Agreement or any right, remedy or option hereunder shall only
prevent and estop such party from thereafter enforcing such provision, right,
remedy or option if such waiver is given in writing and only as to the specific
instance and for the specific purpose for which such waiver was given. The
failure or refusal of any party hereto to insist in any one or more instances,
or in a course of dealing, upon the strict performance of any of the terms or
provisions of this Intercreditor Agreement by any party hereto or the partial
exercise of any right, remedy or option hereunder shall not be construed as a
waiver or relinquishment of any such term or provision, but the same shall
continue in full force and effect. No failure on the part of the Facility Agent
to exercise, and no delay on its part in exercising, any right or remedy under
this Intercreditor Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any right or remedy preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies provided in this Intercreditor Agreement are cumulative and not
exclusive of any rights or remedies provided by law.
 
- 102 -

--------------------------------------------------------------------------------


 
Section 8.03         Severability.  In the event that any provision of this
Intercreditor Agreement or the application thereof to any party hereto or to any
circumstance or in any jurisdiction governing this Intercreditor Agreement
shall, to any extent, be invalid or unenforceable under any applicable statute,
regulation or rule of law, then such provision shall be deemed inoperative to
the extent that it is invalid or unenforceable and the remainder of this
Intercreditor Agreement, and the application of any such invalid or
unenforceable provision to the parties, jurisdictions or circumstances other
than to whom or to which it is held invalid or unenforceable, shall not be
affected thereby nor shall the same affect the validity or enforceability of
this Intercreditor Agreement. The parties hereto further agree that the holding
by any court of competent jurisdiction that any remedy pursued by the Facility
Agent hereunder is unavailable or unenforceable shall not affect in any way the
ability of the Facility Agent to pursue any other remedy available to it.
 
Section 8.04         Restrictions on Exercise of Certain Rights.           
 
(a)               Each of the parties hereto and each Holder hereby agrees that
it will not take any steps against the Borrower or the Guarantor seeking the
liquidation, winding up, examination, insolvent reorganisation or bankruptcy of
the Borrower or the Guarantor or seek an order for the appointment of a trustee,
liquidator, Irish law examiner or other similar official in respect of all or
part of their assets save that nothing in this Section 8.04 shall prevent or
limit (x) the Collateral Agent, on behalf of the Secured Parties from (i)
appointing a receiver or taking any action to appoint a receiver under any
Security Document or at law or from exercising any rights ancillary thereto; or
(ii) exercising its power of sale under any Security Document or at law; or
(iii) making a claim, proving or otherwise participating in any examinership,
liquidation or other bankruptcy or insolvency proceedings instituted by any
Person (other than a Secured Party) against the Borrower or the Guarantor; or
(y) subject to the limited recourse provision in (b) below, the Facility Agent
or the Collateral Agent from making a claim and/or suing for the recovery of, or
taking any other steps or proceedings for the purposes of recovering any of the
obligations hereunder or any other debts or liabilities whatsoever owing to it
by the Borrower or the Guarantor hereunder or under any other Related Documents.
 
(b)              After the occurrence and continuance of an Event of Default,
the obligations of the Borrower in respect of the Loans and the Class E
Securities and any other claims of any Secured Party will be limited to the net
proceeds of the disposal and/or realization of the Collateral by the Collateral
Agent pursuant to the provisions of the Intercreditor Agreement and the Security
Documents and thereafter to the extent that the net proceeds of such disposal
and/or realizations are insufficient to pay in full the claims of the Secured
Parties then the Secured Parties shall have no further claims against the
Borrower or the Guarantor in respect of such unpaid amount and any such claims
shall be extinguished.
 
Section 8.05         Notices.  All notices, demands, certificates, requests,
directions, instructions and communications hereunder (“Notices”) shall be in
writing and shall be effective (a) upon receipt when sent through the mails,
registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, or (b) one Business Day after delivery to an overnight courier, or (c)
on the date personally delivered to an authorized officer of the party to which
sent, or (d) on the date transmitted by legible telecopier transmission with a
confirmation of receipt, in all cases addressed to the recipient as follows:
 
- 103 -

--------------------------------------------------------------------------------


 
if to the Borrower, to:
 
ACS 2008-1 Limited
Clarendon House
2 Church Street
Hamilton HM11
Bermuda
Attention:  The Company Secretary
Fax:  +1 (441) 292-6720
 
with a copy to:
 
Aircastle Advisor LLC
300 First Stamford Place, 5th Floor
Stamford, CT  06902
Attention:  Lease Management
Fax:  (203) 504-1021
 
if to the Guarantor, to:
 
ACS Aircraft Finance Ireland 3 Limited
25/28 North Wall Quay
International Financial Services Centre
Dublin 1
Ireland
Attention:  Secretary
Fax:  +353 (1) 649-2649
 
with a copy to:
 
Aircastle Advisor LLC
300 First Stamford Place, 5th Floor
Stamford, CT  06902
Attention:  Lease Management
Fax:  (203) 504-1021
 
if to the Administrative Agent, to:
 
Aircastle Advisor LLC
300 First Stamford Place, 5th Floor
Stamford, CT  06902
Attention:  Lease Management
Fax:  (203) 504-1021
 
if to the Irish Remarketing Servicer, to:
 
Aircastle Advisor (Ireland) Limited
8 FitzWilliam Place
 
- 104 -

--------------------------------------------------------------------------------


 
Dublin 2
Ireland
Fax: +353 (1) 6565-0801
 
if to the Bermudian Remarketing Servicer, to:
 
Aircastle Advisor LLC
300 First Stamford Place, 5th Floor
Stamford, CT  06902
Attention:  Lease Management
Fax:  (203) 504-1021
 
if to the Facility Agent, the Liquidity Facility Provider or the Collateral
Agent, to:
 
Calyon New York Branch
Calyon Transportation Group
1301 Avenue of the Americas
New York, New York 10019
Attention:  Brian Bolotin, Managing Director
Telephone:  (212) 261-3815
Facsimile:  (212) 261-7368
 
with a copy to
 
Attention:  Agnes Castillo/Jai Sanichar/Client Banking Services at the same
address, Telephone:  (212) 261-7669, Facsimile:  (212) 261-3345
 
if to the Operating Bank, to:
 
Deutsche Bank Trust Company Americas
60 Wall Street, 26th Floor
New York, New York 10005
Attn: Structured Finance Services/Trust & Securities Services
Fax: (212) 553-2459

 
A copy of each notice given hereunder to any party hereto shall also be given to
each of the other parties hereto. Each party hereto may, by notice given in
accordance herewith to each of the other parties hereto, designate any further
or different address to which subsequent Notices shall be sent.
 
Section 8.06         Assignments; Third Party Beneficiary.  This Intercreditor
Agreement shall be a continuing obligation of the Borrower and shall (i) be
binding upon the Borrower and its successors and assigns and (ii) inure to the
benefit of and be enforceable by the Facility Agent, and by its successors,
transferees and assigns. The Borrower may not assign any of its obligations
under this Intercreditor Agreement, or delegate any of its duties
hereunder.  Each Hedge Provider and each provider of an Eligible Liquidity
Facility shall be a third party beneficiary of this Intercreditor Agreement.
 
- 105 -

--------------------------------------------------------------------------------


 
Section 8.07         Currency Conversion.
 
(a)              If any amount is received or recovered by the Collateral Agent
or the Facility Agent in respect of this Intercreditor Agreement or any part
thereof (whether as a result of the enforcement of the security created under
the Security Agreement or pursuant to this Intercreditor Agreement or any
judgment or order of any court or in the liquidation or dissolution of the
Borrower or by way of damages for any breach of any obligation to make any
payment under or in respect of the Borrower’s obligations hereunder or any part
thereof or otherwise) in a currency (the “Received Currency”) other than the
currency in which such amount was expressed to be payable (the “Agreed
Currency”), then the amount in the Received Currency actually received or
recovered by the Facility Agent or the Collateral Agent shall, to the fullest
extent permitted by Applicable Law, only constitute a discharge to the Borrower
to the extent of the amount of the Agreed Currency which the Collateral Agent or
the Facility Agent was or would have been able in accordance with its normal
procedures to purchase on the date of actual receipt or recovery (or, if that is
not practicable, on the next date on which it is so practicable), and, if the
amount of the Agreed Currency which the Collateral Agent or Facility Agent is or
would have been so able to purchase is less than the amount of the Agreed
Currency which was originally payable by the Borrower, the Borrower shall pay to
the Collateral Agent such amount as the Collateral Agent shall determine to be
necessary to indemnify the Facility Agent and the Collateral Agent against any
Loss sustained by it as a result (including the cost of making any such purchase
and any premiums, commissions or other charges paid or Incurred in connection
therewith) and so that such indemnity, to the fullest extent permitted by
Applicable Law, (i) shall constitute a separate and independent obligation of
the Borrower distinct from its obligation to discharge the amount which was
originally payable by the Borrower and (ii) shall give rise to a separate and
independent cause of action and apply irrespective of any indulgence granted by
the Collateral Agent or the Facility Agent and continue in full force and effect
notwithstanding any judgment, order, claim or proof for a liquidated amount in
respect of the amount originally payable by the Borrower or any judgment or
order and no proof or evidence of any actual loss shall be required.
 
(b)              For the purpose of or pending the discharge of any of the
moneys and liabilities hereby secured either the Facility Agent or the
Collateral Agent may convert any moneys received, recovered or realized by the
Collateral Agent under this Intercreditor Agreement (including the proceeds of
any previous conversion under this Section 8.07) from their existing currency of
denomination into the currency of denomination (if different) of such moneys and
liabilities and any conversion from one currency to another for the purposes of
any of the foregoing shall be made at the Facility Agent’s or the Collateral
Agent’s then prevailing spot selling rate at its office by which such conversion
is made.  If not otherwise required to be applied in the Received Currency, the
Collateral Agent shall promptly convert any moneys in such Received Currency
other than U.S. dollars into U.S. dollars.  Each previous reference in this
section to a currency extends to funds of that currency and funds of one
currency may be converted into different funds of the same currency.
 
- 106 -

--------------------------------------------------------------------------------


 
Section 8.08         Application to Court.  The Facility Agent may at any time
after the service of a Default Notice apply to any court of competent
jurisdiction for an order that the terms of this Intercreditor Agreement be
carried into execution under the direction of such court and for the appointment
of a Receiver of the Collateral or any part thereof and for any other order in
relation to the administration of this Intercreditor Agreement as the Facility
Agent shall deem fit and it may assent to or approve any application to any
court of competent jurisdiction made at the instigation of any of the Holders
and shall be indemnified by the Borrower against all costs, charges and expenses
Incurred by it in relation to any such application or proceedings.
 
Section 8.09         Governing Law.  THIS INTERCREDITOR AGREEMENT SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.
 
Section 8.10         Jurisdiction.
 
(a)              Each of the parties hereto agrees that the United States
federal and New York State courts located in The City of New York shall have
jurisdiction to hear and determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Intercreditor
Agreement and, for such purposes, submits to the jurisdiction of such
courts.  Each of the parties hereto waives any objection which it might now or
hereafter have to the United States federal or New York State courts located in
The City of New York being nominated as the forum to hear and determine any
suit, action or proceeding, and to settle any disputes, which may arise out of
or in connection with this Intercreditor Agreement and agrees not to claim that
any such court is not a convenient or appropriate forum.  Each of the parties
hereto (except for the Facility Agent and the Liquidity Facility Provider)
agrees that the process by which any suit, action or proceeding is begun may be
served on it by being delivered in connection with any suit, action or
proceeding in The City of New York to Corporation Service Company, with an
office on the date hereof at 1133 Avenue of the Americas, Suite 3100, New York,
New York 10036 and each of the parties hereby appoints Corporation Service
Company, its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf such service of legal process, with the exception of the
Facility Agent, the Liquidity Facility Provider, who hereby consents to receive
any such service of process directly at the address set forth in Section 8.05
herein.
 
(b)              The submission to the jurisdiction of the courts referred to in
Section 8.10(a) hereof shall not (and shall not be construed so as to) limit the
right of the Facility Agent to take proceedings against the Borrower in any
other court of competent jurisdiction nor shall the taking of proceedings in any
one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.
 
(c)              Each of the parties hereto hereby consents generally in respect
of any legal action or proceeding arising out of or in connection with this
Intercreditor Agreement to the giving of any relief or the issue of any process
in connection with such action or proceeding, including the making, enforcement
or execution against any property whatsoever (irrespective of its use or
intended use) of any order or judgment which may be made or given in such action
or proceeding.
 
- 107 -

--------------------------------------------------------------------------------


 
Section 8.11         Integration.  This Intercreditor Agreement, together with
the Related Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter; provided that, for the
avoidance of doubt, the Commitment Letter (to the extent provided therein) and
the Fee Letter shall not be superseded, but in the case of any conflict between
any Related Document and any such letter, such Related Document shall
govern.  In the event of any conflict between the provisions of this
Intercreditor Agreement and those of any other Related Document, the Commitment
Letter, the provisions of this Intercreditor Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the Collateral
Agent or the Facility Agent or the Holders in any other Related Document shall
not be deemed a conflict with this Intercreditor Agreement.  Each Related
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
 
Section 8.12         WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE GUARANTOR,
THE COLLATERAL AGENT, THE FACILITY AGENT, THE LIQUIDITY FACILITY PROVIDER AND
THE ADMINISTRATIVE AGENT IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE RELATED DOCUMENTS, THE LOANS
OR THE ACTIONS OF ANY FACILITY AGENT, THE COLLATERAL AGENT, THE LIQUIDITY
FACILITY PROVIDER, THE BORROWER, THE GUARANTOR, ADMINISTRATIVE AGENT OR ANY
LENDER  IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
Section 8.13         Counterparts.  This Intercreditor Agreement may be executed
in two or more counterparts by the parties hereto, and each such counterpart
shall be considered an original and all such counterparts shall constitute one
and the same instrument.
 
Section 8.14         Table of Contents, Headings, Etc.  The Table of Contents
and headings of the Articles and Sections of this Intercreditor Agreement have
been inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms and provisions
hereof.
 
Section 8.15         Compliance with Applicable Anti-Terrorism and Anti-Money
Laundering Regulations.  In order to comply with the laws, rules, regulations
and executive orders in effect from time to time applicable to banking
institutions, including those relating to the funding of terrorist activities
and money laundering (collectively, “Applicable Regulations”), the Facility
Agent or the Operating Bank is required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Facility Agent or the Operating Bank.  Accordingly, each
of the parties agrees to provide to each of the Facility Agent and the Operating
Bank upon its request from time to time such identifying information and
documentation as may be available for such party in order to enable the Facility
Agent or the Operating Bank to comply with such Applicable Regulations
 
- 108 -

--------------------------------------------------------------------------------


 
Section 8.16         Rights of the Operating Bank.

 
(a)              The Operating Bank shall be afforded all of the rights,
protections, immunities and indemnities afforded to the Operating Bank pursuant
to the terms of the Security Agreement as if such rights, protections,
immunities and indemnities were set forth herein.
 
(b)              Notwithstanding anything contained herein to the contrary, it
is expressly understood and agreed by the parties hereto that in no event shall
the Operating Bank be liable for verifying the completeness or accuracy of any
information contained in any direction, document, notice or statement it
receives pursuant to this Agreement or any Related Document.  Further, the
Operating Bank shall have no duty or obligation to complete, correct or
recalculate any information contained in any direction, document, notice or
statement it receives pursuant to this Agreement or any Related Document.
 
(c)              No amendment or modification to this agreement that could
affect any duties, powers, rights, immunities or indemnities of the Operating
Bank under this Agreement or any Related Document may be made without the prior
written consent of the Operating Bank.
 
 
- 109 -

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be duly executed, all as of the date first written above.
 


 
ACS 2008-1 LIMITED,
 
as the Borrower
             
By
     
Name:
   
Title:

 
 
 
- 110 -

--------------------------------------------------------------------------------



 

 
SIGNED SEALED AND DELIVERED
     
On behalf of
         
ACS AIRCRAFT FINANCE IRELAND 3 LIMITED,
   
as the Guarantor
             
by its duly appointed attorney
             
By
     
Name:
   
Title:
       
in the presence of:
       
By
     
Name:
   
Title:

 
 
- 111 -

--------------------------------------------------------------------------------



 

 
CALYON NEW YORK BRANCH,
   
as the Facility Agent, the Collateral Agent and the Liquidity Facility Provider
             
By
     
Name:
   
Title:
       
By
     
Name:
   
Title:
       
AIRCASTLE ADVISOR LLC,
   
as the Administrative Agent
             
By
     
Name:
   
Title:
       
By
     
Name:
   
Title:
     
DEUTSCHE BANK TRUST COMPANY AMERICAS,
   
as the Operating Bank
             
By
     
Name:
   
Title:
       
By
     
Name:
   
Title:

 
 
 
- 112 -


--------------------------------------------------------------------------------

 